Exhibit 10.1

EXECUTION VERSION

ASSET PURCHASE AGREEMENT

BETWEEN

THE CROSSINGS AT RIVERVIEW, LLC

AND

SSL RIVERVIEW, LLC,

AS SELLER

AND

CHP II PARTNERS, LP,

AS PURCHASER

DATED AS OF JULY 3, 2018

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

EXECUTION VERSION

     1  

1.

   DEFINITIONS      1      1.1    DEFINITIONS      1  

2.

   PURCHASE AND SALE, ASSETS AND LIABILITIES      10      2.1    PURCHASE AND
SALE      10      2.2    DESCRIPTION OF THE ASSETS      10      2.3    EXCLUDED
ASSETS      11      2.4    SSL RIVERVIEW ASSETS      12      2.5    RETAINED
LIABILITIES      13      2.6    ASSUMED LIABILITIES      14  

3.

   PURCHASE PRICE      14      3.1    PURCHASE PRICE      14      3.2    DEPOSIT
     14      3.3    PAYMENT OF PURCHASE PRICE      16      3.4    ALLOCATION OF
PURCHASE PRICE      17  

4.

   DUE DILIGENCE AND INSPECTION      17      4.1    RIGHT TO INSPECT      17  
   4.2    MATTERS RELATING TO TITLE      19      4.3    ASSIGNMENT AND
ASSUMPTION OF FACILITY CONTRACTS, FACILITY LEASES, AND LICENSES AND PERMITS     
20      4.4    INVENTORY      20      4.5    LICENSING      21      4.6   
PURCHASER’S ELECTION WHETHER OR NOT TO PROCEED      21      4.7    RELEASE AND
INDEMNIFICATION      21  

 

i



--------------------------------------------------------------------------------

  4.8    LIFT STATION EASEMENT      22     4.9    CONDITION OF ASSETS; AS IS;
WHERE IS SALE      22  

5.

  REPRESENTATIONS AND WARRANTIES      23     5.1    SELLER’S REPRESENTATIONS AND
WARRANTIES      23     5.2    SSL RIVERVIEW REPRESENTATIONS AND WARRANTIES     
30     5.3    PURCHASER’S REPRESENTATIONS AND WARRANTIES      32  

6.

  COVENANTS      34     6.1    CONFIDENTIALITY      34     6.2    ASSESSMENTS   
  35     6.3    CONDUCT OF THE BUSINESS      35     6.4    LICENSES AND PERMITS
     36     6.5    TAX CONTESTS      36     6.6    NOTICES AND FILINGS      37  
  6.7    FURTHER ASSURANCES      37     6.8    ESTOPPEL CERTIFICATES      37    
6.9    EXCLUSIVITY      38     6.10    BULK SALES      38     6.11    EMPLOYEES
     38     6.12    POST-CLOSING AUDIT      38     6.13    NON-COMPETE      39  
  6.14    NON-SOLICITATION      39     6.15    RESTRICTIVE COVENANT AND RIGHT OF
FIRST REFUSAL      40     6.16    ACCESS TO INFORMATION      40     6.17   
SELLER REMITTANCE OF FUNDS      41     6.18    PURCHASER’S REMITTANCE OF FUNDS
     41  

 

ii



--------------------------------------------------------------------------------

  6.19    TRANSITION OF FACILITY AND BUSINESS      41  

7.

  CLOSING CONDITIONS      41     7.1    PURCHASER’S CLOSING CONDITIONS      41  
  7.2    FAILURE OF ANY PURCHASER’S CLOSING CONDITION      43     7.3   
SELLER’S CLOSING CONDITIONS      43     7.4    FAILURE OF SELLER’S CLOSING
CONDITIONS      44  

8.

  CLOSING      45     8.1    CLOSING DATE      45     8.2    CLOSING ESCROW     
45     8.3    SELLER’S CLOSING DELIVERIES      45     8.4    SSL RIVERVIEW’S
CLOSING DELIVERIES      47     8.5    PURCHASER’S CLOSING DELIVERIES      48  

9.

  PRORATIONS AND EXPENSES      49     9.1    CLOSING STATEMENT      49     9.2
   PRORATIONS      49     9.3    CASH      50     9.4    EMPLOYEES      51    
9.5    PURCHASER’S TRANSACTION COSTS      51     9.6    SELLER’S TRANSACTION
COSTS      51     9.7    ALLOCATION OF ACCOUNTS RECEIVABLE      51  

10.

  DEFAULT AND REMEDIES      52     10.1    SELLER/SSL RIVERVIEW DEFAULT      52
    10.2    PURCHASER’S DEFAULT      52     10.3    LIQUIDATED DAMAGES      52  

11.

  RISK OF LOSS      53  

 

iii



--------------------------------------------------------------------------------

  11.1    CASUALTY      53     11.2    CONDEMNATION      53     11.3    STOP
ADMISSION ORDERS/HOLD ORDERS      54  

12.

  SURVIVAL, INDEMNIFICATION AND RELEASE      54     12.1    SURVIVAL      54    
12.2    INDEMNIFICATION BY SELLER      54     12.3    INDEMNIFICATION BY
PURCHASER      54     12.4    INDEMNIFICATION PROCEDURE      54     12.5   
MATERIALITY      55     12.6    EXCLUSIVE REMEDY FOR INDEMNIFICATION LOSS     
56     12.7    HOLDBACK      56  

13.

  TERMINATION      56     13.1    TERMINATION      56  

14.

  MISCELLANEOUS PROVISIONS      56     14.1    NOTICES      56     14.2    TIME
IS OF THE ESSENCE      58     14.3    ASSIGNMENT      58     14.4    SUCCESSORS
AND ASSIGNS      58     14.5    THIRD PARTY BENEFICIARIES      58     14.6   
RULES OF CONSTRUCTION      59     14.7    SEVERABILITY      59     14.8   
GOVERNING LAW, JURISDICTION AND VENUE      59     14.9    WAIVER OF JURY TRIAL
     60     14.10    ATTORNEYS’ FEES      60     14.11    INCORPORATION OF
RECITALS, EXHIBITS AND SCHEDULES      60  

 

iv



--------------------------------------------------------------------------------

  14.12    ENTIRE AGREEMENT      60     14.13    FURTHER ASSURANCES      60    
14.14    EFFECT OF DELAY AND WAIVERS      60     14.15    AMENDMENTS, WAIVERS
AND TERMINATION OF AGREEMENT      61     14.16    EXECUTION OF AGREEMENT      61
    14.17    TAX DISCLOSURES      61     14.18    AND THEIR AFFILIATES LIABILITY
OF INTEREST-HOLDERS IN SELLER AND PURCHASER      61     14.19    GOOD FAITH
EFFORTS      61     14.20    POST-EXECUTION DISCLOSURES      61  

 

v



--------------------------------------------------------------------------------

List of Exhibits

Exhibit “A” – The Fee Premises

Exhibit “B” – Escrow Agreement

Exhibit “6.13” – ROFR Agreement

Exhibit “8.3.1” – Form of Seller’s Closing Certificate

Exhibit “8.3.3” – Form of Bill of Sale (Seller)

Exhibit “8.3.4” – Form of Assignment and Assumption of Facility Contracts,
Licenses and Permits, Facility Leases and Resident Agreements (Seller)

Exhibit “8.3.5” – Form of Assignment and Assumption of Intellectual Property

Exhibit “8.3.14” – Form of Seller’s Certificate

Exhibit “8.4.1” – Form of Deed

Exhibit “8.4.2” – Form of Bill of Sale (SSL Riverview)

Exhibit “8.4.3” – Form of Assignment and Assumption of Licenses and Permits (SSL
Riverview)

Exhibit “8.5.3” – Form of Purchaser’s Closing Certificate

List of Schedules

Schedule R-C – SSL Riverview Personal Property

Schedule 2.2.5 – Facility Leases/Rent Roll

Schedule 2.2.6 – Intellectual Property

Schedule 2.2.7 – Facility Contracts

Schedule 2.2.8 – Licenses and Permits

Schedule 2.2.13 – Rent Roll

Schedule 2.3.2 – Third-Party Assets

Schedule 5.1.3 – Current Manager Assets

Schedule 5.1.9 – Litigation

Schedule 5.1.28 – Form of Resident Agreement

Schedule 5.1.36 – Additional Land

 

vi



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is made as of July 3, 2018 (the
“Effective Date”), by and between THE CROSSINGS AT RIVERVIEW, LLC, a Florida
limited liability company (“Crossings at Riverview” or “Seller”), and SSL
RIVERVIEW, LLC, a Florida limited liability company (“SSL Riverview”), and CHP
II PARTNERS, LP, a Delaware limited partnership (“Purchaser”) (Seller, SSL
Riverview and Purchaser are at times hereinafter referred to individually as a
“Party” and collectively as the “Parties”).

R E C I T A L S

A. SSL Riverview owns the Fee Premises and the Improvements (each as defined
below) comprising the senior living facility commonly known as the “The
Crossings at Riverview Assisted Living Community” (the “Facility”).

B. SSL Riverview leases the Facility to Crossings at Riverview pursuant to a
Lease Agreement dated August 5, 2013 (as amended, the “Current Lease”).

C. SSL Riverview owns certain personal property as enumerated on Schedule R-C
(the “SSL Riverview Personal Property”)

D. Crossings at Riverview operates the Facility pursuant to the Current Lease
and owns the Personal Property (as defined below) used in connection with its
operation of the Facility.

E. Purchaser desires to purchase, and Seller desires to sell, its interest in
and to the Personal Property and the Assets (as defined below) relating to the
Facility (exclusive of the Fee Premises, Improvements and SSL Riverview Personal
Property), on the terms and conditions set forth in this Agreement.

F. Purchaser desires to purchase, and SSL Riverview desires to sell, its
interest in and to the Fee Premises, Improvements and SSL Riverview Personal
Property, on the terms and conditions set forth in this Agreement.

NOW, THEREFORE, for valuable consideration, including the promises, covenants,
representations and warranties hereinafter set forth, the receipt and adequacy
of which are hereby acknowledged, the Parties, intending to be legally and
equitably bound, agree as follows.

 

1. DEFINITIONS.

1.1 Definitions . In addition to the terms defined in the body of this
Agreement, the following terms will have the following meanings in this
Agreement:

“Affiliate” means two entities are “Affiliates” if:

(a) one of the entities is a Subsidiary of the other entity;

(b) both of the entities are Subsidiaries of the same entity; or

 

1



--------------------------------------------------------------------------------

(c) both of the entities are Controlled by the same Person.

“Agreement” has the meaning set forth in the first paragraph of this Agreement.

“Applicable Laws” means (i) all federal, state, and local statutes, laws, common
law, rules, regulations, ordinances, codes, guidance, policies, or other legal
requirements of any Governmental Authority, stock exchange, board of fire
underwriters and similar quasi-governmental authority, and (ii) any judgment,
injunction, order or other similar requirement of any court or other
adjudicatory authority of competent jurisdiction, in effect at the time in
question and in each case to the extent the Person or property in question is
subject to the same.

“Assets” has the meaning set forth in Section 2.2 of this Agreement.

“Assumed Liabilities” has the meaning set forth in Section 2.6 of this
Agreement.

“Bankruptcy Code” has the meaning set forth in Section 5.1.16 of this Agreement.

“Books and Records” has the meaning set forth in Section 2.2.12 of this
Agreement.

“Business” means the assisted living and memory care facility business currently
being operated by Crossings at Riverview on the Real Property, or any portion
thereof.

“Business Day” means any day other than (i) a Saturday, Sunday or any United
States federal legal holiday, or (ii) any day on which banks in Florida are not
open for business.

“Casualty” has the meaning set forth in Section 11.1 of this Agreement.

“Closing” has the meaning set forth in Section 8.1 of this Agreement.

“Closing Date” means the date on which the Closing takes place.

“Closing Escrow” has the meaning set forth in Section 8.2 of this Agreement.

“Closing Escrow Agreement” has the meaning set forth in Section 8.2 of this
Agreement.

“Closing Statement” has the meaning set forth in Section 9.1 of this Agreement.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations, rulings and guidance issued by the Internal Revenue
Service.

“Condemnation” has the meaning set forth in Section 11.2 of this Agreement.

“Compete” has the meaning set forth in Section 6.13 of this Agreement.

“Consumables” has the meaning set forth in Section 2.2.4 of this Agreement.

 

2



--------------------------------------------------------------------------------

“Contracts” means any written indenture, lease, licensing agreement, contract,
commitment, instrument or other legally binding agreement of Seller with respect
to the operation of the Business.

“Control” means:

(a) the right to exercise, directly or indirectly, a majority of the votes which
may be voted at a meeting of (i) the shareholders of the corporation, in the
case of a corporation, (ii) the shareholders of the general partner, in the case
of a limited partnership, or (iii) the equity holders or other voting
participants of a Person that is not a corporation or limited partnership; or

(b) the right to elect or appoint, directly or indirectly, a majority of (i) the
directors of the corporation, in the case of a corporation, (ii) the directors
of the general partner, in the case of a limited partnership, or (iii) the
Persons who have the right to manage or supervise the management of the affairs
and business of a Person that is not a corporation or limited partnership,

(c) and “Controlled” has a corresponding meaning.

“Covered Person” has the meaning set forth in Section 6.13 of this Agreement.

“Crossover Claim” has the meaning set forth in Section 2.4 of this Agreement.

“Cut-Off Time” has the meaning set forth in Section 9.2 of this Agreement.

“Current Lease” has the meaning set forth in the recitals of this Agreement.

“Current Tenant” means Crossings at Riverview.

“Deed” means the deed to be delivered by SSL Riverview to Purchaser pursuant to
Section 8.4.1.

“Deposit” has the meaning set forth in Section 3.2.1 of this Agreement.

“Effective Date” has the meaning set forth in the opening paragraph of this
Agreement.

“Employees” means at the time in question all Persons employed full-time and
part-time by or for the benefit of the Current Tenant in connection with the
operation of the Business.

“Environmental Claims” means all claims for reimbursement, remediation,
abatement, removal, clean up, contribution, personal injury, property damage or
damage to natural resources made by any Governmental Authority or other Person
arising from or in connection with (i) the presence or actual or potential
spill, leak, emission, discharge or release of any Hazardous Materials over, on,
in, under or from the Real Property, or any portion thereof, or (ii) any
violation of any Environmental Laws with respect to the Assets.

 

3



--------------------------------------------------------------------------------

“Environmental Laws” means all Applicable Laws relating to industrial hygiene or
to environmental or unsafe conditions or to human health including, but not
limited to, those relating to the generation, manufacture, storage, handling,
transportation, disposal, release, emission or discharge of Hazardous Materials,
including those in connection with the construction, fuel supply, power
generation and transmission, waste disposal or any other operations or processes
relating to the Assets, including, without limitation, the Real Property, or any
portion thereof, and those relating to the atmosphere, soil, surface and ground
water, wetlands, stream sediments and vegetation on, under, in or about the
Assets, including, without limitation, any portion of the Real Property.

“Environmental Liabilities” means all Liabilities under any Environmental Laws
arising from or in connection with the Assets, including, without limitation,
any obligations to manage, control, contain, remove, remedy, respond to, clean
up or abate any actual or potential presence, spill, leak, emission, discharge
or release of any Hazardous Materials, pollution, contamination or radiation
into any water, soil, sediment, air, Improvements or other environmental media.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time and any successor statute and any applicable regulations,
ratings and guidance issued pursuant thereto.

“Escrow Agent” means Title Company, acting in its capacity as escrow agent
pursuant to the terms hereof, or such other escrow agent as is mutually
acceptable to Seller and Purchaser.

“Escrow Agreement” means the escrow agreement pursuant to which the Escrow
Amount will be held and disbursed after Closing, which escrow agreement shall be
in the form attached hereto as Exhibit “B”.

“Escrow Amount” shall mean the sum of FIVE HUNDRED THOUSAND AND NO/100 DOLLARS
($500,000.00) to be delivered at Closing by Crossings at Riverview from its
portion of the Purchase Price Seller to Escrow Agent and to be held in escrow
for the periods and in the manner provided by the Escrow Agreement.

“Exception Cure Period” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Excluded Assets” has the meaning set forth in Section 2.3 of this Agreement.

“Facility” has the meaning set forth in the recitals of this Agreement.

“Facility Contracts” has the meaning set forth in Section 2.2.7 of this
Agreement.

“Facility Leases” has the meaning set forth in Section 2.2.5 of this Agreement.

“FDIC” has the meaning set forth in Section 3.2.2 of this Agreement.

“Fee Premises” means that certain real property more particularly described as
such on Exhibit “A” attached hereto.

“First Deposit” has the meaning set forth in Section 3.2.1 of this Agreement.

 

4



--------------------------------------------------------------------------------

“Fixtures” has the meaning set forth in Section 2.2.2 of this Agreement.

“GAAP” means United States generally accepted accounting principles, as in
effect from time to time, consistently applied on a basis consistent with the
application of such principles in the Financial Statements.

“General Intangibles” has the meaning set forth in Section 2.2.11.

“Governmental Authority” or “Governmental Authorities” means any federal, state
or local government or other political subdivision thereof, including, without
limitation, any Person exercising executive, legislative, judicial, regulatory
or administrative governmental powers or functions, in each case to the extent
the same has jurisdiction over the Person or property in question.

“Hazardous Materials” means petroleum and petroleum products, flammable
explosives, radioactive materials (excluding radioactive materials in smoke
detectors), polychlorinated biphenyls, radon, lead/asbestos in any form,
hazardous waste, toxic or hazardous substances, molds, microbiological agents,
and other related materials whether in the form of a chemical, biologic,
element, natural agent, compound, solution, mixture or otherwise, all to the
extent identified, managed, regulated or governed by Environmental Law,
including, but not limited to, those materials defined under Environmental Laws
as “hazardous substances,” “extremely hazardous substances,” “hazardous
chemicals,” “hazardous materials,” “toxic substances,” “solid waste,” “toxic
chemicals,” “air pollutants,” “toxic pollutants,” “hazardous wastes,” “extremely
hazardous waste,” or “restricted hazardous waste”.

“Improvements” means all buildings, structures, and improvements located on or
affixed to the Fee Premises, including all fixtures which constitute real
property under Applicable Law together with the offsite lift station and related
lines and facilities which exclusively serve the Fee Premises to the point of
connection to the utility lines owned by the applicable public utility.

“Indemnification Loss” means, with respect to any Indemnitee, any Liability,
including, without limitation, reasonable attorneys’ fees and expenses and court
costs, incurred by such Indemnitee as a result of the act, omission or
occurrence in question.

“Indemnification Claim” has the meaning set forth in Section 12.4.1 of this
Agreement.

“Indemnitee” has the meaning set forth in Section 12.4.1 of this Agreement.

“Indemnitor” has the meaning set forth in Section 12.4.1 of this Agreement.

“Inspection Period” means the period beginning on the Effective Date and ending
at 5:00 p.m., Eastern Time, on the forty-fifth (45th) day following the
Effective Date.

“Inspections” means any inspections, examinations, tests, investigations, or
studies of the Assets, including, without limitation, the Real Property, the
Improvements or the Business, conducted by or on behalf of Purchaser (or any
Affiliate thereof).

 

5



--------------------------------------------------------------------------------

“Intellectual Property” means all works of authorship, including without
limitation, all literary works, pictorial, graphic and sculptural works,
architectural works, software, works of visual art, and any other work that may
be the subject matter of copyright protection and all worldwide registrations
thereof; any trademarks, service marks, property names (including, without
limitation, the names as defined in Section 5.1.30), brand names, trade dress,
trade names, designs and any other word, symbol, device, product configuration,
slogan or any combination thereof used to distinguish or identify goods or
services that may be the subject matter of trademark protection, including all
worldwide applications and registrations therefore and associated goodwill; any
patents, invention disclosures or inventions, including all processes, machines,
manufactures and compositions of matter, designs and any other invention that
may be the subject matter of patent protection, and all worldwide statutory or
other legal protection obtained or obtainable therein, including without
limitation all published and granted patents and pending applications and
provisionals, reissues, divisionals, renewals, extensions, continuations, and
continuations-in-part, design patents and industrial design registrations; all
domain names, URLs, websites, social media presence and accounts, and all data,
content, “look and feel”, operating and underlying code or software of all
websites; all trade secrets, proprietary information, data, and knowledge and
experience of a technical, commercial or administrative nature, including all
proprietary information, know-how, information processes, operating, maintenance
and other manuals, data and databases, computer programs, including all
documentation, design specifications, and flowcharts, operational and other
plans, schematics and drawings, customer data and lists, advertising, marketing
and product concepts and campaigns and other valuable or proprietary information
or data; and all worldwide statutory protection obtained or obtainable thereon
on all of the preceding; all rights to enforce, enjoin or sue, any claims,
judgments, causes of action or other legal and equitable rights and remedies
arising out of or related to any infringement, misappropriation or violation of
any of the foregoing; and all right, title and interest to claim royalties,
residuals, damages and other remuneration for use of any of the foregoing
rights.

“Liability” means any liability, obligation, damage, loss, cost or expense of
any kind or nature whatsoever, whether accrued or unaccrued, and “Liabilities”
has a corresponding meaning.

“Licenses and Permits” has the meaning set forth in Section 2.2.8 of this
Agreement.

“Licensing Approval Email” has the meaning set forth in Section 7.1.14 of this
Agreement.

“Licensing Approvals” has the meaning set forth in Section 4.5 of this
Agreement.

“New Manager” means Foster Development, Inc., or another management company
hired by Purchaser or its Affiliates to manage the Facility following Closing.

“New Report Defect” has the meaning set forth in Section 4.2.2of this Agreement

“New Survey Defect” has the meaning set forth in Section 4.2.2 of this
Agreement.

“New Tenant” means an Affiliate of Purchaser that will lease the Real Property
and Improvements from Purchaser and hold applicable licensure required by law to
operate the Facility as of the Closing Date

“New Title Exception” has the meaning set forth in Section 4.2.2 of this
Agreement.

 

6



--------------------------------------------------------------------------------

“Operations Transfer Agreement” means the Operations Transfer Agreement dated of
even date with this Agreement to be entered into by Seller, New Manager and New
Tenant.

“Ordinary Course of Business” means the ordinary course of business consistent
with Seller’s past custom and practice for the applicable Business (including
with respect to maintaining a sufficient supply of inventory), taking into
account the seasonality of the Business and such other facts and circumstances
in existence from time to time.

“Other Assets” has the meaning set forth in Section 2.2.14 of this Agreement.

“Party” or “Parties” has the meaning set forth in the first paragraph of this
Agreement.

“Person” means any natural person, firm, corporation, general or limited
partnership, limited liability company, association, joint venture, trust,
estate, Governmental Authority or other legal entity, in each case whether in
its own or a representative capacity.

“Permitted Exception” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Personal Property” has the meaning set forth in Section 2.2.3 of this
Agreement.

“Plan” means a “plan” as that term is defined in Section 3(3) of ERISA or
Section 4975 of the Code.

“Plans and Specifications” has the meaning set forth in Section 2.2.9 of this
Agreement.

“Prorations” has the meaning set forth in Section 9.2 of this Agreement.

“Purchase Price” has the meaning set forth in Section 3.1 of this Agreement.

“Purchaser” has the meaning set forth in the opening paragraph of this
Agreement.

“Purchaser’s Closing Certificate” means that certain document, the form of which
is attached hereto as Exhibit “8.5.3”, to be delivered by Purchaser at Closing.

“Purchaser’s Closing Condition Failure” has the meaning set forth in Section 7.2
of this Agreement.

“Purchaser’s Closing Conditions” has the meaning set forth in Section 7.1 of
this Agreement.

“Purchaser’s Closing Deliveries” has the meaning set forth in Section 8.5 of
this Agreement.

“Purchaser’s Default” has the meaning set forth in Section 10.2 of this
Agreement.

“Purchaser’s Documents” has the meaning set forth in Section 5.3.2 of this
Agreement.

“Purchaser’s Due Diligence Reports” means all studies, reports and assessments
prepared by any Person for or on behalf of Purchaser and at Purchaser’s
direction (other than any internal studies, reports and assessments prepared by
any of Purchaser’s employees, attorneys or accountants) in connection with the
Inspections.

 

7



--------------------------------------------------------------------------------

“Purchaser’s Indemnitees” means Purchaser and its Affiliates, and each of their
respective shareholders, members, partners, trustees, beneficiaries, directors,
officers and employees, and the successors, assigns, legal representatives,
heirs and devisees of each of the foregoing.

“Purchaser’s Inspectors” means any Person that conducted any Inspections for or
on behalf of Purchaser or any Affiliate thereof.

“Real Property” means, collectively, the Fee Premises and the Improvements.

“Resident” means any person occupying a portion of the Facility pursuant to a
Resident Agreement.

“Resident Agreements” has the meaning set forth in Section 2.2.13 of this
Agreement.

“Retained Liabilities” has the meaning set forth in Section 2.5 of this
Agreement.

“Restriction and ROFR Agreement” has the meaning set forth in Section 6.15 of
this Agreement.

“Second Deposit” has the meaning set forth in Section 3.2.1 of this Agreement.

“Seller” has the meaning set forth in the opening paragraph of this Agreement.

“Seller’s Closing Certificate” means that certain document, the form of which is
attached hereto as Exhibit “8.3.1”, to be delivered by each Seller at Closing.

“Seller’s Closing Condition Failure” has the meaning set forth in Section 7.4 of
this Agreement.

“Seller’s Closing Conditions” has the meaning set forth in Section 7.3 of this
Agreement.

“Seller’s Closing Deliveries” has the meaning set forth in Section 8.3 of this
Agreement.

“Seller’s Default” has the meaning set forth in Section 10.1 of this Agreement.

“Seller’s Documents” has the meaning set forth in Section 5.1.2 of this
Agreement.

“Seller’s Due Diligence Materials” means all documents and materials provided by
Seller to Purchaser, pursuant to this Agreement or otherwise, together with any
copies or reproductions of such documents or materials.

“Seller’s Indemnitees” means with respect to Seller and its Affiliates, and the
shareholders, members, partners, trustees, beneficiaries, directors, officers
and employees, and the successors, assigns, legal representatives, heirs and
devisees of each of the foregoing.

 

8



--------------------------------------------------------------------------------

“SSL Riverview’s Closing Deliveries” has the meaning set forth in Section 8.4 of
this Agreement.

“SSL Riverview Indemnitees” means with respect to SSL Riverview and its
Affiliates, and the shareholders, members, partners, trustees, beneficiaries,
directors, officers and employees, and the successors, assigns, legal
representatives, heirs and devisees of each of the foregoing.

“Subsidiary” means, in respect of any Person:

(a) any corporation of which more than 50% of the outstanding capital stock
having ordinary voting power to elect the majority of the board of directors of
such corporation is at the time directly or indirectly owned by (i) such Person,
(ii) such Person and one or more subsidiaries of such Person, or (iii) one or
more subsidiaries of such Person; or

(b) any limited or general partnership, joint venture, limited liability company
or other entity as to which (i) such Person, (ii) such Person and one or more of
its subsidiaries, or (iii) one or more subsidiaries of such Person owns, more
than a 50% ownership, equity or similar interest or has power to direct or cause
the direction of management and policies, or the power to elect the general
partner or managing partner (or equivalent thereof), of such limited or general
partnership, joint venture, limited liability company or other entity, as the
case may be.

“Survey Defects” has the meaning set forth in Section 4.2.1 of this Agreement.

“Survey” means the survey of the Real Property, or any portion thereof, to be
obtained by Purchaser, at Purchaser’s option, during the Inspection Period.

“Tax” or “Taxes” means any federal, state, local or foreign, real property,
personal property, sales, use, room, occupancy, ad valorem or similar taxes,
assessments, levies, charges or fees imposed by any Governmental Authority on
Seller with respect to any of the Assets, including without limitation, the
Business, including, without limitation, any interest, penalty or fine with
respect thereto, but expressly excluding any (i) federal, state, local or
foreign income, capital gain, gross receipts, capital stock, franchise, profits,
estate, gift or generation skipping tax, or (ii) transfer, documentary stamp,
recording or similar tax, levy, charge or fee incurred with respect to the
transactions described in this Agreement.

“Third-Party Claim” means, with respect to the Person in question, any claim,
demand, lawsuit, arbitration or other legal or administrative action or
proceeding against the Person in question by any other Person that is not an
Affiliate of the Person in question.

“Title Commitment” has the meaning set forth in Section 4.2.1 of this Agreement.

“Title Company” means Fidelity National Title Insurance Company, whose address
is 2400 Maitland Center Parkway, Suite 2400, Maitland, Florida, 32751,
Attention: Sam Sobering.

“Title Exceptions” has the meaning set forth in Section 4.2.1 of this Agreement.

“Title Notice” has the meaning set forth in Section 4.2.1 of this Agreement.

 

9



--------------------------------------------------------------------------------

“Title Policies” has the meaning set forth in Section 4.2.3 of this Agreement.

“Unpermitted Exceptions” has the meaning set forth in Section 4.2.1 of this
Agreement.

“Warranties” has the meaning set forth in Section 2.2.10 of this Agreement.

“WARN Act” means the Worker’s Adjustment and Retraining Notification Act, 29
U.S.C. §2101 et seq., and any similar state and local laws, as amended from time
to time, and any regulations, rules and guidance issued pursuant thereto.

 

2. PURCHASE AND SALE, ASSETS AND LIABILITIES

2.1 Purchase and Sale. Seller agrees to sell its interest in and to the Assets
to Purchaser and Purchaser agrees to buy the Assets from Seller, all in
accordance with the terms and conditions set forth in this Agreement. SSL
Riverview agrees to sell its interest in and to the SSL Riverview Assets to
Purchaser and Purchaser agrees to buy the SSL Riverview Assets from SSL
Riverview, all in accordance with the terms and conditions set forth in this
Agreement.

2.2 Description of the Assets. In this Agreement, the term “Assets” means all of
the following, but expressly excluding the Excluded Assets:

2.2.1 Intentionally omitted;

2.2.2 Intentionally omitted;

2.2.3 Personal Property. All of Seller’s right, title and interest in and to the
tangible personal property, including, without limitation, any and all
furniture, equipment, machinery, tools, and appliances, located at the Real
Property and used in connection with the Business but excluding the SSL
Riverview Personal Property (the “Personal Property”);

2.2.4 Consumables. All food and consumable supplies and inventories of every
kind owned by Seller as of the Closing Date and located at and used in
connection with the operation of the Business (the “Consumables”);

2.2.5 Facility Leases. All of Seller’s right, title and interest in and to any
leases, subleases, licenses, concessions and similar agreements granting to any
other Person the right to use or occupy any portion of the Real Property (other
than the Resident Agreements), a complete listing of which is attached hereto as
Schedule 2.2.5, except to the extent rejected by Purchaser pursuant to
Section 4.3 hereof (the “Facility Leases”), together with all security deposits
held by Seller thereunder;

2.2.6 Intellectual Property. All of Seller’s right, title and interest in and to
any and all Intellectual Property used in connection with the operation of the
Business, including, without limitation, the Intellectual Property identified on
Schedule 2.2.6;

 

10



--------------------------------------------------------------------------------

2.2.7 Facility Contracts. To the extent assignable or transferable, all of
Seller’s right, title and interest in and to any Contracts, a complete listing
of which is attached hereto as Schedule 2.2.7, except to the extent rejected by
Purchaser pursuant to Section 4.3 (the “Facility Contracts”);

2.2.8 Licenses and Permits. To the extent assignable or transferable, all of
Seller’s right, title and interest in and to any licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority which are held by Seller with respect to any of the
Assets, including, without limitation, all such licenses, permits, consents,
authorizations, approvals, registrations and certificates issued by any
Governmental Authority required for the use, operation, or occupancy of the Real
Property as a licensed assisted living facility in accordance with Applicable
Law (the “Licenses and Permits”);

2.2.9 Plans and Specifications. To the extent assignable or transferable, all of
Seller’s right, title and interest in and to any plans and specifications, blue
prints, architectural plans, engineering diagrams and similar items which
specifically relate to any portion of the Real Property (the “Plans and
Specifications”);

2.2.10 Warranties. To the extent assignable or transferable, any warranties and
guaranties held by Seller with respect to any of the Assets (the “Warranties”);

2.2.11 Intangible Assets. To the extent assignable or transferable, all of
Seller’s right, title and interest in and to any and all drawings, surveys,
environmental and soil reports, telephone and facsimile numbers listed in
directories, customer and supplier lists and files, guest lists, credit records,
labels, security codes, all records and sales and other customer data, and any
unexpired guaranties or warranties used in connection with the Business (the
“General Intangibles”);

2.2.12 Books and Records. Copies of all of Seller’s books and records which
relate solely to any of the Assets or the Business, but expressly excluding all
corporate records of Crossings at Riverview and documents and other materials
which are legally privileged or constitute attorney work product or an Excluded
Asset pursuant to Section 2.3.6 (the “Books and Records”);

2.2.13 Resident Agreements. The interest of the Seller in, to and under all
resident agreements or similar contracts granting to any other Person the right
to use or occupy any portion of the Real Property (other than Facility Leases),
for which a current rent roll (which contains, at a minimum, resident names,
rent and security deposits) is attached hereto as Schedule 2.2.13 (the “Resident
Agreements”); and

2.2.14 Other Assets. All other assets, rights, and interest of Seller, used
exclusively in connection with the operation of the Business, not constituting
Excluded Assets (the “Other Assets”).

2.3 Excluded Assets. Notwithstanding anything to the contrary in Section 2.2,
the following property, assets, rights and interests (the “Excluded Assets”) are
excluded from the Assets:

 

11



--------------------------------------------------------------------------------

2.3.1 Cash. Except for security deposits expressly included in Section 2.2, all
cash on hand or on deposit in any operating account or other account or reserve
maintained in connection with the Real Property or the Business;

2.3.2 Third-Party Assets. Any removable fixtures, personal property or
intellectual property owned by any Resident and any third-parties, and more
particularly set forth on the attached Schedule 2.3.2 to the extent the same are
located other than in Resident rooms;

2.3.3 Accounts Receivable. Seller’s accounts receivable, rents receivable,
refunds, credits, and other revenue accruing prior to the Cut-Off Time;

2.3.4 Unwanted Assets. Any other assets of Seller that, notwithstanding their
inclusion within the definition of Assets, Purchaser specifically declines to
accept by written notice to Seller prior to the expiration of the Inspection
Period;

2.3.5 Insurance Policies; Tax Refunds. Seller’s insurance policies and the
rights to all proceeds and payments therefrom or thereunder (subject to Seller’s
obligation to provide such funds in connection with any indemnification to
Purchaser hereunder); and any tax, or other, refunds or reimbursement
settlements due to Seller from a period prior to the Closing Date;

2.3.6 Books and Records. Seller’s articles of organization, operating agreement,
minute books, tax returns, books of account, or other records concerning the
organization, ownership or capitalization of Seller; all operating and employee
procedures, handbooks, and manuals; any and all books and records not related to
any of the Assets; and Seller’s federal employer identification number, limited
liability company charter number and provider agreements/numbers; and

2.3.7 Prepaid Expenses. Seller’s prepaid expenses pertaining to items such as,
without limitation, utilities, supplies and equipment, insurance and workers’
compensation premiums, taxes, employee benefits, and professional services.

2.4 SSL Riverview Assets. In this Agreement the term “SSL Riverview Assets”
means SSL Riverview’s right title and interest in and to:

2.4.1 the Fee Premises,

2.4.2 the Improvements,

2.4.3 the SSL Riverview Personal Property

2.4.4 any fixtures located on, attached to and/or forming a part of the Real
Property, other than those which constitute the Improvements;

2.4.5 to the extent assignable or transferable, all of SSL Riverview’s right,
title and interest in and to any licenses, permits, consents, authorizations,
approvals, registrations and certificates issued by any Governmental Authority
which are held by SSL

 

12



--------------------------------------------------------------------------------

Riverview with respect to any of the SSL Riverview Assets, including, without
limitation, all such licenses, permits, consents, authorizations, approvals,
registrations and certificates issued by any Governmental Authority required for
the use, operation, or occupancy of the Real Property as a licensed assisted
living facility in accordance with Applicable Law (the “SSL Riverview Licenses
and Permits”);

2.4.6 to the extent assignable or transferrable, any Plans and Specifications,
as they relate to the Fee Premises and the Improvements;

2.4.7 to the extent assignable or transferrable, any Warranties, as they relate
to the Fee Premises and the Improvements; and

2.4.8 to the extent assignable or transferrable, any General Intangibles, as
they relate to the Fee Premises and the Improvements.

2.5 Retained Liabilities. Purchaser is assuming no Liabilities attributable to
the operation or ownership of the Assets which arose, accrued or occurred prior
to the Closing Date, all of which Seller shall pay, discharge, and perform when
due, including, but not limited to all Liabilities concerning:

2.5.1 Matters Arising Prior to Closing Date. Any Liabilities under the Facility
Leases, Contracts, Resident Agreements and Licenses and Permits which have
arisen, accrued or pertain to a period prior to the Closing Date, including,
without limitation, the Liability for the payment of any amounts due and payable
or accrued but not yet due or payable prior to the Closing Date under the
Facility Leases, Contracts, and Licenses and Permits;

2.5.2 Taxes and Assessments. The payment of all Taxes and assessments due and
payable or accrued but not yet paid prior to the Closing Date, except to the
extent Purchaser has received a credit for such Taxes and assessments under
Article 9;

2.5.3 Employment Matters. The employment and employment benefits of any
Employees, including the payment of any compensation, accrued paid time off,
sick time, personal days and any amounts accrued under any employee benefit or
welfare plans of Seller;

2.5.4 Personal Injury; Property Damage. Any claim for personal injury or
property damage to a Person which is based on any event which occurred at any
portion of the Real Property or in connection with the Business prior to the
Closing Date;

2.5.5 Excluded Assets. Any Liability associated with any of the items
constituting Excluded Assets;

2.5.6 Environmental Matters. Any statutory or common law liability arising from
or in connection with any environmental health or safety liabilities arising or
relating to (i) the ownership or operation by any Person at any time on or prior
to the Closing Date of any of the Assets or SSL Riverview Assets, or (ii) any
bodily injury (including illness, disability and death, regardless of when any
bodily injury occurred, was incurred or

 

13



--------------------------------------------------------------------------------

manifested itself), personal injury, property damage (including trespass,
nuisance, wrongful eviction and deprivation of the use of real property) or
other damage of or to any Person or any assets in any way arising from or
allegedly arising from any hazardous activity conducted by any Person with
respect to any of the Assets or SSL Riverview Assets, that was present or
suspected to be present on or before the Closing Date on or at the Real Property
or any portion thereof (or present or suspected to be present on any other
property, if such Hazardous Material emanated or allegedly emanated from any
property and was present or suspected to be present on any portion the Real
Property, on or prior to the Closing Date), or was released or allegedly
released by any Person on, at, or about the Assets at any time on or prior to
the Closing Date

2.5.7 Litigation. Any actual, pending or threatened litigation with respect to
any of the Assets or the Business arising from acts or omissions committed or
alleged to have been committed prior to the Closing Date, including without
limitation, such litigation disclosed on Schedule 5.1.9;

2.5.8 Current Lease. Any and all matters arising under the Current Lease; and

2.5.9 Additional Matters. Any matters, in addition to and notwithstanding those
matters otherwise identified in this Section 2.5, specifically identified on
Schedule 2.5 (collectively, all items contained in this Section 2.5 being the
“Retained Liabilities”).

The rights and obligations of the Parties under this Section 2.5 shall survive
the Closing.

2.6 Assumed Liabilities. At Closing, Purchaser shall assume (i) all Liabilities
under the Facility Leases, Facility Contracts, Licenses and Permits and Resident
Agreements that are not Retained Liabilities and that arise or accrue on or
after the Closing Date, and (ii) the payment of Taxes and property owner
association assessments, if any, which arise or accrue on or after the Closing
Date (“Assumed Liabilities”). The rights and obligations of the Parties under
this Section 2.6 shall survive Closing.

 

3. PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Assets and the SSL Riverview
Assets is TWENTY-FIVE MILLION, FIVE HUNDRED THOUSAND AND NO/100 Dollars
($25,500,000.00) (the “Purchase Price”), subject to adjustment at Closing as
expressly set forth in this Agreement. The Purchase Price will be paid to SSL
Riverview and Seller as jointly directed by Seller and SSL Riverview in writing
to the Escrow Agent prior to Closing.

3.2 Deposit.

3.2.1 Deposit. Within three (3) Business Days after the Effective Date,
Purchaser shall deliver to Escrow Agent the sum of ONE HUNDRED FIFTY THOUSAND
AND NO/100 Dollars ($150,000.00), in immediately available funds by federal wire
transfer, which shall be held by the Escrow Agent as a deposit under this
Agreement (the “First Deposit”). Unless this Agreement is terminated prior to
the expiration of the Inspection Period, whereupon the First Deposit shall be
promptly returned by Escrow Agent to the

 

14



--------------------------------------------------------------------------------

Purchaser, Purchaser shall, within three (3) Business Days following the
expiration of the Inspection Period, deposit with the Title Company an
additional sum equal to ONE HUNDRED FIFTY THOUSAND AND NO/100 Dollars
($150,000.00)(the “Second Deposit”) in good funds either by certified bank or
cashier’s check or by federal wire transfer. The First Deposit and the Second
Deposit (together totaling $300,000.00), together with any interest earned
thereon as provided herein, shall hereinafter be referred to collectively as the
“Deposit”.

3.2.2 Maintenance of Deposit. The Deposit shall be held by the Escrow Agent in
an interest-bearing account and the rate of interest shall be the rate provided
on the account by the applicable depository. All interest will accrue to
Purchaser and be reported to the Internal Revenue Service for the account of
Purchaser with the address provided herein and taxpayer identification number of
36-4813948. The Deposit shall be held by Escrow Agent pursuant to the terms and
conditions of this Agreement with such changes thereto as may be agreed to by
Seller and Purchaser pursuant thereto. The Deposit shall be fully refunded to
Purchaser upon termination of this Agreement by Purchaser prior to the
expiration of the Inspection Period and otherwise if this Agreement is
terminated by Purchaser in accordance with any right of Purchaser to do so under
this Agreement. Otherwise, it shall be non-refundable to Purchaser except as
expressly provided in this Agreement. If the Deposit is to be paid to Seller and
SSL Riverview under the provisions of this Agreement, Escrow Agent shall pay the
Deposit on the terms and conditions set forth herein pro rata to Seller and SSL
Riverview in proportion the Purchase Price is payable to Seller and SSL
Riverview pursuant to Section 3.1 or as otherwise directed in writing by Seller
and SSL Riverview. Escrow Agent shall not be responsible for any penalties, or
loss of principal or interest or any delays in the withdrawal of the Deposit
which may be imposed by the depository as a result of the making or redeeming of
the investment pursuant to the instructions of Purchaser and Seller, nor shall
Escrow Agent be liable for any loss or impairments of funds while those funds
are in the course of collection or while those funds are on deposit in a
financial institution if such a loss or impairment results from the failure,
insolvency or suspension of such financial institution. Escrow Agent is not
responsible for levies by taxing authorities based on the taxpayer
identification number used to establish the account. Purchaser and Seller are
aware of the Federal Deposit Insurance Corporation (“FDIC”) coverage limits for
each individual depositor. Further, Purchaser and Seller understand that Escrow
Agent assumes no responsibility for any loss that occurs due to any individual
depositor’s account balance exceeding the amount, if any, insured by the FDIC,
and Purchaser and Seller will not hold Escrow Agent liable for any such loss.
Purchaser and Seller further understand that certain banking instruments are not
covered at all by FDIC insurance. The Deposit held by Escrow Agent shall be
subject to the provisions of Chapter 717, Florida Statutes.

3.2.3 Disbursement of Deposit to Seller. At Closing, Purchaser shall cause the
Escrow Agent to disburse the Deposit to Seller as set forth in Section 3.2.2,
and Purchaser shall receive a credit against the Purchase Price in the amount of
the Deposit.

3.2.4 Refund of Deposit to Purchaser. If this Agreement is terminated and
Purchaser is entitled to a refund of the Deposit under any express provision of
this Agreement, then the Escrow Agent shall disburse the Deposit to Purchaser no
later than two (2) Business Days after termination.

 

15



--------------------------------------------------------------------------------

3.2.5 Forfeiture of Deposit. If Purchaser’s Default occurs and remains uncured
beyond any applicable cure period, upon the expiration of such cure period,
Purchaser shall forfeit the Deposit and Escrow Agent shall disburse the Deposit
to Seller and SSL Riverview no later than two (2) Business Days after the
expiration of such cure period.

3.2.6 Disagreements Regarding Deposit. If Escrow Agent shall be unable to
determine at any time to whom the Deposit should be paid or if a dispute should
develop among Seller, SSL Riverview and Purchaser concerning the disposition of
the Deposit, then in any such event, Escrow Agent shall pay the Deposit in
accordance with the joint (or consistent) written instructions of Seller and SSL
Riverview and Purchaser. In the event that such joint (or consistent) written
instructions shall not be received by Escrow Agent within ten (10) Business Days
after Escrow Agent shall have served written requests for such joint (or
consistent) written instructions upon Seller, SSL Riverview and Purchaser,
Escrow Agent shall have the right to pay all of the Deposit into a court of
competent jurisdiction in Hillsborough County, Florida and to interplead Seller,
SSL Riverview and Purchaser in respect thereof; and, thereafter, Escrow Agent
shall be discharged of any further or continuing obligations in connection with
the Deposit.

3.2.7 Escrow Agent’s Costs and Expenses. If costs and expenses (including
attorneys’ fees) are incurred by Escrow Agent because of litigation or any
dispute between Seller, SSL Riverview and Purchaser arising out of the holding
of the Deposit, the non-prevailing party in such dispute shall reimburse Escrow
Agent for reasonable costs and expenses incurred. Escrow Agent shall not be
responsible for the validity, correctness or genuineness of any document or
notice referred to herein; and, in the event of any dispute under this Agreement
relating to the disposition of the Deposit, Escrow Agent may seek advice from
its own counsel and, provided that Escrow Agent tenders the Deposit into a court
of competent jurisdiction in Hillsborough County, Florida, Escrow Agent shall be
fully protected in any action taken in good faith in accordance with the opinion
of Escrow Agent’s counsel. Seller and Purchaser hereby agree and acknowledge
that the Escrow Agent assumes no Liability in connection with the holding or
investment of the Deposit pursuant hereto, except for the negligence or willful
misconduct of Escrow Agent and its employees and agents, and Seller, SSL
Riverview and Purchaser hereby agree to indemnify and hold Escrow Agent harmless
from and against all Liability, costs, damages, including court costs and
attorney’s fees, which Escrow Agent may in good faith sustain or incur in
connection with this Agreement, except for the negligence or willful misconduct
of Escrow Agent and its employees and agents.

3.3 Payment of Purchase Price.

3.3.1 Payment at Closing. At Closing, Purchaser shall pay to Seller and SSL
Riverview in immediately available funds by federal wire transfer an amount
equal to the Purchase Price (as set forth in Section 3.1 and adjusted pursuant
hereto), less the Deposit (as allocated among Seller and SSL Riverview pursuant
to Section 3.2) and the Escrow Amount (as allocated to Seller pursuant to
Section 12.7). Purchaser shall cause the wire transfer of funds to be received
by Escrow Agent no later than 5:00 p.m. (Eastern Time) on the Closing Date.

 

16



--------------------------------------------------------------------------------

3.3.2 Payment of Escrow Amount. At Closing, Purchaser shall deliver by wire
transfer of funds the Escrow Amount to the Escrow Agent pursuant to the Escrow
Agreement.

3.3.3 Method of Payment. All amounts to be paid by Purchaser to Seller or SSL
Riverview pursuant to this Agreement shall be paid by wire transfer of
immediately available U.S. federal funds.

3.4 Allocation of Purchase Price. The Parties agree that the Purchase Price
shall be allocated between the Real Property and the Personal Property for
transfer tax purposes as determined by Purchaser in Purchaser’s sole and
absolute discretion. Except as set forth in the preceding sentence, each Party
shall allocate the Purchase Price among the Assets and the SSL Riverview Assets
(as applicable) as determined by such Party in its sole and absolute discretion.

 

4. DUE DILIGENCE AND INSPECTION

4.1 Right to Inspect. At all reasonable times, Purchaser and Purchaser’s
Inspectors shall, subject to reasonable advance notice to the Seller and SSL
Riverview, have the right to enter upon the Real Property and to perform, at
Purchaser’s expense, such Inspections of and concerning the Assets, and other
tests, studies, reviews and investigations, as Purchaser may deem appropriate.
Purchaser shall have the right to meet and interview, upon two (2) Business
Days’ notice, with the Seller present if Seller so elects, the Executive
Director of the Facility to discuss the Business, including the revenues,
expenses, operation and physical condition of the Assets. Purchaser shall also
have the right, with Seller’s prior consent (not to be unreasonably conditioned,
withheld or delayed) to meet with other employees of the Facility as reasonably
required to perform due diligence or to commence discussions regarding
transition of employment at Closing, with the Seller present if the Seller so
elects. In addition, Purchaser shall have the right, but not the obligation, to
contact such Governmental Authorities as it may elect in connection with the
transactions contemplated by this Agreement. Purchaser shall undertake
commercially reasonable efforts to ensure that the Inspections shall not
unreasonably interfere with the operation of the Business. To the extent in
Seller’s or SSL Riverview’s possession or control, within three (3) Business
Days of the Effective Date Seller and SSL Riverview, as applicable with respect
to the Assets and the SSL Riverview Assets, shall furnish to Purchaser copies of
the following information with respect to the Assets and the SSL Riverview
Assets:

(i) Warranties which are still in effect to which either Seller may be entitled
to make a claim;

(ii) Licenses and Permits;

(iii) The most recent real estate tax statements with respect to the Real
Property, if any;

 

17



--------------------------------------------------------------------------------

(iv) Surveys, engineering and architectural plans, drawings and specifications
relating to the Real Property (or any portion thereof), as applicable,
including, without limitation, the Plans and Specifications all of which are
delivered without representation or warranty of any kind;

(v) Contracts;

(vi) Copies of the Books and Records applicable to the Business;

(vii) Facility Leases and all agreements for real estate commissions, brokerage
fees, finder’s fees or other compensation payable in connection therewith which
will be binding on Purchaser;

(viii) A copy of each form of Resident Agreement currently in effect;

(ix) Three (3) years of certified or audited Facility-level financial statements
for the Business; and

(x) All other information and documentation that Purchaser may reasonably
request in writing regarding the Assets and SSL Riverview Assets.

From the Effective Date through Closing, Seller and SSL Riverview shall continue
to cooperate with Purchaser in the conduct of its inspections and review of the
Assets and SSL Riverview Assets by providing access to the Facility, answering
questions of Purchaser and providing updates of the rent rolls and other
financial information provided as set forth above or otherwise in the Agreement
as the same are produced or at the reasonable request of Purchaser. Purchaser
and Purchaser’s Inspectors shall take all reasonable precautions to minimize the
impact on the Assets, SSL Riverview Assets and the Business of any Inspections.
With respect to physical Inspections of the Assets and SSL Riverview Assets to
be conducted by Purchaser (e.g., environmental inspections), Purchaser shall
retain professional third-party consultants to complete such Inspections and
shall require such third-party consultants to maintain liability insurance
coverage for their activities that is consistent with liability insurance
coverage customarily maintained by similar professional third-party consultants.
Such third-party consultants will be notified of and advised to comply with the
confidentiality provisions set forth in this Agreement. If Purchaser or
Purchaser’s Inspectors intend to take any sample from the Real Property in
connection with any physical investigations permitted herein, then Purchaser
shall obtain Seller’s and SSL Riverview’s prior written approval, as to the
nature, scope and timing of such sampling (such approval not to be unreasonably
withheld, delayed or conditioned), or alternatively, Seller and SSL Riverview,
if they so choose, may perform their own sampling and analysis at their sole
cost and expense. Purchaser shall, immediately after any entry, inspection or
test, restore the Assets and SSL Riverview Assets, in all material respects and
at its sole cost, to the condition which existed immediately prior thereto (to
the extent practicable), including replacing paving and landscaping. The
foregoing restoration obligations of Purchaser shall survive the Closing or
earlier termination of this Agreement.

 

18



--------------------------------------------------------------------------------

4.2 Matters Relating to Title.

4.2.1 State of Title. Purchaser may obtain, at its own cost, a current title
commitment (the “Title Commitment”) with respect to the Real Property, together
with legible copies of all title exception documents. Purchaser may also obtain,
at its own cost, Surveys during the Inspection Period. Within ten (10) Business
Days after the date of receipt by Purchaser of the Title Commitment and Surveys,
but in any event prior to the expiration of the Inspection Period, Purchaser may
submit to SSL Riverview a written Notice from Purchaser (“Title Notice”)
specifying any alleged defects in or objections to the title shown in the Title
Commitment or the Survey. Any matters to which Purchaser objects in the Title
Notice shall constitute “Title Exceptions”, and any survey defects to which
Purchaser objects in the Title Notice shall constitute “Survey Defects” (the
Title Exceptions and Survey Defects shall collectively be referred to as the
“Unpermitted Exceptions”). SSL Riverview shall notify Purchaser and Seller in
writing within five (5) Business Days of receiving the Title Notice (the
“Exception Cure Period”) whether SSL Riverview will cure any Unpermitted
Exceptions set forth in the Title Notice and, if SSL Riverview elects to attempt
to cure such Unpermitted Exceptions, SSL Riverview shall do so at its own
expense (the failure to so notify Purchaser within such five (5) Business Days
being deemed an election not to cure such Unpermitted Exceptions). Upon
Purchaser’s failure to timely object, all matters shown on the Title Commitment
or on the Surveys shall not need to be cured by SSL Riverview (each a “Permitted
Exception”). Any matter which SSL Riverview elects not to cure or does not cure
shall also be deemed a Permitted Exception unless Purchaser elects to terminate
this Agreement by written notice to Seller within ten (10) days after Purchaser
receives written notice of SSL Riverview’s election not to cure such objection
or notice that SSL Riverview has been unable to cure such objection in which
case the Deposit shall be refunded to Purchaser in accordance with Section 3.2.4
and Seller and SSL Riverview shall have no obligation to reimburse Purchaser for
any out-of-pocket expenses incurred by Purchaser in connection with the
transactions contemplated by this Agreement. Seller and SSL Riverview agree
that, to the extent an election is made to cure an objection, the party pursuing
such cure will use reasonable commercial efforts in the pursuit of such cure.

4.2.2 Updated Title Commitment, Surveys, and Third Party Reports. If prior to
Closing (i) any update of the Title Commitment discloses any Title Exception
which is not disclosed in the original Title Commitment previously obtained by
Purchaser (a “New Title Exception”), (ii) any update of the Surveys obtained by
Purchaser discloses any Survey Defect which is not disclosed in the Surveys
previously obtained by Purchaser (a “New Survey Defect”), or (iii) any updated
third-party report obtained by Purchaser discloses a material and adverse change
in the condition of the Facility occurring after the expiration of the
Inspection Period, which in each case was caused by the action or inaction of
SSL Riverview with respect to the SSL Riverview Assets or Seller with respect to
the Assets (a “New Report Defect”), upon written objection from Purchaser,
(i) SSL Riverview shall remove or cure such New Title Exception, New Survey
Defect or New Report Defect (if caused by the action or inaction of SSL
Riverview and applicable to the SSL Riverview Assets) and Seller shall remove or
cure such New Report Defect (if caused by the action or inaction of Seller and
applicable to the Assets or SSL Riverview Assets) at or prior to Closing. In the
event that Seller (with respect to the Assets or the SSL Riverview Assets as
provided herein) or SSL Riverview (with respect to the SSL Riverview Assets as
provided herein) fail to remove or cure such New Title Exception, New Survey
Defect or New Report Defect at or prior to Closing, Purchaser shall be entitled,
as its sole remedy, to proceed under Section 4.2.1 above. Neither Seller not SSL
Riverview will create or permit to exist any New Title Exception or New Survey
Defect, without the prior written consent of Purchaser.

 

19



--------------------------------------------------------------------------------

4.2.3 Title Policies. At Closing, Purchaser’s obligation to close are
conditioned on the Title Company issuing a marked down commitment or proforma
policy unconditionally committing to issue an owner’s title insurance policy to
Purchaser and a loan policy to Purchaser’s lender, as applicable, subject only
to the applicable Permitted Exceptions (the “Title Policies”).

4.2.4 Conveyance of the Fee Premises and Improvements. At Closing, SSL Riverview
shall convey the Fee Premises and Improvements to Purchaser by the Deed subject
only to the Permitted Exceptions.

4.3 Assignment and Assumption of Facility Contracts, Facility Leases, and
Licenses and Permits.

4.3.1 On the Closing Date, the Facility Contracts, Facility Leases, and Licenses
and Permits approved by Purchaser during the Inspection Period, together with
the Resident Agreements, shall be assigned by Seller and assumed by Purchaser as
of the Closing Date pursuant to the “Assignment and Assumption” (as described in
Section 8.3.4), with Seller being responsible for the payment of any fee or
other charge imposed by any party in connection with such transfer.
Notwithstanding the foregoing, on or before the termination of the Inspection
Period, Purchaser shall identify to Seller in writing which Facility Contracts,
Facility Leases, and Licenses and Permits it agrees to assume, and Seller shall
retain, as Retained Liabilities, all Liability for all other instruments that
would be deemed Facility Contracts, Facility Leases, or Licenses and Permits,
but for Purchaser’s failure to approve the same. Notwithstanding anything to the
contrary, Purchaser shall not be responsible for the obligations under any
Contracts, Facility Leases, and Licenses and Permits that it does not expressly
approve in writing during the Inspection Period and assume in the Assignment and
Assumption. Notwithstanding anything contained herein, SSL Riverview will assign
(to the extent assignable and transferrable) to Purchaser and Purchaser shall
assume at Closing, the SSL Riverview Licenses and Permits pursuant to the “SSL
Assignment and Assumption” (as described in Section 8) with Seller being
responsible for the payment of any fee or other charge imposed by any party in
connection with such transfer.

4.4 Inventory. During the Inspection Period, Purchaser and its representatives
shall be permitted to enter the Real Property for the purpose of taking an
inventory of all Personal Property and SSL Personal Property related to the
Business. Purchaser shall undertake commercially reasonable efforts to ensure
that such inventory shall not unreasonably interfere with the operation of the
Business.

 

20



--------------------------------------------------------------------------------

4.5 Licensing. The Parties acknowledge that due to the nature of the Business,
certain regulatory approvals, licenses and authorizations must be obtained from
certain Governmental Authorities prior to Closing (collectively, the “Licensing
Approvals”). Purchaser shall use good faith efforts to facilitate the Licensing
Approvals in favor of Purchaser or New Tenant, as applicable. Further, pursuant
to the Operations Transfer Agreement, Seller shall cooperate with Purchaser
and/or New Tenant in seeking the Licensing Approvals; additionally; Seller will
use good faith efforts to effectuate the transfer of any existing regulatory
approvals, licenses and/or authorizations assigned from Seller to Purchaser, New
Tenant and/or New Manager (as applicable), to the extent allowed under
Applicable Law. Seller shall solely responsible for the payment of any
assessments, fines, penalties, charges or other costs in connection with such
Seller’s licenses which arise prior to the Closing Date. This Section 4.5 shall
survive Closing.

4.6 Purchaser’s Election Whether or Not to Proceed. If Purchaser determines in
its sole discretion for any reason, or no reason at all, that it elects to
terminate this Agreement and Purchaser notifies Seller, SSL Riverview and the
Escrow Agent of such determination in writing prior to the expiration of the
Inspection Period, then the Deposit shall be returned to Purchaser, this
Agreement shall be of no further force or effect, and the Parties hereto shall
have no further obligations to the other (except for any obligations or
Liabilities that expressly survive termination of this Agreement). Upon the
expiration of the Inspection Period, the Deposit shall be nonrefundable to
Purchaser except in the case of a Seller’s or SSL Riverview’s Default, the
failure to occur of a Purchaser’s Closing Condition, or as otherwise expressly
set forth herein. In any instance where Purchaser has the discretion to elect to
terminate this Agreement, and in fact does elect to terminate this Agreement
pursuant to this Article 4, Escrow Agent shall return the Deposit to Purchaser
without further instructions, consent or written authorization by Seller or SSL
Riverview. This provision shall constitute the mutual escrow instructions to
Escrow Agent and Escrow Agent shall be entitled and required to rely upon such
instructions to return the Deposit to Purchaser without consent or further
action by Seller or SSL Riverview.

4.7 Release and Indemnification. Purchaser (for itself and all Purchaser’s
Indemnitees) hereby releases Seller’s Indemnitees and SSL Indemnitees for any
Indemnification Loss incurred by any Purchaser Indemnitee arising from or in
connection with the Inspections, except (a) with respect to Seller, to the
extent resulting from the gross negligence or willful misconduct of any of
Seller’s Indemnitee and (b) with respect to SSL Riverview, to the extent
resulting from the gross negligence or willful misconduct of any SSL Riverview
Indemnitee. Purchaser shall indemnify, defend and hold harmless Seller’s
Indemnitees and SSL Riverview Indemnitees in accordance with Article 12 from and
against any Indemnification Loss incurred by any Seller Indemnitee or SSL
Riverview Indemnitee arising from or in connection with the Inspections, except
(x) with respect to Seller, to the extent resulting from the gross negligence or
willful misconduct of any Seller Indemnitee and (b) with respect to SSL
Riverview, to the extent resulting from the gross negligence or willful
misconduct of any SSL Riverview Indemnitee. This Section 4.7 shall survive
Closing. For the avoidance of doubt, the release and indemnification of Seller’s
Indemnitees hereunder shall not be voided or limited by the gross negligence of
willful misconduct of any SSL Riverview Indemnitee, nor shall the release and
indemnification of any SSL Riverview Indemnitee hereunder be voided or limited
as a result of the gross negligence or willful misconduct of any Seller
Indemnitee.

 

21



--------------------------------------------------------------------------------

4.8 Lift Station Easement. During the Inspection Period, SSL Riverview and
Purchaser agree to work diligently and in good faith to agree on the location
and form of an easement for the lift station serving the Improvements (the “Lift
Station Easement”). In the event that such easement is not agreed to during the
Inspection Period, either party may terminate this Agreement by notice to the
other party in which event the Earnest Money shall be returned to Purchaser and
the parties shall have no further obligations under this Agreement except for
any obligation which, by its express terms, survives any termination of this
Agreement.

4.9 CONDITION OF ASSETS; AS IS; WHERE IS SALE. PURCHASER AGREES THAT IT WILL
PERFORM SUCH INSPECTIONS OF THE ASSETS AND THE FINANCIAL AND PHYSICAL CONDITION
THEREOF AS IT DEEMS NECESSARY PRIOR TO THE EXPIRATION OF THE INSPECTION PERIOD,
AND THAT PURCHASER SHALL RELY SOLELY UPON SUCH INSPECTIONS IN PURCHASING THE
ASSETS. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY SELLER’S
DOCUMENT, IT IS EXPRESSLY UNDERSTOOD AND AGREED THAT PURCHASER IS PURCHASING THE
ASSETS IN AN “AS IS” AND “WHERE IS” CONDITION AND WITH ALL FAULTS AND EXISTING
DEFECTS (PATENT AND LATENT). EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT OR
IN ANY SELLER’S DOCUMENT, PURCHASER IS NOT RELYING ON ANY AGREEMENT,
UNDERSTANDING, CONDITION, WARRANTY, WHETHER EXPRESS OR IMPLIED, BY OPERATION OF
LAW OR OTHERWISE (INCLUDING, WITHOUT LIMITATION, WARRANTIES OF HABITABILITY,
MERCHANTABILITY, SUITABILITY OR FITNESS FOR A PARTICULAR PURPOSE), OR
REPRESENTATION MADE BY SELLER OR SSL RIVERVIEW OR ANY AGENT, AFFILIATE,
REPRESENTATIVE, EMPLOYEE OR PRINCIPAL OF SELLER, SSL RIVERVIEW OR ANY OTHER
PERSON AS TO THE QUALITY, PHYSICAL CONDITION OR VALUE OF THE ASSETS; THE INCOME
OR EXPENSES FROM OR OF THE ASSETS; THE BOOKS AND RECORDS RELATING TO THE ASSETS;
THE COMPLIANCE OF THE ASSETS WITH APPLICABLE BUILDING OR FIRE CODES OR OTHER
FEDERAL, STATE OR LOCAL LAWS OR REGULATIONS; THE PRESENCE OF ANY HAZARDOUS
SUBSTANCES AT, ON, UPON OR UNDER THE REAL PROPERTY, OR THE PRESENCE OF ANY
ENVIRONMENTALLY HAZARDOUS WASTES OR MATERIALS ON OR UNDER THE REAL PROPERTY; AND
ANY PERMITTED USE OR THE ZONING CLASSIFICATION OF THE REAL PROPERTY. EXCEPT AS
EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN ANY SELLER’S DOCUMENT, SELLER AND
SSL RIVERVIEW SHALL HAVE NO LIABILITY TO PURCHASER WITH RESPECT TO THE CONDITION
OF THE ASSETS UNDER COMMON LAW, OR ANY FEDERAL, STATE, OR LOCAL LAW OR
REGULATION. PURCHASER ACKNOWLEDGES THAT, EXCEPT AS OTHERWISE EXPRESSLY ELSEWHERE
PROVIDED IN THIS AGREEMENT OR IN ANY SELLER’S DOCUMENT, NEITHER SELLER, NOR SSL
RIVERVIEW, NOR ANY AGENT, AFFILIATE, REPRESENTATIVE, EMPLOYEE OR PRINCIPAL OF
SELLER OR SSL RIVERVIEW, NOR ANY OTHER PERSON ACTING ON BEHALF OF SELLER OR SSL
RIVERVIEW, HAS MADE OR SHALL BE DEEMED TO HAVE MADE ANY SUCH AGREEMENT,
CONDITION, REPRESENTATION OR WARRANTY EITHER EXPRESSED OR IMPLIED. SELLER AND
SSL RIVERVIEW MAKE NO REPRESENTATION OR WARRANTY AS TO THE TRUTH, ACCURACY OR
COMPLETENESS OF ANY MATERIALS, DATA, OR INFORMATION DELIVERED TO PURCHASER BY
SELLER, SSL RIVERVIEW OR ANY THIRD PARTIES IN CONNECTION WITH THE TRANSACTION
CONTEMPLATED

 

22



--------------------------------------------------------------------------------

HEREBY, EXCEPT AS AND TO THE EXTENT EXPRESSLY SET FORTH IN THIS AGREEMENT OR IN
ANY SELLER’S DOCUMENT.    NOTWITHSTANDING ANYTHING CONTAINED IN THIS AGREEMENT,
PURCHASER ON BEHALF OF ITSELF AND ITS SUCCESSORS AND ASSIGNS WAIVES ITS RIGHT TO
RECOVER FROM, AND FOREVER RELEASES AND DISCHARGES SSL RIVERVIEW FROM ANY AND ALL
DEMANDS, CLAIMS, LEGAL OR ADMINISTRATIVE PROCEEDINGS, LOSSES, LIABILITIES,
DAMAGES, PENALTIES, FINES, LIENS, JUDGMENTS, COSTS OR EXPENSES WHATSOEVER
INCLUDING, WITHOUT LIMITATION, ATTORNEYS’ FEES AND COSTS, WHETHER DIRECT OR
INDIRECT, KNOWN OR UNKNOWN, FORESEEN OR UNFORESEEN, THAT MAY ARISE ON ACCOUNT OF
OR IN ANY WAY CONNECTED WITH THE RETAINED LIABILITIES, WHICH SHALL BE THE SOLE
RESPONSIBILITY OF SELLER AND FOR WHICH SELLER AGREES TO ASSUME SOLE
RESPONSIBILITY. PURCHASER, SELLER AND SSL RIVERVIEW AGREE THAT THE PROVISIONS OF
THIS SECTION 4.8 SHALL SURVIVE THE CLOSING OR THE EARLIER EXPIRATION OR
TERMINATION OF THIS AGREEMENT.

 

5. REPRESENTATIONS AND WARRANTIES

5.1 Seller’s Representations and Warranties. To induce Purchaser to enter into
this Agreement and to consummate the transactions described in this Agreement,
Seller, hereby makes the representations and warranties in this Section 5.1,
upon which Seller acknowledge and agree that Purchaser is entitled to rely, and
as of Closing shall provide a certificate reconfirming that all such
representations and warranties remain true and correct as of the Closing Date.

5.1.1 Organization and Power. Seller represents and warrants that it is duly
formed, validly existing, in good standing in the jurisdiction of its formation,
and is qualified to do business in the jurisdictions in which the Assets are
located and has all requisite power and authority to own the Assets and conduct
its business as currently owned and conducted.

5.1.2 Authority and Binding Obligation. (i) Seller represents and warrants that
it has full power and authority to execute and deliver this Agreement and all
other documents to be executed and delivered by it pursuant to this Agreement
(the “Seller’s Documents”), and to perform all obligations required by Seller
under this Agreement and each of Seller’s Documents, (ii) the execution and
delivery by Seller of this Agreement and, when executed and delivered, Seller’s
Documents, and the performance by Seller of its obligations under this Agreement
and, when executed and delivered, each of Seller’s Documents, have been duly and
validly authorized by all necessary action by Seller, (iii) this Agreement and,
when executed and delivered, Seller’s Documents constitutes, or will constitute,
legal, valid and binding obligations of Seller enforceable against such Seller
in accordance with its and their terms, except to the extent Purchaser itself is
in default hereunder or thereunder; and (iv) all persons who have executed this
Agreement on behalf of Seller have been duly authorized to do so by all
necessary company action of Seller and all persons who execute instruments
required to be executed and delivered by Seller before or at the Closing,
including the Seller’s Documents, shall have been duly authorized to do so by
all necessary company action of Seller.

 

23



--------------------------------------------------------------------------------

5.1.3 Title to the Assets. Seller represents and warrants that it owns all of
the Assets free and clear of all liens, mortgages, security interests, adverse
claims, and all encumbrances (other than those that will be released or assumed
upon Closing).

5.1.4 Ownership of Assets. The Assets, together with the Excluded Assets,
constitute all interests in all assets owned or controlled by Seller, any of its
Affiliates which are located at or used in connection with the operation of the
Business.

5.1.5 Real Property. Seller has not received written notice of any zoning, land
use or building code violation relative to the Real Property which has not been
cured prior to the date hereof. Seller has no knowledge of any pending
litigation or dispute concerning the location of the lines and corners of the
Real Property. Seller has no knowledge of any claim of adverse possession with
respect to the Real Property.

5.1.6 Consents and Approvals; No Conflicts. Seller represents and warrants that,
subject to the recording of Seller’s Documents, as appropriate, (a) except with
respect to regulatory notices and approvals and the issuance of licenses and
permits to operate the Facility required by Applicable Law, no filing with, and
no permit, authorization, consent or approval of, any Governmental Authority or
other Person is necessary for execution or delivery by it of any of such
Seller’s Documents, or the performance by such Seller of any of its obligations
under this Agreement or any of Seller’s Documents or the consummation by Seller
of the transactions described in this Agreement, except to the extent (i) such
permit, authorization, consent or approval has been or will be obtained by
Seller, Purchaser, New Tenant or New Manager, as required by Applicable Law,
prior to or at Closing or in the ordinary course after Closing or (ii) obtaining
such permit, authorization, consent or approval is Purchaser’s, New Tenant’s or
New Manager’s responsibility hereunder or by Applicable Law, and (b) neither the
execution and delivery by Seller of this Agreement or any Seller’s Documents to
which it is a party, nor the performance by Seller of any of its obligations
under this Agreement or any of such Seller’s Documents, nor the consummation by
Seller of the transactions described in this Agreement, will (i) violate any
provision of Seller’s organizational or governing documents, (ii) violate any
Applicable Law to which Seller is subject, (iii) result in a violation or breach
of, or constitute a default under any of the Contracts that affect Seller or any
of the Assets in any respect, or (iv) result in the creation or imposition of
any lien or encumbrance on any of the Assets or any portion thereof.

5.1.7 Condemnation. Seller represents and warrants as to itself that it has not
received any written notice of any pending condemnation proceeding or other
proceeding in eminent domain and, to Seller’s knowledge, no such condemnation
proceeding or eminent domain proceeding is threatened affecting any of the Real
Property, or any portion thereof.

5.1.8 Compliance with Applicable Law. To Crossings at Riverview’s knowledge,
there is no, and neither Seller has received any written notice of, any
violation of any provision of Applicable Law (including, but not limited to, the
Americans with Disabilities Act, the WARN Act, COBRA, and Environmental Laws),
with respect to the ownership, operation, use, maintenance or condition of any
of the Assets or the SSL Riverview Assets which has not been cured or dismissed
with prejudice.

 

24



--------------------------------------------------------------------------------

5.1.9 Litigation. Except as set forth on Schedule 5.1.9, Seller represents and
warrants that it has not been served or, to its knowledge, threatened with any
court filing in any litigation, or received written notice of any claim, charge
or complaint with respect to any Assets or the Facility which has not been
resolved, settled or dismissed and which would reasonably be expected to result
in a material adverse impact on the Assets or Seller’s title to any of the
Assets.

5.1.10 Taxes. Seller represents and warrants that all Taxes which would be
delinquent if unpaid at Closing will be paid in full or prorated at Closing as
part of the Prorations pursuant to Article 9; provided, however, that if any
Taxes are payable in installments, such representation and warranty shall apply
only to such installments which would be delinquent if unpaid at Closing. Seller
is not currently contesting any Taxes with respect to the Assets. Seller
represents and warrants that all state and local tax returns and tax reports
required to be filed by Seller with respect to the Assets owned by it on or
before the Effective Date have been timely filed with the appropriate
Governmental Authorities in all jurisdictions in which such returns and reports
are required to be filed. Seller represents and warrants as to itself that there
are no outstanding or pending claims, deficiencies or assessments for Taxes due
and payable, interest or penalties with respect to the Assets owned by Seller
for any taxable period. Seller represents and warrants as to itself that all
state, and local income, franchise, sales, use, property, excise, payroll and
other Taxes (including interest and penalties and including estimated Tax
installments where required to be filed and paid) due from or with respect to
the Assets owned by it prior to the date hereof have been fully paid, and
appropriate accruals have been made on the books of Seller for taxes not yet due
and payable. Seller represents and warrants as to itself that all Taxes and
other assessments and levies which Seller is required by law to withhold or to
collect with respect to the Assets and, to its knowledge, the SSL Riverview
Assets, have been duly withheld and collected, and have been paid over to the
proper Governmental Authorities to the extent due and payable. Seller represents
and warrants as to itself that there are no outstanding or pending claims,
deficiencies or assessments for Taxes due and payable, interest or penalties
with respect to the Assets or, to its knowledge, the SSL Riverview Assets, for
any taxable period.

5.1.11 Licenses and Permits. Seller has made available, or will make available
no later than within the first ten (10) days of the Inspection Period, to
Purchaser true and complete copies of the Licenses and Permits that are
necessary for the ownership and operation of the Assets, a complete listing of
which is attached hereto as Schedule 2.2.8. Crossings at Riverview represents
and warrants that it has not received any written notice from any Governmental
Authority of (i) any violation, suspension, revocation or non-renewal of any
Licenses and Permits required to operate the Facility as a licensed assisted
living facility that has not been cured or dismissed, or (ii) any failure by
such Seller to obtain any Licenses and Permits that are required to operate the
Facility as a licensed assisted living facility that has not been cured or
dismissed.

 

25



--------------------------------------------------------------------------------

5.1.12 Facility Leases. Seller represents and warrants as to itself that
Schedule 2.2.5 sets forth all Facility Leases and that it has made available, or
will make available no later than within the first ten (10) days of the
Inspection Period, to Purchaser a copy of each of the Facility Leases in its
possession, which are or shall be true, correct and complete copies of the
Facility Leases in its possession in all material respects. Seller has not given
nor received any written notice of any material breach or default under any of
the Facility Leases that has not been cured. Seller represents and warrants
that, except as set forth in Schedule 2.2.5, there are no unpaid brokerage
commissions or unpaid landlord obligations for tenant improvements in connection
with the current term of occupancy or any extension thereof of tenants under the
Facility Leases and no tenants are entitled to any rebates, rent concessions or
free rent. Seller represents and warrants that no rents due under any of the
Facility Leases are presently assigned, hypothecated or encumbered by Seller,
other than in connection with any mortgage encumbering the Real Property which
shall be satisfied prior to or in connection with the Closing. Seller represents
and warrants that no rent under any of the Facility Leases has been prepaid
(except for rental for the current month and payments that are required to be
made in advance pursuant to the terms and provisions of the Facility Leases and
except for prepayments set forth in the Facility Leases). Seller represents and
warrants that no tenant has notified Seller of its intent to terminate its
Facility Lease prior to expiration of the term of such Facility Lease. To
Seller’s knowledge, no party to the Facility Leases is in breach or default
under any material obligation thereunder. Prior to Closing, Seller will deliver
to Purchaser an updated rent roll signed by a representative of Seller.

5.1.13 Possession. Seller represents and warrants that except pursuant to the
Permitted Exceptions, Facility Leases and Resident Agreements, no Person other
than the Seller has any license, lease or other right relating to the use or
possession of the Real Property or any part thereof.

5.1.14 Purchase Rights. Seller represents and warrants that, except for the
purchase option held by Seller which will be terminated at Closing, there are no
options or other agreements of any kind, whereby any Person other than Purchaser
will have acquired or will have any right to acquire title or interest to all or
any portion of the Assets or SSL Riverview Assets, and there are no purchase
contracts, options or other agreements of any kind, whereby any Person will have
acquired or will have any right to acquire title or interest to all or any
portion of the Assets or SSL Riverview Assets.

5.1.15 Facility Contracts. Seller represents and warrants as to itself that
Schedule 2.2.7 sets forth all material Facility Contracts and that Seller has
made available, or will make available no later than within the first ten
(10) days of the Inspection Period, to Purchaser true, correct and complete
copies of all Facility Contracts to which it is a party, including all material
amendments or modifications to same, to the extent within Seller’s possession or
control. To Seller’s knowledge, no party to the Facility Contracts is in
material breach or default under any obligation thereunder or any provisions
thereof. To Seller’s knowledge, no event has occurred and no condition exists
that with the passage of time or the giving of notice, or both, would constitute
a material default by Seller, to Seller’s knowledge, by any other party to such
Facility Contracts. Seller represents and warrants that each of the material
Facility Contracts is in full force and effect in accordance with its terms.

 

26



--------------------------------------------------------------------------------

5.1.16 Bankruptcy. Seller represents and warrants as to itself that it is not
insolvent within the meaning of Title 11 of the United States Code, as amended
(the “Bankruptcy Code”), and is able to repay its debts as they become due.
Seller represents and warrants as to itself that it has not filed or taken any
action to file a voluntary petition, case or proceeding under any section or
chapter of the Bankruptcy Code, or under any similar law or statute of the
United States or any state thereof, relating to bankruptcy, insolvency,
reorganization, winding up or composition or adjustment of its debts and no such
petition, case or proceeding has been filed against it which have not been
dismissed, vacated or stayed on appeal and it has not been adjudicated as a
bankrupt or insolvent or consented to, nor filed an answer admitting or failing
reasonably to contest an allegation of bankruptcy or insolvency. Seller
represents and warrants as to itself that it has not sought, or consented to or
acquiesced in, the appointment of any receiver, trustee, liquidator or other
custodian of it or a material part of its assets, and it has not made or taken
any action to make a general assignment for the benefit of creditors or an
arrangement, attachment or execution has been levied and no tax lien or other
governmental or similar lien has been filed, against Seller or a material part
of its properties, which has not been duly and fully discharged prior to the
date hereof.

5.1.17 Labor and Employment Matters. Seller represents and warrants that it is
not a party to any collective bargaining agreement or relationship with any
labor union that affects any of the Assets. Seller represents and warrants that,
to its knowledge, within the twelve (12) months preceding the Effective Date
there have been no union organizing activities, strikes, work stoppages or
slow-downs in respect of the Business, nor has it been asked within such period
by any Person to negotiate in connection with entering into any collective
bargaining agreement or other contract or written understanding with a labor
union or organization or any other Person representing or seeking to represent
any Employees.

5.1.18 Construction Contracts. Seller represents and warrants as to itself that
there are no outstanding Contracts made by it for the construction or repair of
any Improvements, and covenants that it shall discharge and have released of
record or bonded or contest in good faith by all applicable proceedings to
completion, all mechanic’s, builder’s or materialman’s liens, if any, arising
from any labor or materials furnished to any portion of the Real Property prior
to the Closing to the extent any such lien is not bonded over pursuant to
Applicable Law.

5.1.19 Intentionally Omitted.

5.1.20 Insurance Policies. Seller has not received written notice from any
insurance carrier of defects or inadequacies in the Assets which, if
uncorrected, would result in a termination of insurance coverage or a material
increase in the premiums charged therefor. Seller shall maintain uninterrupted
insurance coverage through the Closing Date.

 

27



--------------------------------------------------------------------------------

5.1.21 Environmental Condition of Real Property. Seller represents and warrants
that, to its knowledge, there are no underground storage tanks on any portion of
the Real Property and the Real Property does not contain any Hazardous Materials
(other than any Hazardous Materials situated at the Real Property in the
Ordinary Course of Business or the ordinary course of business of any tenant or
other occupant of the Real Property which are stored, held, used and disposed of
in compliance with Environmental Laws) and it has no knowledge of any
Environmental Claims or Environmental Liabilities in violation of Environmental
Laws in respect of the Real Property, or any portion thereof.

5.1.22 Management Agreements. Seller represents and warrants as to itself, that
to its knowledge, there are no management agreements with respect to the Assets
or SSL Riverview Assets except for the Consulting Services Agreement by and
between Seller and its affiliate which will be terminated at Closing.

5.1.23 Compliance with Of-Record Matters. Seller represents and warrants that it
has not received any written notice of any violation of any recorded instrument
encumbering or relating to any of the Assets or SSL Riverview Assets which
remains unresolved.

5.1.24 Finders and Investment Brokers. Except for Blueprint Healthcare Real
Estate, who is being paid by Seller pursuant to a separate written agreement,
neither Seller nor SSL Riverview has not dealt with any Person who has acted,
directly or indirectly, as a broker, finder, financial adviser or in such other
capacity for or on behalf of such party in connection with the transactions
contemplated by this Agreement in a manner which would entitle such Person to
any fee or commission in connection with this Agreement or the transactions
contemplated by this Agreement.

5.1.25 Foreign Person. Seller represents and warrants, as to itself, that it is
a “United States Person” (as defined in Section 7701(a)(30)(B) or (C) of the
Code) for the purposes of the provisions of Section 1445(a) of the Code.

5.1.26 Financial Statements. To Seller’s knowledge, Seller represents and
warrants, as to itself, that the profit and loss statements for the Business
which were provided to Purchaser: (a) are true and complete copies of the
operating statements for such periods prepared in the Ordinary Course of
Business operations with respect to the Business; (b) have been prepared in
accordance with GAAP; and (c) present fairly, in all material respects, the
operation results of the Business for the periods covered by such income
statements, subject to standard year-end adjustments for any year to date income
statements and financial notes and qualifications to such statements. Upon
Purchaser’s request prior to Closing, the Seller will deliver to Purchaser
then-current profit and loss statements for the Business.

5.1.27 ERISA. Seller represents and warrants that neither (a) any assets of
Seller, including the Assets or, to its knowledge, the SSL Riverview Assets, nor
(b) any funds to be used by Seller or, to its knowledge, funds to be used by SSL
Riverview with respect to the transactions contemplated pursuant to this
Agreement, are, or at the Closing will be, pursuant to ERISA or the Code,
considered for any purpose of ERISA or Section 4975 of

 

28



--------------------------------------------------------------------------------

the Code to be assets of a Plan. Seller represents and warrants that it is not
executing this Agreement nor will it be performing its obligations or exercising
their rights or remedies under this Agreement on behalf of or for the benefit of
any Plan. Seller represents and warrants that neither the execution nor delivery
of this Agreement by Seller, nor the performance by Seller of its obligations or
the exercise of its rights or remedies under this Agreement, nor any transaction
contemplated under this Agreement, is or will be a “prohibited transaction”
within the meaning of Section 406 of ERISA or Section 4975 of the Code.

5.1.28 Resident Agreements. Seller represents and warrants that, to its
knowledge, Schedule 2.2.13 is true, correct and complete list and rent roll for
Residents at the Facility and that it will make available to Purchaser a copy of
each of the Resident Agreements in its possession or control. Seller represents
and warrants that it has neither given nor received any written notice of any
material breach or default under any of the Resident Agreements, which has not
been cured. Except as set forth in Schedule 2.2.13, to Seller’s knowledge, no
Residents are entitled to any rebates, rent concessions or free rent. Seller
represents and warrants that: (a) there are no unpaid brokerage commissions or
unpaid referral fees due in connection with any of the Resident Agreements,
(b) no amounts due under any of the Resident Agreements are presently assigned,
hypothecated or encumbered, other than in connection with any mortgage
encumbering any of the Real Property which shall be satisfied in connection with
the Closing, (c) no amounts owing under any of the Resident Agreements has been
prepaid (except for rental for the current month and payments that are required
to be made in advance pursuant to the terms and provisions of the Resident
Agreements) and (d) no Resident has notified Seller in writing of its intent to
terminate its Resident Agreement prior to expiration of the term of such
Resident Agreement.

5.1.29 Intellectual Property. Seller represents and warrants that it owns all
rights in, and has all rights necessary to transfer, the Intellectual Property
to be transferred hereunder including, without limitation, the rights to the
fictitious name “The Crossings at Riverview” which is included with its
Intellectual Property and will be transferred to Purchaser at Closing.

5.1.30 Name. Seller represents and warrants that it operates the Business under
the name “The Crossings at Riverview” pursuant to a fictitious name filing with
the Florida Secretary of State, and Seller, to it knowledge, has not received
written notification of any claims or actions by any party disputing or
challenging Seller’s right to use such name.

5.1.31 Patriot Act. Seller represents and warrants, as to itself, that its
officers, shareholders, and principals, shall not transfer the proceeds obtained
as a result of this Agreement to any Person that is listed on the Office of
Foreign Assets Control list as “Terrorists” or “Specially Designated Nationals
and Blocked Persons”, or otherwise be in violation of the International Money
Laundering Abatement and Financial Anti-Terrorism Act of 2001.

5.1.32 Intentionally Omitted.

 

29



--------------------------------------------------------------------------------

5.1.33 Restriction of Access. Seller represents and warrants that, to its
knowledge, it has not received any written notice regarding any current federal,
state, county or municipal plans to materially restrict or materially change
access to any part of the Real Property from any highway or road leading
directly to or abutting any part of the Real Property.

5.1.34 Medicare and Medicaid. Seller represents and warrants as to itself that
no payments under Medicare, Medicaid or other similar Governmental Authority
payor programs have been received by it with respect to the Business.

5.1.35 Call Systems. Seller represents and warrants that it utilizes and
maintains life safely pendants or other forms of similar call systems at the
Facility, all of which are operational and sufficient in number to service each
licensed bed at the Facility.

5.1.36 Additional Land. Except as set forth on Schedule 5.1.36, Seller
represents and warrants that neither it nor any of its Affiliates owns any
commercial property within a ten (10) mile radius of the Facility.

5.1.37 Community/Entrance Fees. Seller represents and warrants that no
refundable “community fees”, “entrance fees” or similar charges have been or are
charged by it to Residents of the Facility.

5.1.38 Affordable Housing Units. Seller represents and warrants as to itself
that, to its knowledge, the Facility is not required to lease or reserve any
unit or bedroom as an affordable housing unit or bedroom for low or moderate
income residents pursuant to any written agreement binding on Seller.

5.2 SSL Riverview Representations and Warranties. To induce Purchaser to enter
into this Agreement and to consummate the transactions described in this
Agreement, SSL Riverview hereby makes the representations and warranties in this
Section 5.2, upon which SSL Riverview acknowledges and agrees that Purchaser is
entitled to rely, and as of Closing shall provide a certificate reconfirming
that all such representations and warranties remain true and correct as of the
Closing Date.

5.2.1 SSL Riverview is a limited liability company, duly organized, validly
existing and in good standing under the laws of the State of Florida. SSL
Riverview has all necessary power and authority to execute, deliver, and perform
its obligations under this Agreement and all transactions contemplated hereby.
The execution, delivery, and performance of this Agreement, and the consummation
of the transaction contemplated hereby have been duly authorized by all
necessary action of SSL Riverview.

5.2.2 The execution, delivery and performance of this Agreement by SSL Riverview
and all other agreements referenced in or ancillary hereto to which SSL
Riverview is a party or is to become a party at the Closing:

(a) are within SSL Riverview’s powers and are not in contravention of law;

 

30



--------------------------------------------------------------------------------

(b) do not and will not conflict with any provision of SSL Riverview’s
organizational or governing documents;

(c) will neither conflict with nor result in any breach of or constitute a
default (or an event which, with or without notice or lapse of time, or both,
would constitute a default) under or contravention of, nor cause the
acceleration of the maturity of any contract, agreement or obligation, or the
creation of any lien, charge, or encumbrance affecting any of the Leased
Premises; and

(d) will not violate any statute, law, rule, regulation order, writ, injunction,
decree, or judgment of any Governmental Authority (as hereinafter defined) to
which SSL Riverview or the SSL Riverview Assets may be subject. For purposes of
this Agreement, the term “Governmental Authority” includes any agency,
authority, court, department, commission, board, bureau, or instrumentality of
the United States and/or each state, county, city, and political subdivision
having jurisdiction over, or in which is located, SSL Riverview or the SSL
Riverview Assets,

5.2.3 This Agreement and all agreements to which SSL Riverview is or will become
a party hereunder or pursuant hereto are and will constitute the valid and
legally binding obligation of SSL Riverview and are and will be enforceable
against SSL Riverview, in accordance with the respective terms hereof or
thereof, except as enforceability may be restricted, limited, or delayed by
applicable bankruptcy or other laws affecting creditors’ rights generally and
except as enforceability may be subject to general principles of equity.

5.2.4 Except for matters disclosed on Schedule 5.2.4, there is no action, suit,
examination, review, or proceeding by or before any Governmental Authority now
pending or, to the knowledge of SSL Riverview, threatened against SSL Riverview
or against any property or rights of SSL Riverview, which, if adversely
determined, would impair the right of the SSL Riverview to carry out the terms
and conditions of this Agreement or adversely affect the SSL Riverview Assets.

5.2.5 SSL Riverview is not in default in the performance, observation, or
fulfillment of any of the obligations, covenants, or conditions contained in any
agreement or instrument to which it is a party, which default would adversely
affect the SSL Riverview Assets upon the transfer of the SSL Riverview Assets to
Purchaser.

5.2.6 As of the Closing, SSL Riverview will be the sole owner of, and have good
and marketable title to, all of the Leased Premises, free and clear of liens,
encumbrances, charges, security interests, and adverse claims, except for the
Permitted Exceptions. In addition, other than the option to Purchase with Seller
which will be terminated at Closing, there are no outstanding contracts, options
or rights of first refusal to purchase the any of the SSL Riverview Assets.

5.2.7 SSL Riverview has not received any notice of, nor does it have any
knowledge of, any violation or alleged violation of any statute, regulation,
rule, ordinance, or other law affecting the Real Property, which has not been
cured.

 

31



--------------------------------------------------------------------------------

5.2.8 There is not existing, and to SSL Riverview’s knowledge, there is not
presently contemplated or proposed, any condemnation, eminent domain, or similar
proceeding with respect to all or any portion of the Real Property.

5.2.9 SSL Riverview represents and warrants, as to itself, that it is a “United
States Person” (as defined in Section 7701(a)(30)(B) or (C) of the Code) for the
purposes of the provisions of Section 1445(a) of the Code.

In the event any changed circumstances occur as to any of the representations or
warranties stated in this Section 5.2 or in any other part of this Agreement, of
which SSL Riverview has actual knowledge, SSL Riverview agrees to promptly
disclose the same to Purchaser and to the extent that such representations and
warranties are inaccurate, untrue or incorrect in any way, such representations
and warranties shall be deemed modified to reflect Purchaser’s knowledge or
deemed knowledge. If Purchaser obtains knowledge of any matters prior to the
Closing which render any of the SSL Riverview’s representations and warranties
contained herein untrue or false in a manner that would have a material adverse
effect on the SSL Riverview Assets after Closing (other than a representation or
warranty that is violated due to SSL Riverview’s knowledge at the time of making
the representation or warranty, or as a result of SSL Riverview’s acts or
omissions after the time of making the representation or warranty), Purchaser
may either as its sole remedy (a) consummate the acquisition contemplated by
this Agreement subject thereto (thereby waiving any claim therefore against SSL
Riverview) if Purchaser determines to proceed with the purchase, or
(b) Purchaser may terminate this Agreement and neither party shall have any
further obligations hereunder except those that expressly survive termination of
this Agreement. As used in this Agreement, or in any other agreement, document,
certificate or instrument delivered by SSL Riverview to Purchaser, the phrase
“to Seller’s knowledge”, or any similar phrase shall mean the actual, not
constructive or imputed, knowledge of William H. Long, who is the primary person
engaged in managing the SSL Riverview Assets on behalf of SSL Riverview, without
any obligation on his part to make any independent investigation of the matters
being represented and warranted, or to make any inquiry of any other persons, or
to search or examine any files, records, books, correspondence and the like.

5.3 Purchaser’s Representations and Warranties. To induce Seller and SSL
Riverview to enter into this Agreement and to consummate the transactions
described in this Agreement, Purchaser hereby makes the representations and
warranties in this Section 5.3, upon which Purchaser acknowledges and agrees
that such parties are entitled to rely, and as of Closing shall provide a
certificate reconfirming that all such representations and warranties remain
true and correct as of the Closing Date.

5.3.1 Organization and Power. Purchaser is duly incorporated or formed (as the
case may be), validly existing and in good standing in the laws of the
jurisdiction of its incorporation or formation, and has all requisite power and
authority to own, lease and operate its properties and to carry on its business
as currently being conducted.

 

32



--------------------------------------------------------------------------------

5.3.2 Authority and Binding Obligation. Purchaser has full power and authority
to execute and deliver this Agreement and to perform all obligations of
Purchaser arising under this Agreement. Subject to Purchaser obtaining approval
from its board of directors during the Inspection Period, Purchaser has full
power and authority to execute and deliver all other documents to be executed
and delivered by Purchaser pursuant to this Agreement (the “Purchaser’s
Documents”), and to perform all obligations of Purchaser arising under each of
the Purchaser’s Documents. The execution and delivery by the signer on behalf of
Purchaser of this Agreement and, when executed and delivered, each of the
Purchaser’s Documents, and the performance by Purchaser of its obligations under
this Agreement, and when executed and delivered, each of the Purchaser’s
Documents, has been, or will be, duly and validly authorized by all necessary
actions by Purchaser. This Agreement and, when executed and delivered, each of
the Purchaser’s Documents, constitutes, or will constitute, legal, valid and
binding obligations of Purchaser, enforceable against Purchaser in accordance
with its and their terms, except to the extent Seller is in default thereunder.
Unless Purchaser terminates this Agreement prior to the end of the Inspection
Period as provided for herein, following the expiration of the Inspection
Period, Purchaser shall be deemed to have represented that it has obtained all
necessary board of director approvals.

5.3.3 Consents and Approvals; No Conflicts. No filing with, and no permit,
authorization, consent or approval of, any Governmental Authority or other
Person is necessary for the execution or delivery by Purchaser of this Agreement
or the performance by Purchaser of any of its obligations under this Agreement.
Subject to Purchaser obtaining the approval of its board of directors during the
Inspection Period, no filing with, and no permit, authorization, consent or
approval of, any Governmental Authority or other Person is necessary for the
execution or delivery by Purchaser of any of the Purchaser’s Documents, the
performance by Purchaser of any of its obligations under any of the Purchaser’s
Documents, or the consummation by Purchaser of the transactions contemplated by
this Agreement or any of the Purchaser’s Documents. With approval of Purchaser’s
board of directors, neither the execution and delivery by Purchaser of any of
the Purchaser’s Documents, nor the performance by Purchaser of any of its
obligations under any of the Purchaser’s Documents, nor the consummation by
Purchaser of the transactions described in this Agreement, will: (a) violate any
provision of the organizational or governing documents of Purchaser; (b) violate
any Applicable Law to which Purchaser is subject; or (c) result in a violation
or breach of or constitute a default under any contract, agreement or other
instrument or obligation to which Purchaser is a party or by which any of
Purchaser’s properties are subject.

5.3.4 Finders and Investment Brokers. Purchaser has not dealt with any Person
who has acted, directly or indirectly, as a broker, finder, financial adviser or
in such other capacity for or on behalf of Purchaser in connection with the
transactions described by this Agreement in any manner which would entitle such
Person to any fee or commission in connection with this Agreement or the
transactions described in this Agreement.

5.3.5 New Tenant and New Manager Performance. Purchaser is not aware of any
reason why New Tenant or New Manager, as applicable, would not be able to
(a) apply for and be issued, or assume to the extent permitted by Applicable
Law, or that the interest therein may be assigned to and/or assumed by New
Tenant or New Manager (as applicable), any and all licenses, certifications,
registrations, and/or permits or exemptions therefrom, that relate to, or are
utilized in, or are required in the operation of the Facility as a licensed
assisted living facility, or (b) enter into the Operations Transfer Agreement.

 

33



--------------------------------------------------------------------------------

6. COVENANTS

6.1 Confidentiality.

6.1.1 Disclosure of Confidential Information. The Parties acknowledge and agree
that the existence of this Agreement, the terms of this Agreement and any other
information disclosed in Seller’s Due Diligence Materials, Purchaser’s Due
Diligence Reports or any other documents, materials, data or other information
with respect to the Assets which is not generally known to the public shall be
confidential except to the extent already within the public domain or as
otherwise required by Applicable Law (including but not limited to in connection
with public disclosure obligations required by the United States Securities and
Exchange Commission). Notwithstanding the foregoing, Purchaser may reveal and
deliver Seller’s Due Diligence Materials, Purchaser’s Due Diligence Reports, and
all other documents, information, and materials concerning the Facility to its
agents, representatives, lenders, investors, principals, and Affiliates. Nothing
herein shall restrict or limit Seller or Purchaser from communicating with
tenants, lenders, contract parties, owners’ associations, or Governmental
Authorities in connection with obtaining estoppels or other required consents or
approvals, as may be reasonably necessary to consummate the transactions
contemplated under this Agreement, or Purchaser from contacting property
engineers and architects, and other third-party consultants assisting Purchaser
in its investigation of the Assets, subject to Section 6.1.3. Nothing herein
shall restrict Purchaser from communicating the existence and progress of the
transactions contemplated by this Agreement to its agents, representatives,
potential managers, lenders, investors, principals or affiliates. Nothing herein
shall restrict or limit Seller or SSL Riverview from communicating the existence
and progress of the transactions contemplated by this Agreement to their agents,
representatives, potential managers, lenders, investors, principals or
affiliates.

6.1.2 Public Announcements. No Party shall have the right to make a public
announcement regarding the transactions described in this Agreement without the
prior approval of the other Parties. The Parties shall approve the timing, form
and substance of any such public announcement, which approval shall not be
unreasonably withheld, conditioned or delayed, except if a Party is required to
make a public announcement under Applicable Law, in which case such Party shall
provide a copy of such announcement to the other Parties but no such approval by
any other Party shall be required.

6.1.3 Communication with Governmental Authorities. Purchaser and its
representatives and consultants shall have the right to review building
department, health department and other local Governmental Authority records
with respect to the Assets and the SSL Riverview Assets and the operation of the
Business and request written or verbal confirmation of zoning and any other
compliance by the Assets and SSL Riverview Assets with any Applicable Laws.
Purchaser and its representatives and consultants shall have the right to
contact Governmental Authorities to pursue the issuance of any Licenses and
Permits desired by Purchaser.

 

34



--------------------------------------------------------------------------------

6.2 Assessments. Any assessments (or installments thereof) for improvements or
other work at any portion of the Real Property completed prior to Closing and
which are due and payable prior to the Closing shall be the responsibility of
and paid by Seller and Seller shall indemnify, defend and hold Purchaser
harmless from and against any claims therefor any Liability arising therefrom.
Otherwise, such assessments accrued but not yet payable shall be prorated
pursuant to Section 9.2.1. The obligations under this Section 6.2 shall survive
closing.

6.3 Conduct of the Business.

6.3.1 Operation, Maintenance and Repair in Ordinary Course of Business. From the
Effective Date until Closing or earlier termination of this Agreement, Seller
shall conduct the Business in the Ordinary Course of Business, subject to and in
accordance with the Current Lease, as follows (a) performing maintenance and
repairs and making capital improvements to the Real Property in the Ordinary
Course of Business; and (b) maintaining insurance coverage consistent with
Seller’s risk management policies in place as of the Effective Date; and
(c) replacing and/or repairing the Personal Property and the SSL Riverview
Personal Property in the Ordinary Course of Business. Crossings at Riverview
shall maintain the Assets and the SSL Riverview Assets and maintain adequate
supplies and inventory in accordance with the Ordinary Course of Business (such
obligation to include the maintenance of Seller’s casualty and liability
insurance policies in the Ordinary Course of Business), subject to reasonable
wear and tear and further subject to destruction by casualty or eminent domain.
Purchaser shall have the right to inspect the Assets and SSL Riverview Assets
prior to Closing to determine if Seller has breached its covenants in this
Section 6.3.1.Seller shall in all material respects comply with the terms
conditions and requirements under the Contracts, Facility Leases, and Licenses
and Permits, and shall continue to make all payments due thereunder prior to
delinquency (whether or not Purchaser shall assume the same). Seller shall not
sell, remove or otherwise dispose of any Assets or SSL Riverview Assets other
than in the Ordinary Course of Business.

6.3.2 Facility Contracts, Facility Leases, Resident Agreements and Licenses and
Permits. From the Effective Date until Closing or earlier termination of this
Agreement, Seller shall not, (a) without Purchaser’s prior written consent,
which shall not be unreasonably withheld, conditioned or delayed, amend, extend,
renew or terminate any of the existing Facility Contracts, Licenses and Permits,
Facility Leases or Resident Agreements except in the Ordinary Course of
Business, or (b) without Purchaser’s prior written consent in its sole
discretion procure any new Contract, Facility Leases, Licenses and Permits or
Resident Agreements, except, in each instance, in the Ordinary Course of
Business, or in the event that Seller are required to act on an emergency basis
to enter into any such Contract to prevent material damages to the Assets or the
operation of the Business. Notwithstanding the foregoing, from the Effective
Date until the Closing or earlier termination of this Agreement, should Seller
enter into any such new Contracts, Facility Leases, or Licenses and Permits,
whether or not in the Ordinary Course of Business, or should Seller become aware
of any Contracts or Licenses and Permits that were not previously disclosed to
Purchaser, Seller shall immediately disclose the same to Purchaser in writing,
and Purchaser shall have the right take an assignment of such Contracts,
Facility Leases, Licenses and Permits at Closing pursuant to the terms of this
Agreement. If Purchaser elects not to take an assignment of any such new
Contracts, Facility Leases, and Licenses and Permits, such Contracts, Facility
Leases, and Licenses and Permits shall be deemed Retained Liabilities of Seller.
Seller agrees to provide Purchaser with an updated rent roll each month until
Closing.

 

35



--------------------------------------------------------------------------------

6.3.3 Interim Reports. From the Effective Date until Closing (or termination of
this Agreement), Seller shall provide Purchaser with copies of all monthly
financial reports and rent rolls for the Facility which are otherwise provided
to SSL Riverview under the Current Lease.

6.3.4 Title. From the Effective Date until the Closing or earlier termination of
this Agreement, neither Seller nor SSL Riverview shall create any Title
Exception which adversely affects any portion of the Real Property.

6.4 Licenses and Permits. Purchaser shall be responsible for facilitating the
transfer of all transferred Licenses and Permits from Seller to Purchaser, New
Tenant or New Manager (as applicable) as required by Applicable Law, and
Purchaser shall be responsible for obtaining or causing to be obtained by New
Tenant or New Manager (as applicable) all other new licenses and permits (to the
extent the existing Licenses and Permits are not transferable).    Purchaser
shall, or shall cause New Tenant or New Manager (as applicable) to, at its sole
cost and expense, promptly submit all necessary applications and other materials
to the appropriate Governmental Authority and take such other actions to effect
the transfer of the transferred Licenses and Permits or issuance of new licenses
and permits as of the Closing, and Seller shall reasonably cooperate with
Purchaser, New Tenant and New Manager to cause the transferred Licenses and
Permits to be transferred or new licenses and permits to be issued to Purchaser,
New Tenant or New Manager. This Section 6.4 shall survive the Closing.

6.5 Tax Contests.

6.5.1 Taxable Period Terminating Prior to Closing Date. Seller and SSL Riverview
shall retain the right, at their sole cost and expense, to commence, continue
and settle any proceeding to contest any Taxes for any taxable period which
terminates prior to the Closing Date, and shall be entitled to any refunds or
abatements of Taxes awarded in such proceedings; provided, however, Seller shall
indemnify and hold Purchaser harmless from and against any Indemnification Loss
incurred by Purchaser as a result of Seller exercising its rights to so contest
any Taxes under this Section 6.5.1. This Section 6.5.1 shall survive the
Closing.

6.5.2 Taxable Period Including the Closing Date. Seller shall have the right to
commence, continue and settle any proceeding to contest any Taxes for any
taxable period which includes the Closing Date. Notwithstanding the foregoing,
if Purchaser desires to contest any Taxes for such taxable period prior to
Closing but after the expiration of the Inspection Period and Seller has not
commenced any proceeding or process to contest any such Taxes for such taxable
period, Purchaser, may request Seller to do so. If Seller desires to contest
such Taxes, Seller shall provide written notice to Purchaser within ten
(10) days after receipt of Purchaser’s request confirming that Seller will
contest such Taxes, in which case Seller shall proceed to contest such Taxes,
and Purchaser shall not have the right to contest such Taxes. If Seller fails to
provide such written notice confirming that Seller will

 

36



--------------------------------------------------------------------------------

contest such Taxes within such ten (10) day period, Purchaser shall have the
right to contest such Taxes, and Seller shall reasonably cooperate with respect
to any such contest made by Purchaser. Any refunds or abatements awarded in such
proceedings shall be used first to reimburse the Party contesting such Taxes for
the reasonable costs and expenses incurred by such Party in contesting such
Taxes, and the remainder of such refunds or abatements shall be prorated between
such Seller and Purchaser as of the Cut-Off Time, and the Party receiving such
refunds or abatements promptly shall pay such prorated amount due to the other
Party. This Section 6.5.2 shall survive the Closing.

6.5.3 Cooperation. Seller, SSL Riverview and Purchaser shall use commercially
reasonable efforts to cooperate with the Party contesting the Taxes (at no cost
or expense to the Parties not contesting the Taxes other than any de minimis
cost or expense or any cost or expense which the requesting Party agrees in
writing to reimburse) and to execute and deliver any documents and instruments
reasonably requested by the Party contesting the Taxes in furtherance of the
contest of such Taxes. This Section 6.5.3 shall survive the Closing.

6.6 Notices and Filings. Seller and Purchaser shall use commercially reasonable
efforts to cooperate with each other (at no cost or expense to the Parties whose
cooperation is requested, other than any de minimis cost or expense or any cost
or expense which the requesting Party agrees in writing to reimburse) to provide
written notice to any Person under any Facility Contracts, Facility Leases,
Licenses and Permits or Resident Agreements and to effect any required
registrations or filings with any Governmental Authority or other Person,
regarding the change in ownership of the Assets and operation of the Facility.

6.7 Further Assurances. From the Effective Date until the Closing or termination
of this Agreement, Seller and Purchaser (and to the extent applicable to the SSL
Riverview Assets, SSL Riverview) shall use commercially reasonable efforts to
take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable to consummate the transactions described
in this Agreement and the Operations Transfer Agreement, including, without
limitation, (a) obtaining all necessary consents, approvals and authorizations
required to be obtained from any Governmental Authority or other Person under
this Agreement, the Operations Transfer Agreement or Applicable Law, and
(b) effecting all registrations and filings required under this Agreement, the
Operations Transfer Agreement or Applicable Law. After Closing, Seller and
Purchaser (and to the extent applicable to the SSL River view Assets, SSL
Riverview) shall use commercially reasonable efforts (at no cost or expense to
such Party, other than any de minimis cost or expense or any cost or expense
which the requesting Party agrees in writing to reimburse) to further effect the
transactions contemplated in this Agreement and the Operations Transfer
Agreement.

6.8 Estoppel Certificates. Seller shall use reasonable commercial efforts to
assist Purchaser in obtaining estoppel certificates from any third-parties from
whom Seller requires the same based upon its due diligence, in forms reasonably
satisfactory to Purchaser.

 

37



--------------------------------------------------------------------------------

6.9 Exclusivity. Seller, with respect to the Assets, and SSL Riverview, with
respect to the SSL Riverview Assets, covenant and agree to refrain during the
term of this Agreement from making, accepting, encouraging or soliciting or
otherwise pursuing any other offer or proposal or agreement regarding the sale
of the Assets and SSL Riverview Assets or any portion thereof or any interest
therein, and will deal exclusively with Purchaser in good faith toward the
completion of the transactions contemplated herein unless this Agreement shall
be terminated as provided herein.

6.10 Bulk Sales. Seller shall, at no expense to Purchaser, comply with all
applicable “bulk sales laws” in a timely manner, taking into account the timing
of the Closing.

6.11 Employees. At Closing, Seller shall terminate or cause to be terminated
employment of all of the Employees. With respect to wages and benefits of
Employees, Seller shall be solely responsible for all wages, salaries, bonuses,
employment taxes, withholding taxes, and all accrued vacation days, sick days
and personal days accruing prior to the Closing Date in their capacity as
Seller. Purchaser shall never be or be deemed the employer of any Employee and
shall not be liable to any Employee for any wages, salaries, bonuses, vacation
days, sick days or personal days in which said Employee may have acquired an
accrued or vested right by virtue of their employment. Seller shall and hereby
agrees to indemnify, save, defend, pay, insure and hold Purchaser harmless from
and against any Liability for wages, salaries, bonuses, accrued vacation days,
sick days and personal days to be paid to Employees. Seller shall be liable for
and hereby agrees to indemnify, save, defend, pay, insure, and hold Purchaser
harmless from and against any Liability arising out of or relating to medical,
pension, welfare benefits, other employee benefits or other fringe benefits
(hereinafter collectively referred to as “benefits”) due to Employees under
plans in which employees of the Business participate whether prior to or after
Closing, and all payments due on the plans providing such benefits. Seller shall
also be responsible for and hereby agree to indemnify, save, defend, pay,
insure, and hold Purchaser harmless from and against any loss, cost, damage,
claims, expense or Liability arising out of or relating to Seller’s failure to
pay (a) any Employee of the Business’ wages, salary, bonuses, employment taxes,
accrued vacation pay, sick days and personal days, and withholding taxes,
(b) benefits, whenever due, provided under plans in which Employees of the
Business participate, (c) liability under Section 4980B, Part 6 of Title I of
ERISA or Title IV of ERISA and (d) liability under the WARN Act. This
Section 6.11 is expressly subject to the terms and conditions of the Operations
Transfer Agreement and its obligation for the New Manager to hire a sufficient
number of employees to avoid triggering the WARN Act.

6.12 Post-Closing Audit. If requested by Purchaser, and to the extent required
by any Applicable Law, regulations and statutes governing Purchaser or any of
its investors, partners or members, Seller and, to the extent applicable to the
SSL Riverview Assets, SSL Riverview acknowledge and agree to assist the
Purchaser in conducting, no later than seventy-five (75) days following the
Closing Date, an audit of financial statements for the Facility as specified by
Rule 3-05 of Regulation S-X of the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, provided such audit and Seller’s
and SSL Riverview’s assistance with respect thereto shall be at the sole cost
and expense of Purchaser. In connection therewith, Seller and SSL Riverview
agrees to obtain and provide to the auditors any and all data and financial
information in the control and possession of Seller or SSL Riverview, as
applicable, which are reasonably necessary or required by the auditors in
connection with their timely preparation and conducting of the foregoing audit.
The rights and obligations of Purchaser, Seller and SSL Riverview under this
Section 6.12 shall survive Closing.

 

38



--------------------------------------------------------------------------------

6.13 Non-Compete.

6.13.1 By SSL Riverview. SSL Riverview agrees that for the period commencing on
the Closing Date and ending on the second (2nd) anniversary of the Closing Date,
SSL Riverview shall not, and shall not cause or permit any of its Subsidiaries
or Affiliates to, engage directly or indirectly, in any capacity, in developing
an assisted living or memory care facility within five (5) miles of the
Facility.

6.13.2 By Crossings at Riverview. Crossings at Riverview agrees that for the
period commencing on the Closing Date and ending on the third (3rd) anniversary
of the Closing Date, it shall not, and shall not cause or permit any of its
Subsidiaries or Affiliates to, engage directly or indirectly, in any capacity,
in any activities that “Compete” with the business of developing, owning,
operating, leasing or managing an assisted living or memory care facility within
ten (10) miles of the Facility. For purposes of this provision, “Compete” means
(a) to, directly or indirectly, conduct, facilitate, participate or engage in,
or bid for or otherwise pursue an assisted living or memory care facility,
whether as a principal, sole proprietor, partner, stockholder, or agent of, or
consultant to or manager for, any Person or in any other capacity, or (b) to,
directly or indirectly, have any ownership interest in any Person or business
which conducts, facilitates, participates or engages in, or bids for or
otherwise pursues an assisted living or memory care facility, whether as a
principal, sole proprietor, partner, stockholder, or agent of, or consultant to
or manager for, any Person or in any other capacity.

6.14 Non-Solicitation.

6.14.1 By SSL Riverview. On the Closing Date and for two (2) years thereafter,
SSL Riverview agrees not to directly or indirectly solicit, divert or accept
business from any Resident or employee of the New Manager of the Business, or
otherwise interfere with the relationship between New Tenant or New Manager and
any Resident or employee of the New Manager or the Business. SSL Riverview
recognizes and acknowledges that a breach of this Section 6.14.1 by SSL
Riverview or any of its Subsidiaries or Affiliates will cause irreparable and
material loss and damage to Purchaser and hereby consents to the granting by any
court of competent jurisdiction of an injunction or other equitable relief,
without the necessity of posting a bond, cash or otherwise, and without the
necessity of actual monetary loss being proved or Purchaser’s establishing the
inadequacy of any remedy at law, and order that the breach or threatened breach
of such provisions may be effectively restrained. The provisions of this
Section 6.14.1 shall expressly survive the Closing and shall terminate on the
second (2nd) anniversary of the Closing Date.

6.14.2 By Crossings at Riverview. On the Closing Date and for three (3) years
thereafter, Crossings at Riverview agrees not to directly or indirectly solicit,
divert or accept business from any Resident or employee of the New Manager of
the Business, or otherwise interfere with the relationship between New Tenant or
New Manager and any Resident or employee of the New Tenant of the Business.
Crossings at Riverview

 

39



--------------------------------------------------------------------------------

recognizes and acknowledges that a breach of this Section 6.14.2 by Crossings at
Riverview or any of its Subsidiaries or Affiliates will cause irreparable and
material loss and damage to Purchaser and hereby consents to the granting by any
court of competent jurisdiction of an injunction or other equitable relief,
without the necessity of posting a bond, cash or otherwise, and without the
necessity of actual monetary loss being proved or Purchaser’s establishing the
inadequacy of any remedy at law, and order that the breach or threatened breach
of such provisions may be effectively restrained. The provisions of this
Section 6.14.2 shall expressly survive the Closing and shall terminate on the
third (3rd) anniversary of the Closing Date.

6.15 Restrictive Covenant and Right of First Refusal. SSL Riverview agrees to
cause its Affiliate to enter into a Right of First Refusal Agreement in the form
attached hereto as Exhibit 6.15.B (the “Restriction and ROFR Agreement”) with
respect the approximately 10.26 acre property located adjacent to the Facility,
provided, however, that Purchaser acknowledges that a portion of such property
is currently subject to a letter of intent with Aldi and that, provided Aldi
closes on the parcel, such parcel shall be excluded from the Restriction and
ROFR Agreement. If Aldi does not close, SSL Riverview or its Affiliates will
cause the Restriction and ROFR Agreement to be spread to such parcel. SSL
Riverview recognizes and acknowledges that a breach of this Section 6.15 by it
or any of its Subsidiaries or Affiliates will cause irreparable and material
loss and damage to Purchaser and hereby consent to the granting by any court of
competent jurisdiction of an injunction or other equitable relief, without the
necessity of posting a bond, cash or otherwise, and without the necessity of
actual monetary loss being proved or Purchaser’s establishing the inadequacy of
any remedy at law, and order that the breach or threatened breach of such
provisions may be effectively restrained. The provisions of this Section 6.15
shall expressly survive the Closing and a memorandum of the Restriction and ROFR
Agreement shall be recorded by SSL Riverview and Purchaser at Closing.

6.16 Access to Information. The Parties acknowledge that after Closing each
Party may need access to information or documents in the control or possession
of the other Party for the purposes of concluding the transactions herein
contemplated, tax returns or audits and other legal requirements, or the
prosecution or defense of third party claims. Accordingly, each Party shall
keep, preserve and maintain in the ordinary course of business, and as required
by legal requirements and relevant insurance carriers, all books, records
(including Resident records), documents and other information in the possession
or control of such Party and relevant to the foregoing purposes and as required
by Applicable Law. Each Party shall cooperate fully with, and make available for
inspection and copying by, the other Party, its employees, agents, counsel and
accountants and/or governmental authorities, upon written request and at the
expense of the requesting Party, such books, records documents and other
information to the extent reasonably necessary to facilitate the foregoing
purposes. In addition, each Party shall cooperate with, and shall permit and use
its commercially reasonable efforts to cause its respective present directors,
officers, partners and employees to cooperate with, the other Party on and after
Closing in furnishing information, evidence, testimony and other assistance in
connection with any action, proceeding, arrangement or dispute of any nature
with respect to the subject matters of this Agreement, including, if applicable,
information related to periods prior to the Closing Date. The exercise by a
Party of any right of access granted herein shall not materially interfere with
the business operations of the other Party and shall be subject to the
confidentiality provisions in Section 6.16.

 

40



--------------------------------------------------------------------------------

6.17 Seller Remittance of Funds. From and after the Closing Date, Seller shall
promptly transfer and deliver to Purchaser any cash or other property, if any,
that Seller may receive related to the operation of the Assets for the period
from and after the Closing Date other than the Excluded Assets.

6.18 Purchaser’s Remittance of Funds. From and after the Closing Date, Purchaser
shall promptly transfer and deliver to Seller any cash or other property, if
any, that Purchaser may receive related to the Excluded Assets, including
without limitation payments received that related to the operation of the
Facility prior to the Closing Date.

6.19 Transition of Facility and Business. Seller and Purchaser shall each use
commercially reasonable, good faith efforts to transition the Facility and
Business to New Tenant and New Manager pursuant to and in accordance with the
Operations Transfer Agreement.

 

7. CLOSING CONDITIONS

7.1 Purchaser’s Closing Conditions. Purchaser’s obligations to close the
transactions described in this Agreement are subject to the satisfaction at or
prior to Closing of the following conditions precedent (the “Purchaser’s Closing
Conditions”):

7.1.1 Seller’s and SSL Riverview’s Closing Deliveries. All of the Seller’s
Closing Deliveries and SSL Riverview’s Closing Deliveries shall have been
delivered to Purchaser or deposited with Escrow Agent in the Closing Escrow, to
be delivered to Purchaser at the Closing;

7.1.2 Representations and Warranties. The representations and warranties of
Seller and SSL Riverview in this Agreement shall be true and correct in all
material respects as of the Closing (or as such other date to which such
representation and warranties expressly were made);

7.1.3 Covenants and Obligations. The covenants and obligations of Seller and SSL
Riverview in this Agreement shall have been performed in all material respects;

7.1.4 Title Policy. The Title Company shall have irrevocably committed to issue
the Title Policy pursuant to Section 4.2.3 subject only to the Permitted
Exceptions, with all endorsements reasonably required by Purchaser;

7.1.5 Change in Environmental Condition of Property. No event shall have
occurred following the Effective Date and prior to the Closing Date (other than
those caused by Purchaser, its employee, agents or contractors) which would
result in a violation of any Environmental Law;

 

41



--------------------------------------------------------------------------------

7.1.6 Adverse Change in Facility Operations and Performance. There shall not
have been a material and adverse change to the operation and performance of the
Facility from and after the Effective Date, which for purposes of this provision
shall mean: (a) a reduction in resident count of five percent (5%) or more;
(b) an decrease in average monthly gross revenues over the period between the
Effective Date and Closing compared against the same length of time preceding
the Effective Date of five percent (5%) or more; (c) an increase in monthly
operating expenses of five percent (5%) or more over the period between the
Effective Date and Closing compared against the same length of time preceding
the Effective Date; or (d) the loss of staff over a period of time between the
Effective Date and the Closing Date at a rate of five percent (5%) of more
higher than during the same length of time preceding the Effective Date, which
loss of staff cannot include the loss of one or more of the following positions:
executive director, nursing/clinical director, food/beverage director, marketing
director, or facility services manager (or their equivalents);

7.1.7 Adverse Proceedings. No litigation or other court action shall have been
commenced seeking to obtain an injunction or other relief from such court to
enjoin the consummation of the transactions described in this Agreement, and no
preliminary or permanent injunction or other order, decree or ruling shall have
been issued by a court of competent jurisdiction or by any Governmental
Authority, would make illegal or invalid or otherwise prevent the consummation
of the transactions described in this Agreement;

7.1.8 Adverse Law. No Applicable Law shall have been enacted that would make
illegal or invalid or otherwise prevent the consummation of the transactions
described in this Agreement;

7.1.9 Intentionally Omitted;

7.1.10 Facility Contracts. There shall be no material default by Seller under
any of the Facility Contracts;

7.1.11 Escrow Amount. Seller shall have irrevocably directed Escrow Agent in
writing to fund the Escrow Amount from the funds delivered to Escrow Agent by
Purchaser as part of the Purchase Price. The Escrow Amount shall be held in
escrow by Escrow Agent pursuant to the terms of the Escrow Agreement in the form
attached hereto as Exhibit “B” to be entered into by and between Seller,
Purchaser and Escrow Agent;

7.1.12 Operations Transfer Agreement. Seller, New Tenant and New Manager shall
have entered into a mutually acceptable Operations Transfer Agreement, together
with all ancillary and related documents associated therewith;

7.1.13 No Stop Admission Orders/Hold Orders. There shall be no governmental
ruling or order which prevents the admission of new residents to the Facility;

7.1.14 Licensing Approvals. Purchaser shall have received evidence from the
appropriate licensing authority that all documents and information required for
the issuance of the Licensing Approvals have been provided to such licensing
authority and that the Licensing Approvals are being processed (which evidence
shall be in the form of an electronic mail transmission from such licensing
authority confirming the same (the “Licensing Approval Email”)); provided,
however, that if the Licensing Approval Email is not delivered within the
Closing timeframe set forth herein, the Closing Date may be extended by
Purchaser for a reasonable amount of time not to exceed thirty (30) days until
the Licensing Approval Email is delivered;

 

42



--------------------------------------------------------------------------------

7.1.15 Non-Healthcare Licenses and Permits. Purchaser and/or New Tenant shall
have received all Licenses and Permits (other than the Licensing Approval Email)
required for the operation of the Facility as an assisted living facility, after
having expended good faith, commercially reasonably efforts to obtain the same;
and

7.1.16 Termination of Lease. The Current Lease and the option held by Seller
shall have been terminated.

7.2 Failure of Any Purchaser’s Closing Condition. If any of Purchaser’s Closing
Conditions is not satisfied at Closing (a “Purchaser’s Closing Condition
Failure”), and, as applicable, Seller fail to cure such condition failure within
fifteen (15) days after written notice is delivered by Purchaser to Seller
(excepting a failure to deliver Seller’s Closing Deliveries at Closing for which
there shall be no notice or cure period) then Purchaser shall have the right
(unless such Purchaser’s Closing Condition Failure was solely within the
discretion or control of Purchaser), in Purchaser’s absolute discretion, to
either (i) terminate this Agreement by providing written notice to Seller, in
which case the Deposit shall be refunded to Purchaser in accordance with
Section 3.2.4, and the Parties shall have no further rights or obligations under
this Agreement, except as set forth herein below and except with respect to
those which expressly survive such termination, or (ii) complete the
transactions set out herein, with no abatement of the Purchase Price and the
Purchaser’s Closing Condition Failure shall be deemed to have been waived. If
Purchaser terminates this Agreement pursuant to clause (i) above and if such
termination is by reason of a Purchaser’s Closing Condition Failure (other than
Section 7.1.7 or Section 7.1.8), provided Seller shall have used commercially
reasonable efforts to cause the satisfaction of such Purchaser’s Closing
Conditions, which was within the sole control or discretion of Seller or SSL
Riverview, then Seller shall reimburse Purchaser for all reasonable
out-of-pocket expenses incurred by Purchaser in connection with the transactions
contemplated by this Agreement.

7.3 Seller’s Closing Conditions. Seller’s and SSL Riverview’s obligations to
close the transactions contemplated in this Agreement are subject to the
satisfaction at or prior to Closing of the following conditions precedent, as
applicable (the “Seller’s Closing Conditions”):

7.3.1 Receipt of the Purchase Price. Purchaser shall have (i) paid to Seller and
SSL Riverview or deposited with Escrow Agent with irrevocable written direction
to disburse the same to Seller, the Purchase Price (as allocated, and as
adjusted for Prorations pursuant to Article 9, including, without limitation,
with respect to the Deposit), less the Escrow Amount and (ii) delivered
irrevocable written direction to Escrow Agent to disburse the Deposit to Seller
and SSL Riverview, as applicable;

7.3.2 Purchaser’s Closing Deliveries. All of the Purchaser’s Closing Deliveries
shall have been delivered to Seller and SSL Riverview, as applicable, or
deposited with Escrow Agent in the Closing Escrow, to be delivered to the Seller
at the Closing;

 

43



--------------------------------------------------------------------------------

7.3.3 Representations and Warranties. The representations and warranties of
Purchaser in this Agreement shall be true and correct in all material respects
as of the Closing (or as of such other date to which such representation or
warranty expressly is made);

7.3.4 Covenants and Obligations. The applicable covenants and obligations of
Purchaser in this Agreement shall have been performed in all material respects;

7.3.5 Adverse Proceedings. No litigation or other court action shall have been
commenced by a third-party seeking to obtain an injunction or other relief from
such court to enjoin the consummation of the transactions described in this
Agreement, and no preliminary or permanent injunction or other order, decree or
ruling shall have been issued by a court of competent jurisdiction or by any
Governmental Authority, that would make illegal or invalid or otherwise prevent
the consummation of the transactions described in this Agreement;

7.3.6 Adverse Law. No Applicable Law shall have been enacted that would make
illegal, invalid, or otherwise prevent the consummation of the transactions
described in this Agreement.

7.3.7 Lease. The Current Lease and the option agreement shall remain in full
force and effect until Closing.

7.3.8 Operations Transfer Agreement. Seller, New Tenant and New Manager shall
have entered into a mutually acceptable Operations Transfer Agreement, together
with all ancillary and related documents associated therewith.

7.4 Failure of Seller’s Closing Conditions. If any of Seller’s Closing
Conditions are not satisfied at Closing (a “Seller’s Closing Condition
Failure”), and, as applicable, Purchaser fails to cure such condition failure
within fifteen (15) days after written notice from Seller or SSL Riverview to
Purchaser of such failure (excepting a failure to deliver the Purchase Price at
Closing for which there shall be no cure period) then Seller or SSL Riverview
shall have the right, in Seller’s and SSL Riverview’s absolute discretion
(unless Seller’s Closing Condition Failure was within the discretion or control
of Seller or SSL Riverview, as applicable), to either (i) terminate this
Agreement by providing written notice to Purchaser, in which case the Deposit
shall be disbursed to Seller and SSL Riverview in accordance with Section 3.2.5
(unless such termination is as a result of Seller’s Closing Condition Failure
under Sections 7.3.5 or 7.3.6), provided Purchaser shall have used commercially
reasonable efforts to cause the satisfaction of such Seller’s Closing
Condition), in which case the Deposit shall be returned to Purchaser, and the
Parties shall have no further rights or obligations under this Agreement, except
those which expressly survive the termination, or (ii) complete the transactions
set out herein, with no adjustment of the Purchase Price and the Seller’s
Closing Condition Failure shall be deemed to have been waived.

 

44



--------------------------------------------------------------------------------

8. CLOSING

8.1 Closing Date. If both the Purchaser’s Closing Conditions and the Seller’s
Closing Conditions have been satisfied pursuant to Article 7, and subject to the
Purchaser’s extension rights as set forth in Section 7.1.14 hereof, the closing
shall occur on a date of Purchaser’s choosing (but with at least three
(3) Business Days’ notice to Seller and SSL Riverview) (the “Closing”) within
fifteen (15) days following the expiration of the Inspection Period; provided,
however, that in no event shall the Closing occur prior to August 1, 2018.

8.2 Closing Escrow. The Parties agree to effect the Closing through an escrow
(the “Closing Escrow”), and therefore, prior to the Closing, the Parties shall
enter into a closing escrow agreement with the Escrow Agent with respect to the
Closing Escrow in form and substance reasonably acceptable to Seller, SSL
Riverview, Purchaser and the Escrow Agent (the “Closing Escrow Agreement”)
pursuant to which (a) the Purchase Price to be paid by Purchaser pursuant to
Section 3.1 shall be deposited with Escrow Agent, (b) all of the documents
required to be delivered by Seller, SSL Riverview and Purchaser at Closing
pursuant to this Agreement shall be deposited with Escrow Agent, and (c) at
Closing, the Purchase Price (as adjusted for Prorations pursuant to Article 9)
and the Deposit shall be disbursed to the Seller and SSL Riverview in accordance
with this Agreement and the documents deposited into the Closing Escrow shall be
delivered to the Seller, SSL Riverview and Purchaser (as the case may be)
pursuant to the Closing Escrow Agreement.

8.3 Seller’s Closing Deliveries. At Closing, Seller shall deliver or cause to be
delivered to Purchaser, or deposited with Escrow Agent in the Closing Escrow to
be delivered to Purchaser at Closing, or (with the approval of Purchaser, acting
reasonably) otherwise to be delivered or made available to Purchaser upon
Closing, all of the following documents, each of which shall have been duly
executed by the appropriate Seller and acknowledged (if required), and other
items, set forth in this Section 8.3 (the “Seller’s Closing Deliveries”), as
follows:

8.3.1 Seller’s Closing Certificate. Delivery of the Seller’s Closing
Certificate, the form of which is attached hereto as “Exhibit 8.3.1”;

8.3.2 Disbursement Letter. A letter of direction from Seller and SSL Riverview
to Escrow Agent directing Escrow Agent to allocate and disburse the Deposit and
Purchase Price to the Seller and SSL Riverview;

8.3.3 Bill of Sale. A Bill of Sale substantially in the form attached hereto as
Exhibit “8.3.3”, transferring the Fixtures, Personal Property, Consumables,
Plans and Specifications, Warranties, General Intangibles, Books and Records and
the Other Assets to Purchaser or its designee;

8.3.4 Assignment and Assumption. An Assignment and Assumption of Facility
Contracts, Licenses and Permits, Facility Leases and Resident Agreements
substantially in the form attached hereto as Exhibit “8.3.4”, assigning the
Facility Contracts, Licenses and Permits, Facility Leases and Resident
Agreements to Purchaser or its designee;

 

45



--------------------------------------------------------------------------------

8.3.5 Assignment and Assumption of Intellectual Property. An Assignment and
Assumption of Intellectual Property substantially in the form attached hereto as
Exhibit “8.3.5” assigning the Intellectual Property to Purchaser or its
designee;

8.3.6 Title Requirements. Such agreements, affidavits or other documents as may
be reasonably required by the Title Company from Seller to issue the Title
Policies;

8.3.7 Other Declarations. Any transfer tax declarations or other documents
required under Applicable Law in connection with the conveyance of the Assets;

8.3.8 FIRPTA Certificates and Title Affidavits. An affidavit from Seller with
respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended) and the regulations issued
thereunder and any similar state tax requirements and an affidavit from Seller
in favor of the Title Company which shall be sufficient to delete the standard
exceptions that are within Seller’s control or discretion from the Title Policy;

8.3.9 Closing Statement. The Closing Statement prepared pursuant to Section 9.1;

8.3.10 Authority Documents. Such resolutions, and incumbency certificates as
required to evidence the capacity and authority of any Person signing on behalf
of Seller;

8.3.11 Operations Transfer Agreement. The Operations Transfer Agreement.

8.3.12 Restrictive Covenants.

To the extent that Seller or any Affiliate of Seller holds title to any real
property within a ten (10) mile radius of the Facility (other than the ROFR
Land), Seller shall deliver or cause its Affiliate to deliver to Purchaser a
fully-executed restrictive covenant in recordable form restricting the use of
such real property so as to prohibit such real property from being used as a
memory care or assisted living facility for two (3) years following Closing.

8.3.13 Escrow Agreement. The Escrow Agreement;

8.3.14 Seller’s Certificate. Delivery of the Seller’s Certificate, the form of
which is attached hereto as Exhibit “8.3.14”;

8.3.15 Lease Termination. A termination of the Current Lease and option
effective as of the Closing Date.

8.3.16 Possession and Keys. Possession of the Real Property free and clear of
all parties in possession, except parties in possession pursuant to the Facility
Leases and Resident Agreements, and duplicates of or access information for all
keys, codes and other security devices relating to the Real Property;

 

46



--------------------------------------------------------------------------------

8.3.17 Property Related Deliveries. On the Closing Date, (a) originals, or
copies if originals are not available, of all Facility Leases and Resident
Agreements; and (b) in addition, to the extent the foregoing have not heretofore
been delivered to Purchaser, Seller shall cause to be delivered to Purchaser:
(i) any Plans and Specifications for the Improvements in Seller’s possession or
control; (ii) all unexpired Warranties and guarantees which Seller have received
in connection with any work or services performed with respect to, or equipment
installed in, the Improvements; (iii) originals, or copies if originals are not
available, of all Facility Contracts that will be assigned to Purchaser and
remain in effect after Closing; (iv) copies of all Licenses and Permits that
will be assigned to Purchaser; (v) copies of all Books and Records, whether kept
in paper or electronic form; (vi) duplicates of all keys and lock combinations
relating to the Assets and (vii) copies of all other materials necessary for the
continuity of Business, together with all files, advertising and promotional
information and materials; and

8.3.18 Other Documents. Such other documents and instruments as may be
reasonably requested by Purchaser or the Title Company in order to consummate
the transactions described in this Agreement.

8.4 SSL Riverview’s Closing Deliveries. At Closing, SSL Riverview shall deliver
or cause to be delivered to Purchaser, or deposited with Escrow Agent in the
Closing Escrow to be delivered to Purchaser at Closing, or (with the approval of
Purchaser, acting reasonably) otherwise to be delivered or made available to
Purchaser upon Closing, all of the following documents, each of which shall have
been duly executed by SSL Riverview and acknowledged (if required), and other
items, set forth in this Section 8.3 (the “SSL’s Closing Deliveries”), as
follows:

8.4.1 Deed. Deed substantially in the form attached hereto as Exhibit “8.4.1”,
conveying the Fee Premises and the Improvements to Purchaser or its designee,
subject only to Permitted Exceptions;

8.4.2 Bill of Sale. A Bill of Sale substantially in the form attached hereto as
Exhibit “8.3.3”, transferring the SSL Riverview Personal Property to Purchaser
or its designee;

8.4.3 Assignment and Assumption. An Assignment and Assumption of Permits,
substantially in the form attached hereto as Exhibit “8.4.3”, assigning the SSL
Riverview Permits to Purchaser or its designee;

8.4.4 Title Requirements. Such agreements, affidavits or other documents as may
be reasonably required by the Title Company from SSL Riverview to issue the
Title Policies as to which SSL Riverview committed in writing to provide in
accordance with its response to a Title Notice which SSL Riverview agrees will
be sufficient to delete the standard exceptions related to the gap, parties in
possession to the extent arising under SSL Riverview and mechanics liens for
work done by or at the direction of SSL Riverview;

 

47



--------------------------------------------------------------------------------

8.4.5 FIRPTA Certificates and Title Affidavits. An affidavit from SSL Riverview
with respect to compliance with the Foreign Investment in Real Property Tax Act
(Internal Revenue Code Sec. 1445, as amended) and the regulations issued
thereunder and any similar state tax requirements;

8.4.6 Closing Statement. The Closing Statement prepared pursuant to Section 9.1;

8.4.7 Authority Documents. Such resolutions, and incumbency certificates as
required to evidence the capacity and authority of any Person signing on behalf
of SSL Riverview;

8.4.8 Seller’s Certificate. Delivery of the Seller’s Certificate, the form of
which is attached hereto as Exhibit “8.3.14”;

8.4.9 ROFR Agreement. The ROFR Agreement;

8.4.10 Lease Termination. A termination of the Current Lease and option
effective as of the Closing Date

8.4.11 Lift Station Easement. The Lift Station Easement.

8.4.12 Disbursement Letter. A letter of direction from Seller and SSL Riverview
to Escrow Agent directing Escrow Agent to allocate and disburse the Deposit and
Purchase Price to the Seller and SSL Riverview; and

8.4.13 Other Documents. Such other documents and instruments as may be
reasonably requested by Seller, Purchaser or the Title Company in order to
consummate the transactions described in this Agreement.

8.5 Purchaser’s Closing Deliveries. At Closing, Purchaser shall deliver or cause
to be delivered to Seller and SSL Riverview, as applicable, or deposited with
Escrow Agent in the Closing Escrow to be delivered to Seller and SSL Riverview,
as applicable, all of the following, each of which, to the extent applicable,
shall have been duly executed by Purchaser and acknowledged (if required), and
other items, set forth in this Section 8.5 (the “Purchaser’s Closing
Deliveries”):

8.5.1 Purchase Price. The Purchase Price (as adjusted for Prorations pursuant to
Article 9, including, without limitation, with respect to the Deposit) in the
form of immediately available funds delivered by wire transfer, to be paid by
Purchaser;

8.5.2 Disbursement Letter. A letter of direction to Escrow Agent directing
Escrow Agent to disburse the Deposit to the Seller or SSL Riverview, as
applicable;

8.5.3 Closing Certificate. A closing certificate substantially in the form
attached hereto as Exhibit “8.5.3”;

8.5.4 Counterpart Execution Documents. A counterpart of each of the documents
and instruments to be delivered by Seller or SSL Riverview under Section 8.3 and
Section 8.4 which require execution by Purchaser;

 

48



--------------------------------------------------------------------------------

8.5.5 Escrow Amount. The Escrow Amount delivered by wire transfer to the Escrow
Agent pursuant to the Escrow Agreement;

8.5.6 ROFR Agreement. The ROFR Agreement;

8.5.7 Lift Station Easement. The Lift Station Easement;

8.5.8 Operations Transfer Agreement. The Operations Transfer Agreement.

8.5.9 Closing Statement. The Closing Statement prepared pursuant to Section 9.1;

8.5.10 Authority Documents. Such resolutions, and incumbency certificates as
required to evidence the capacity and authority of any Person signing on behalf
of Purchaser; and

8.5.11 Other Documents. Such other documents and instruments as may be
reasonably requested by Seller, SSL Riverview or the Title Company in order to
consummate the transactions described in this Agreement.

 

9. PRORATIONS AND EXPENSES

9.1 Closing Statement. No later than the day prior to Closing, the Parties,
through their respective employees, agents or representatives, jointly shall
make such examinations, audits and inventories of the Assets as may be necessary
to make the adjustments and Prorations to the Purchase Price as set forth in
Section 9.2, or any other provisions of this Agreement. Based upon such
examinations, audits and inventories, the Parties shall jointly prepare prior to
Closing a closing statement (the “Closing Statement”), which shall set forth
their best estimate of the amounts of the items to be adjusted and prorated
under this Agreement. The Parties shall use commercially reasonable efforts to
finalize the Closing Statement on or before the day prior to Closing. The
Closing Statement shall be approved and executed by the Parties at Closing, and
such adjustments and Prorations shall be final with respect to the items set
forth in the Closing Statement, except to the extent any such items shall be
re-prorated after the Closing as expressly set forth in Section 9.2.

9.2 Prorations. Items of revenue and expense with respect to the Assets,
including those set forth in this Section 9.2, shall be prorated between the
Parties (the “Prorations”) as of 11:59:59 p.m. on the day preceding the Closing
Date (the “Cut-Off Time”), or such other time expressly provided in this
Section 9.2, so that the Closing Date is a day of income and expense for
Purchaser.

9.2.1 Taxes. All Taxes and assessments shall be prorated as of the Cut-Off Time
between Seller and Purchaser. If the amount of any such Taxes is not
ascertainable on the Closing Date, the Proration for such Taxes shall be based
on the most recent available bill; provided, however, that after the Closing,
Seller and Purchaser shall re-prorate the Taxes and pay any deficiency or excess
in the original Proration to the applicable Party promptly upon receipt of the
actual bill for the relevant taxable period.

 

49



--------------------------------------------------------------------------------

9.2.2 Facility Leases and Resident Agreements. Any rents and other amounts
prepaid, accrued or due and payable under any Facility Leases or Resident
Agreements shall be prorated as of the Cut-Off Time between Crossings at
Riverview and Purchaser. Purchaser shall receive a credit for all security
deposits that are not transferred by Crossings at Riverview to Purchaser.
Purchaser shall not receive a credit for any security deposits held by Crossings
at Riverview that are transferred to Purchaser at Closing.

9.2.3 Facility Contracts. Any amounts prepaid, accrued or due and payable under
the Facility Contracts (other than for utilities which proration is addressed
separately in Section 9.2.5) shall be prorated as of the Cut-Off Time between
Crossings at Riverview and Purchaser. Purchaser shall receive a credit for all
deposits held by Crossings at Riverview under the Facility Contracts (together
with any interest thereon) which are not transferred to Purchaser, and Purchaser
thereafter shall be obligated to refund or apply such deposits in accordance
with the terms of such Facility Contracts. Crossings at Riverview shall receive
a credit for all deposits made by Crossings at Riverview under the Facility
Contracts (together with any interest thereon) which are transferred to
Purchaser or remain on deposit for the benefit of Purchaser.

9.2.4 Licenses and Permits. All amounts prepaid, accrued or due and payable
under any Licenses and Permits transferred to Purchaser shall be prorated as of
the Cut-Off Time between Seller and Purchaser. Seller shall receive a credit for
all deposits made by Seller under the Licenses and Permits (together with any
interest thereon) which are transferred to Purchaser or which remain on deposit
for the benefit of Purchaser.

9.2.5 Utilities. All utility services shall be prorated as of the Cut-Off Time
between Crossings at Riverview and Purchaser. The Parties shall use commercially
reasonable efforts to obtain readings for all utilities as of the Cut-Off Time.
If readings cannot be obtained as of the Closing Date, the cost of such
utilities shall be prorated between Crossings at Riverview and Purchaser by
estimating such cost on the basis of the most recent bill for such service;
provided, however, that after the Closing, the Parties shall re-prorate the
amount for such utilities and pay any deficiency in the original Proration to
the applicable Party promptly upon receipt of the actual bill for the relevant
billing period. Crossings at Riverview shall receive a credit for all deposits
transferred to Purchaser or which remain on deposit for the benefit of Purchaser
with respect to such utility contracts.

9.2.6 Re-Prorations. Notwithstanding anything to the contrary herein, if during
the ninety (90) day period following the Closing Date, any Party in its
reasonable discretion believes the any of the Prorations as reflected on the
Closing Statement are not based on actual or accurate figures, such Party shall
have the right to request that such Prorations be re-prorated, and upon such
request the Parties agree in good faith to endeavor to accomplish such
re-proration as soon as practicable following such request. Any re-prorations
shall be made in the same manner contemplated in this Section 9.2. This
subparagraph shall survive Closing.

9.3 Cash. Except as otherwise provided in this Agreement, all cash on hand and
on deposit of Seller, escrow and reserve accounts of Seller, cash equivalents of
Seller, accounts receivable and accounts payable of Seller, indebtedness or
Liabilities of Seller for

 

50



--------------------------------------------------------------------------------

the period prior to the Closing Date shall remain the property or responsibility
of Seller. Seller shall be responsible for the payment of all expenses on
account of services and supplies furnished to and for the benefit of the Assets
or Business through and including the day preceding the Closing Date and
Purchaser shall be responsible for the payment of all expenses on account of
services and supplies furnished to and for the benefit of the Assets or Business
from and including the Closing Date.

9.4 Employees. If applicable, Seller will comply with the notice requirements
under the WARN Act, COBRA or any similar federal, state or local legislation
with respect to any Employees terminated by Seller in connection with the
transactions contemplated by this Agreement. It is expressly understood and
agreed that Purchaser is not and shall not be responsible or liable, directly or
indirectly, for payment of any benefits, severance liability, compensation, pay
or other obligations, of whatever nature, due or alleged to be due to any
Employee of Seller attributable to any time period up to Closing. For the
avoidance of doubt, as set forth in the Operations Transfer Agreement, the
parties hereto intend that the New Manager shall hire the requisite number of
Seller’s employees in order to avoid providing any WARN Act notice with respect
to the transactions contemplated under this Agreement.

9.5 Purchaser’s Transaction Costs. In addition to the other costs and expenses
to be paid by Purchaser as set forth elsewhere in this Agreement, Purchaser
shall pay for the following items in connection with the transaction
contemplated by this Agreement: (a) the fees and expenses incurred by Purchaser
for Purchaser’s Inspectors or otherwise in connection with the Inspections;
(b) the fees and expenses of Purchaser’s attorneys, accountants and consultants;
(c) the fees and expenses for the Survey; (d) all transfer, sales or similar tax
and recording charges payable in connection with the conveyance of the Assets
other than the Real Property; (e) any mortgage tax, title insurance fees and
expenses for any loan title insurance policies, recording charges or other
amounts payable in connection with any new financing obtained by Purchaser;
(f) any governmental fees or expenses payable for the application and issuance
of new Licenses and Permits to Purchaser or New Tenant; and (g) one half (1/2)
of the fees and expenses for the Escrow Agent.

9.6 Seller’s Transaction Costs. Seller shall pay for the following items in
connection with the transaction contemplated by this Agreement: (a) the fees and
expenses of Seller’s attorneys, accountants, and consultants; and (b) all
transfer, sales or similar tax and recording charges payable in connection with
the conveyance of the Real Property; (c) any governmental fees or expenses
payable for the assignment, transfer or conveyance of any Facility Contracts,
Tenant Leases, Resident Agreements or Licenses and Permits (excluding
application fees for new Licenses and Permits of Purchaser or New Tenant); (d)
title insurance fees and expenses for the Title Commitments and Title Policies;
and (e) one half (1/2) of the fees and expenses for the Escrow Agent. Seller
shall also be solely responsible for paying any prepayment fee necessary to pay
off mortgage debt encumbering the Assets. SLL Riverview shall pay the cost of
its attorneys, accountants, and consultants.

9.7 Allocation of Accounts Receivable. The accounts receivable of the Facility
shall be handled as set forth in the Operations Transfer Agreement.

 

51



--------------------------------------------------------------------------------

10. DEFAULT AND REMEDIES

10.1 Seller/SSL Riverview Default. If, at or any time prior to Closing, Seller
or SLL Riverview fails to perform in any material respect any of its covenants
or obligations under this Agreement which breach or default is not caused in
whole or in part by a Purchaser’s Default (and, if such failure is other than a
failure to deliver Seller’s Closing Deliveries or SSL’s Closing Deliveries (for
which there shall be no notice or cure period), Seller or SSL Riverview, as
applicable fails to cure such condition failure within fifteen (15) days after
written notice of such failure is delivered by Purchaser to Seller and SSL
Riverview) (a “Seller’s Default”), and no material Purchaser’s Default has
occurred which remains uncured, Purchaser shall elect, as its sole and exclusive
remedy, to (a) terminate this Agreement by providing written notice to Seller
and SSL Riverview, in which case the Deposit shall be refunded to Purchaser in
accordance with Section 3.2.4, Seller and SSL Riverview shall reimburse
Purchaser for all reasonable, actual, third party out-of-pocket expenses
incurred by Purchaser in connection with the transactions contemplated by this
Agreement, and the Parties shall have no further rights or obligations under
this Agreement, except those which expressly survive such termination, or
(b) waive such default and proceed to Closing without any reduction in or setoff
against the Purchase Price except for the amounts needed to remove any liens or
permit transfer of licenses, which costs may be offset from the Purchase Price,
or (c) obtain a court order for specific performance. Purchaser shall look
solely to the defaulting party for any claim for out of pocket expenses pursuant
to this Section 10.1.

10.2 Purchaser’s Default. If at any time prior to Closing, Purchaser fails to
perform in any material respect any of its covenants or obligations under this
Agreement which breach or default is not caused in whole or in part by a
Seller’s Default (and, if such failure is other than a failure to deliver
Purchaser’s Closing Deliveries (for which there shall be no notice or cure
period) Purchaser fails to cure such condition failure within fifteen (15) days
after written notice of such failure is delivered by Seller to Purchaser) (a
“Purchaser’s Default”), and no material Seller’s Default has occurred which
remains uncured, then Seller and SSL Riverview may elect, as their sole and
exclusive remedy, to (a) terminate this Agreement by providing written notice to
Purchaser and SSL Riverview, in which case the Deposit shall be disbursed to
Seller and SSL Riverview in accordance with Section 3.2.3, and the Parties shall
have no further rights or obligations under this Agreement, except those which
expressly survive such termination or (b) waive such default and proceed to
Closing without any reduction in or setoff against the Purchase Price.

10.3 Liquidated Damages. The Parties acknowledge and agree that if this
Agreement is terminated pursuant to Section 7.4 and Section 10.2, the damages
that Seller and SSL Riverview would sustain as a result of such termination
would be difficult if not impossible to ascertain. Accordingly, the Parties
agree that Seller and SSL Riverview shall retain the Deposit as full and
complete liquidated damages (and not as a penalty) as Seller’s and SSL
Riverview’s sole and exclusive remedy for such termination; provided, however,
that in addition to the Deposit, Seller shall retain all rights and remedies
under this Agreement with respect to those obligations of Purchaser which
expressly survive such termination.

 

52



--------------------------------------------------------------------------------

11. RISK OF LOSS

11.1 Casualty. If, at any time after the Effective Date and prior to Closing or
earlier termination of this Agreement, the Assets or any portion thereof are
damaged or destroyed by fire or any other casualty (a “Casualty”), Seller shall
give written notice of each such Casualty to Purchaser promptly after the
occurrence of such Casualty and Purchaser. If such Casualty results in a cost to
repair/restore in excess of $250,000 and the Assets cannot be restored to their
original condition prior to Closing, Purchaser shall have the right to elect, by
providing written notice to Seller within thirty (30) days after Purchaser’s
receipt of the Seller’s written notice of such Casualty, to terminate this
Agreement in its entirety and receive a return of the Deposit in full.    For
any other Casualty, the Parties shall proceed to Closing, without terminating
this Agreement, in which case Seller shall (i) provide Purchaser with a credit
against the Purchase Price in an amount equal to the applicable insurance
deductible plus any uninsured amount of the repair or restoration cost and
(ii) transfer and assign to Purchaser all of the Seller’s right, title and
interest in and to all proceeds from all casualty, business interruption, lost
profits, and other applicable insurance policies maintained by Seller with
respect to the Assets, except those proceeds specifically payable in connection
with and allocable to business interruption and lost profits and costs incurred
by Seller for the period prior to the Closing to the extent assignable, and if
such proceeds are not assignable, Purchaser shall receive a credit against the
Purchase Price at Closing in an amount equal to the amount of such proceeds. If
the Closing is scheduled to occur within Purchaser’s thirty (30) day election
period, the Closing Date shall, upon Purchaser’s election, be postponed until
the date that is five (5) Business Days after the expiration of such thirty
(30) day election period.

11.2 Condemnation. If, at any time after the Effective Date and prior to Closing
or the earlier termination of this Agreement, any Governmental Authority
commences any condemnation proceeding or other proceeding in eminent domain with
respect to all or any portion of the Real Property (a “Condemnation”), Seller or
SSL Riverview shall give written notice of such Condemnation to Purchaser
promptly after Seller or SSL Riverview, as applicable, receives notice of such
Condemnation, and if such Condemnation damages any material portion of the Real
Property, or if any material portion of the Improvements or access to the
Facility in any material respect immediately following the occurrence of such
Condemnation, then Purchaser shall elect, by providing written notice to Seller
and SSL Riverview within thirty (30) days after Purchaser’s receipt of written
notice of such Condemnation, to (a) terminate this Agreement in its entirety, or
(b) proceed to Closing, without terminating this Agreement, in which case the
Seller and SSL Riverview, as applicable, shall assign to Purchaser all of their
right, title and interest in all proceeds and awards from such Condemnation. If
Purchaser fails to provide written notice of its election to Seller and SSL
Riverview within such time period, then Purchaser shall be deemed to have
elected to proceed to Closing pursuant to clause (b) of the preceding sentence.
If the Closing is scheduled to occur within Purchaser’s thirty (30) day election
period, the Closing shall, upon Purchaser’s election, be postponed until the
date which is five (5) Business Days after the expiration of such thirty
(30) day election period. In the event that Purchaser terminates this Agreement
(or a portion thereof) pursuant to this Section 11.2, the Deposit shall be
returned to Purchaser. For the purposes of this Section 11.2, “material” in the
context of a casualty shall mean damage exceeding Two Hundred Fifty Thousand
Dollars ($250,000.00), and a proceeding shall be deemed to be “material” if the
condemnation or taking (i) relates to

 

53



--------------------------------------------------------------------------------

the material taking or closing of any right of access to the Real Property or
the Facility, (ii) cause the Real Property or the Facility to become
non-conforming with then current legal requirements governing the Real Property
or the Facility, (iii) results in the loss of parking that is material to the
operation of the Facility which cannot be replaced with other parking on the
Real Property, or (iv) results in the loss of value in excess of $250,000.

11.3 Stop Admission Orders/Hold Orders. If the Facility is subject to any
governmental ruling or order which prevents the admission of new residents to
the Facility, notwithstanding anything contained in this Agreement to the
contrary, Purchaser shall be permitted to contact and work directly with any
Governmental Authorities necessary to assess the situation and develop a plan to
permit admissions to commence again upon the Closing Date.

 

12. SURVIVAL, INDEMNIFICATION AND RELEASE

12.1 Survival. The representations and warranties, covenants and obligations
(including without limitation obligations of defense and indemnification) of
Seller and Purchaser shall survive Closing or earlier termination of this
Agreement until the date which is twelve (12) months after the Closing Date. SSL
Riverview’s representations and warranties will survive Agreement until the date
which is twelve (12) months after the Closing Date, but Purchaser shall only
look to Seller for indemnification with respect to such matters (unless the
result of fraud or willful misconduct, in which case Purchaser may pursue its
remedies against SSL Riverview). Notwithstanding the foregoing, the Retained
Liabilities shall not be subject to a limitation on survival.

12.2 Indemnification by Seller. Subject to the limitations set forth in this
Article 12 and any other express provision of this Agreement, Seller shall
indemnify, save, insure, pay, defend and hold harmless Purchaser’s Indemnitees
from and against any Indemnification Loss incurred by any Purchaser’s Indemnitee
to the extent resulting from (a) any breach of any representation or warranty of
a Seller in this Agreement, (b) any breach by a Seller of any of its covenants
or obligation under this Agreement, (c) any Retained Liabilities, and (d) any
breach of representation, warranty, covenant or obligation of a Seller in any
Seller’s Document.

12.3 Indemnification by Purchaser. Subject to the limitations set forth in this
Article 12, Purchaser shall indemnify, defend and hold harmless Seller’s
Indemnitees from and against any Indemnification Loss incurred by Seller’s
Indemnitee to the extent resulting from (a) any breach of any representation or
warranty of Purchaser in this Agreement, (b) any breach by Purchaser of any of
its covenants or obligations under this Agreement, (c) any Assumed Liabilities
and (d) any breach of representation, warranty, covenant or obligation of
Purchaser in any Purchaser’s Document.

12.4 Indemnification Procedure.

12.4.1 Notice of Indemnification Claim. If any of Seller’s Indemnitees or
Purchaser’s Indemnitees (as the case may be) (each, an “Indemnitee”) is entitled
to defense or indemnification under any other provision in this Agreement (each,
an

 

54



--------------------------------------------------------------------------------

“Indemnification Claim”), the Party required to provide defense or
indemnification to such Indemnitee (the “Indemnitor”) shall not be obligated to
defend, indemnify and hold harmless such Indemnitee unless and until such
Indemnitee provides written notice to such Indemnitor promptly after such
Indemnitee has actual knowledge of any facts or circumstances on which such
Indemnification Claim is based or a Third-Party Claim is made on which such
Indemnification Claim is based, describing in reasonable detail such facts and
circumstances or Third-Party Claim with respect to such Indemnification Claim.

12.4.2 Resolution of Indemnification Claim Not Involving Third-Party Claim. If
the Indemnification Claim does not involve a Third-Party Claim and is disputed
by the Indemnitor, the dispute shall be resolved by litigation or other means of
alternative dispute resolution as the Parties may agree in writing.

12.4.3 Resolution of Indemnification Claim Involving Third-Party Claim. If the
Indemnification Claim involves a Third-Party Claim, the Indemnitor shall have
the right (but not the obligation) to assume the defense of such Third-Party
Claim, at its cost and expense, and shall use good faith efforts consistent with
prudent business judgment to defend such Third-Party Claim, provided that
(a) the counsel for the Indemnitor who shall conduct the defense of the
Third-Party Claim shall be reasonably satisfactory to the Indemnitee (unless
selected by Indemnitor’s insurance company, in which case Indemnitee shall have
no such approval rights), (b) the Indemnitee, at its cost and expense, may
participate in, but shall not control, the defense of such Third-Party Claim,
and (c) the Indemnitor shall not enter into any settlement or other agreement
which requires any performance by the Indemnitee, other than the payment of
money which shall be paid by the Indemnitor. The Indemnitee shall not enter into
any settlement agreement with respect to the Indemnification Claim, without the
Indemnitor’s prior written consent. If the Indemnitor elects not to assume the
defense of such Third-Party Claim, the Indemnitee shall have the right to retain
the defense of such Third-Party Claim and shall use good faith efforts
consistent with prudent business judgment to defend such Third-Party Claim in an
effective and cost-efficient manner.

12.4.4 Accrual of Indemnification Obligation. Notwithstanding anything to the
contrary in this Agreement, the Indemnitee shall have no right to
indemnification against the Indemnitor for any Indemnification Claim which
(a) does not involve a Third-Party Claim but is disputed by Indemnitor until
such time as such dispute is resolved by written agreement or by a final,
non-appealable order of court of competent jurisdiction or (b) which involves a
Third-Party Claim until such time as such Third-Party Claim is concluded,
including any appeals with respect thereto in the case of a claim in litigation.

12.5 Materiality. Notwithstanding any other provision of this Article 12 to the
contrary, Seller shall not be required to indemnify Purchaser’s Indemnitees, and
Purchaser shall not be required to indemnify Seller’s Indemnitees, pursuant this
Article 12 unless the amount of indemnification claims an Indemnitor is
otherwise obligated to pay (but for this Section 12.5) to all Indemnitees
exceeds Fifty Thousand Dollars ($50,000), individually or in the aggregate;
provided that in the event such amount exceeds Fifty Thousand Dollars ($50,000),
the Indemnitor shall be obligated to pay the entire amount without deduction of
the first Fifty Thousand Dollars ($50,000).

 

55



--------------------------------------------------------------------------------

12.6 Exclusive Remedy for Indemnification Loss. Except for Indemnification
Claims based on fraud, gross negligence or willful misconduct, for which the
Indemnitee shall have the right to pursue all remedies available at law or
equity, the indemnification provisions in this Article 12 shall be the sole and
exclusive remedy of any Indemnitee with respect to any claim for Indemnification
Loss arising from or in connection with this Agreement.

12.7 Holdback. Seller agrees to escrow the Escrow Amount, which amount
constitutes a portion of the Purchase Price, as security for the indemnity
obligations hereunder. At the Closing, the Escrow Amount shall be transferred by
Seller pursuant to Section 3.1, and Seller, Purchaser and Escrow Agent shall
execute the Escrow Agreement attached hereto as Exhibit “B” and incorporated
herein by reference, and the Escrow Amount shall be held pursuant to and in
accordance with the Escrow Agreement.

 

13. TERMINATION

13.1 Termination. This Agreement may be terminated and the transaction
contemplated hereby abandoned:

13.1.1 By mutual consent of the Purchaser, Seller and SSL Riverview at any time
prior to the Closing for any reason;

13.1.2 by Seller, SSL Riverview or Purchaser, if any court or other Governmental
Authority has issued a final and non-appealable order, decree or ruling
permanently restraining, enjoining or otherwise prohibiting the consummation of
the sale and purchase contemplated by this Agreement; or

13.1.3 As otherwise set forth in this Agreement.

 

14. MISCELLANEOUS PROVISIONS

14.1 Notices.

14.1.1 Method of Delivery. Any notice pursuant to this Agreement shall be given
in writing by (a) personal delivery, (b) reputable overnight delivery service
with proof of delivery, (c) United States Mail, postage prepaid, registered or
certified mail, return receipt requested, or (d) legible facsimile transmission
with a confirmation sheet or e-mail, sent to the intended addressee at the
address set forth below, or to such other address or to the attention of such
other Person as the addressee shall have designated by written notice sent in
accordance herewith. Any notice so given shall be deemed to have been given upon
receipt or refusal to accept delivery, or, in the case of facsimile transmission
or e-mail, as of the date of the facsimile transmission or e-mail provided that
an original of such facsimile is also sent to the intended addressee by means
described in clauses (a), (b) or (c) above. Unless changed in accordance with
the preceding sentence, the addresses for notices given pursuant to this
Agreement shall be as follows:

 

If to Seller:   

The Crossings at Riverview, LLC

c/o Saber Healthcare Group, L.L.C.

26691 Richmond Road

Bedford Heights, Ohio 44146

Attn: Gregory S. Nicoluzakis, General Counsel

Facsimile: 216.504.9063

gregory.nicoluzakis@saberhealth.com

 

56



--------------------------------------------------------------------------------

with a copy to:   

Rolf Goffman Martin Lang LLP

30100 Chagrin Blvd., Suite 350

Cleveland, OH 44124

Attention: Paul A. Lang, Esquire

Telephone No.: 216.682.2135

Facsimile No.: 216.682.2135

Email: lang@rolflaw.com

If to SSL Riverview:   

SSL Riverview, LLC

9995 Gate Parkway North, Suite 320

Jacksonville, Florida 32246

Attention: William H. Long

Telephone No.:

Facsimile No.:

Email:

with a copy to:   

Driver, McAfee, Hawthorne & Diebenow, PLLC

One Independent Drive, Suite 1200

Jacksonville, Florida 32202

Attention: Richard W. Hawthorne, Esquire

Telephone No.: (904) 301-1269

Facsimile No.: (904) 301-1279

Email: RHawthorne@drivermcafee.com

If to Purchaser:   

CHP II Partners, LP

c/o CNL Healthcare Properties II, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

Telephone No.: (407) 650-1000

Facsimile No.: (407) 540-2576

E-Mail: john.mcrae@cnl.com

E-Mail: tracey.bracco@cnl.com

with a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: John D. Ruffier, Esquire

Telephone No.: (407) 843-4600

Facsimile No.: (407) 843-4444

E-Mail: john.ruffier@lowndes-law.com

 

57



--------------------------------------------------------------------------------

14.1.2 Receipt of Notices. All notices sent by a Party (or its counsel as
contemplated below) under this Agreement shall be deemed to have been received
by the Party to whom such notice is sent upon (a) delivery to the address,
facsimile number or e-mail address of the recipient Party, provided that such
delivery is made prior to 5:00 p.m. (local time for the recipient Party) on a
Business Day, otherwise the following Business Day, or (b) the attempted
delivery of such notice if (i) such recipient Party refuses delivery of such
notice, or (ii) such recipient Party is no longer at such address, facsimile
number or e-mail address, and such recipient Party failed to provide the sending
Party with its current address, facsimile number or e-mail address pursuant to
Section 14.1.3.

14.1.3 Change of Address. The Parties and their respective counsel shall have
the right to change their respective address, facsimile number or e-mail address
for the purposes of this Section 14.1 by providing a notice of such change in
address, facsimile number or e-mail address as required under this Section 14.1.

14.1.4 Delivery by Party’s Counsel. The Parties agree that the attorney for a
Party shall have the authority to deliver notices on such Party’s behalf to the
other Parties hereto.

14.2 Time is of the Essence. Time is of the essence in this Agreement; provided,
however, that notwithstanding anything to the contrary in this Agreement, if the
time period for the performance of any covenant or obligation, satisfaction of
any condition or delivery of any notice or item required under this Agreement
shall expire on a day other than a Business Day, such time period shall be
extended automatically to the next Business Day.

14.3 Assignment. Neither Purchaser nor Seller shall assign this Agreement or any
interest therein to any Person, without the prior written consent of the other
Parties which consent may be withheld in each other Party’s sole discretion,
except however, Purchaser shall have the right to designate any wholly-owned
Subsidiary or any CNL Financial Group-affiliated or sponsored entity to receive
title or may assign this Agreement, to one or more Affiliates of Purchaser by
providing written notice to Seller and SSL Riverview no later than three
(3) Business Days prior to Closing. In the event of a split of the interests
being conveyed pursuant to an assignment, Seller, SSL Riverview and Purchaser
agree to enter into all reasonable and necessary documentation necessary to
memorialize such a transaction. No such assignment will release Purchaser from
its obligations arising out of matters occurring prior to the date of the
assignment.

14.4 Successors and Assigns. This Agreement shall be binding upon the Parties
hereto and their respective heirs and permitted successors, and assigns, each of
whom shall be entitled to enforce performance and observance of this Agreement,
to the same extent as if such heirs, successors, and assigns, were parties,
hereto.

14.5 Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies on any Person other than (a) the Parties and their respective
successors and permitted assigns and (b) any Indemnitee to the extent such
Indemnitee is expressly provided any right of defense or indemnification in this
Agreement.

 

58



--------------------------------------------------------------------------------

14.6 Rules of Construction. The following rules shall apply to the construction
and interpretation of this Agreement:

(i) Singular words shall connote the plural as well as the singular, and plural
words shall connote the singular as well as the plural, and the masculine shall
include the feminine and the neuter, as the context may require.

(ii) All references in this Agreement to particular articles, sections,
subsections or clauses (whether in upper or lower case) are references to
articles, sections, subsections or clauses of this Agreement. All references in
this Agreement to particular exhibits or schedules (whether in upper or lower
case) are references to the exhibits and schedules attached to this Agreement,
unless otherwise expressly stated or clearly apparent from the context of such
reference.

(iii) The headings in this Agreement are solely for convenience of reference and
shall not constitute a part of this Agreement nor shall they affect its meaning,
construction or effect.

(iv) Each Party and its counsel have reviewed and revised (or requested
revisions of) this Agreement and have participated in the preparation of this
Agreement, and therefore any rules of construction requiring that ambiguities
are to be resolved against the Party which drafted the Agreement or any exhibits
hereto shall not be applicable in the construction and interpretation of this
Agreement or any exhibits hereto.

(v) The terms “sole discretion” and “absolute discretion” with respect to any
determination to be made a Party under this Agreement shall mean the sole and
absolute discretion of such Party, without regard to any standard of
reasonableness or other standard by which the determination of such Party might
be challenged.

14.7 Severability. If any provision of this Agreement is ultimately determined
to be invalid or unenforceable, such provision shall be deemed limited by
construction in scope and effect to the minimum extent necessary to render the
same valid and enforceable, and, in the event no such limiting construction is
possible, such invalid or unenforceable provision shall be deemed severed from
the Agreement without affecting the validity of any other provision hereof if
the essential provisions of this Agreement for each Party remain valid, binding
and enforceable.

14.8 Governing Law, Jurisdiction and Venue. This Agreement shall be governed by,
construed and interpreted in accordance with, the laws of the State of Florida.
Purchaser and Seller agree to exclusively submit to the jurisdiction of Florida
in connection with any claims or controversy arising out of this Agreement and
that venue for such actions shall exclusively be in Hillsborough County,
Florida. Seller (for itself and all Seller’ss Indemnitees) and Purchaser (for
itself and all Purchaser’s Indemnitees) hereby submit to

 

59



--------------------------------------------------------------------------------

jurisdiction and consent to venue in such courts, and waive any defense based on
forum non conveniens, provided that any Party may seek injunctive relief or
specific performance with respect to any of the Assets in the courts of the
State in which such Assets are situated and may incorporate a claim against
Seller with respect to any claim for injunctive relief or specific performance.

14.9 WAIVER OF JURY TRIAL. THE PARTIES HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAWS, ANY
RIGHT THAT EITHER PARTY OR THEIR HEIRS, PERSONAL REPRESENTATIVES, SUCCESSORS OR
ASSIGNS MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED HEREON,
OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
DOCUMENTS EXECUTED IN CONNECTION HEREWITH, OR IN RESPECT OF ANY COURSE OF
CONDUCT, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTIONS OF ANY PARTY. THIS
PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE PARTIES TO ENTER INTO THIS
AGREEMENT.

14.10 Attorneys’ Fees. In connection with any disputes or actions arising out of
the transactions contemplated by this Agreement, or the breach, enforcement or
interpretation of this Agreement, the substantially prevailing Party shall be
entitled to recover, from the Party not prevailing, all reasonable costs and
attorney, paralegal and expert fees incurred by the prevailing Party before
trial, at trial, at retrial, on appeal, at all hearings and rehearings, and in
all administrative, bankruptcy and reorganization proceedings.

14.11 Incorporation of Recitals, Exhibits and Schedules. The recitals to this
Agreement, and all exhibits and schedules referred to in this Agreement are
incorporated herein by such reference and made a part of this Agreement. Any
matter disclosed in any schedule to this Agreement shall be deemed to be
incorporated in all other schedules to this Agreement.

14.12 Entire Agreement. This Agreement and the agreements to be executed and
delivered in connection therewith set forth the entire understanding and
agreement of the Parties hereto and shall supersede any other agreements and
understandings (written or oral) between the Parties on or prior to the
Effective Date with respect to the transactions described in this Agreement.

14.13 Further Assurances. Each of the Parties covenants and agrees to do,
execute, acknowledge and deliver, or cause to be done, executed, acknowledged
and delivered, any and all such further acts, instruments, papers and documents
as may be reasonably necessary to carry out and effectuate the intent and
purposes of this Agreement.

14.14 Effect of Delay and Waivers. No delay or omission to exercise any right or
power accruing prior to or upon any breach, omission, or failure of performance
hereunder shall impair any such right or power, or shall be construed to be a
waiver thereof, and any such right or power may be exercised from time to time
and as often as may be deemed expedient. In the event of any breach of any
provision contained in this Agreement, thereafter waived by another Party, such
waiver shall be limited to the particular waiving Party and to

 

60



--------------------------------------------------------------------------------

the particular breach in question and no other. No waiver or release of any term
or provision of this Agreement shall be established by conduct, custom, or
course of dealing, but solely by a document in writing duly authorized and
executed by the waiving or releasing Party.

14.15 Amendments, Waivers and Termination of Agreement. No amendment or
modification to any terms or provisions of this Agreement, waiver of any
covenant, obligation, breach or default under this Agreement or termination of
this Agreement, shall be valid unless in writing, executed, and delivered by
each of the Parties.

14.16 Execution of Agreement. A Party may deliver executed signature pages to
this Agreement by facsimile transmission or electronic mail transmission of a
portable document format document to any other Party, which transmitted
signature page shall be deemed to be an original executed signature page. This
Agreement may be executed in any number of counterparts, each of which shall be
deemed an original and all of which counterparts together shall constitute one
agreement with the same effect as if the Parties had signed the same signature
page.

14.17 Tax Disclosures. Notwithstanding anything in this Agreement to the
contrary, in order to avoid any potential application of Section 1.6011-4(b)(3)
of the Treasury Regulations, Purchaser and Seller (and each employee,
representative, or other agent of Purchaser and Seller) may disclose to any and
all Persons, without limitation of any kind, the tax treatment and tax structure
of the transactions contemplated by this Agreement and all materials of any kind
(including opinions or other tax analyses) that are provided to Purchaser or
Seller relating to such tax treatment and tax structure. For purposes hereof,
“tax structure” means any fact that may be relevant to understanding the federal
income tax treatment of the transaction.

14.18 Liability of Interest-Holders in Seller and Purchaser and their
Affiliates. Nothing contained in this Agreement shall be construed to create or
impose any Liabilities or obligations and no such Liabilities or obligations
shall be imposed on any of the shareholders, beneficial owners, direct or
indirect, officers, directors, trustees, employees or agents of Seller or
Purchaser or their respective Affiliates for the payment or performance of the
obligations or Liabilities of Seller or Purchaser.

14.19 Good Faith Efforts. The Parties agree to use commercially reasonable,
good-faith efforts to effectuate the transactions contemplated by this
Agreement.

14.20 Post-Execution Disclosures. The Parties agree that the Party or Parties
charged with providing a schedule to this Agreement shall update such schedule
promptly (but in any event within five (5) Business Days) after any change in
condition or state of facts which would render any such schedule incomplete or
inaccurate in any material, adverse respect. In the event that Seller updates
any schedule during the period commencing on the date which is two (2) Business
Days prior to the expiration of the Inspection Period and ending upon the
expiration of the Inspection Period, the Inspection Period shall be extended for
two (2) Business Days. If Seller updates any schedule from and after the
expiration of the Inspection Period and such update is material and adverse to
Purchaser, Purchaser shall have the right to terminate this Agreement on or
before the date that is (2) Business Days after the

 

61



--------------------------------------------------------------------------------

date of such update of the schedule, and such termination shall be treated for
all purposes as a termination by Purchaser prior to the expiration of the
Inspection Period.

[Remainder of page intentionally left blank;

Signatures on following pages]

 

62



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Party has caused this Agreement to be executed and
delivered in its name by a duly authorized officer as of the date first set
forth above.

 

SELLER: THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company By:
 

/s/ George S. Repchick

Name:   George S. Repchick Title:   President SSL RIVERVIEW: SSL RIVERVIEW, LLC,
a Florida limited liability company By:  

/s/ William H. Long

Name:   William H. Long Title:  

President

 

S-1



--------------------------------------------------------------------------------

PURCHASER: CHP II PARTNERS, LP, a Delaware limited partnership By:   CHP II GP,
LLC, a Delaware limited liability company, its General Partner   By:   CNL
Healthcare Properties II, Inc., a Maryland corporation, its Managing Member    
By:  

/s/ John F. Starr

    Name:   John F. Starr     Title:   COO and Senior Vice President

 

S-2



--------------------------------------------------------------------------------

The undersigned hereby joins in the execution of this Agreement for the purposes
of acknowledging and accepting its obligations as Escrow Agent hereunder:

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY By:  

/s/ Sam Sobering

Name:   Sam Sobering Title:   AVP

 

S-3



--------------------------------------------------------------------------------

EXHIBIT “A”

THE FEE PREMISES

DESCRIPTION: A parcel of land lying in Government Lot 4 in Section 17, Township
30 South, Range 20 East, Hillsborough County, Florida, and being more
particularly described as follows:

Commence at the Southeast corner of said Government Lot 4, also being the
Southeast corner of the Southwest 1/4 of said Section 17, run thence along the
East boundary of said Government Lot 1, also being the East boundary of said
Southwest 1/4 of Section 17, N.00°09’55”E., 105.07 feet; thence N.89°50’05”W.,
34.79 feet to a point on the Westerly right-of-way line of U.S. HIGHWAY No. 301
(State Road No. 43), per Florida Department of Transportation Right-of-way Map
Section No. 10010-2528; thence S.88°49’38”W., 643.18 feet; thence N.00°11’48”E.,
312.29 feet to the POINT OF BEGINNING; continue, N.00°11’48”E., 170.10 feet;
thence N.00°14’54”E., 209.63 feet; thence S.89°45’06”E., 55.24 feet; thence
N.18°06’54”E., 23.01 feet; thence N.44°43’00”E., 43.75 feet to a point of
curvature; thence Easterly, 252.80 feet along the are of a curve to the right
having a radius of 161.00 feet and a central angle of 89°57’51” (chord bearing
N.89°41’55”E., 227.62 feet) to a point of tangency; thence S.45°19’09”E., 6.35
feet; thence S.77°06’33”E., 93.42 feet; thence S.22°12’08”E., 38.34 feet; thence
SOUTH, 345.27 feet; thence WEST, 61.33 feet; thence SOUTH, 24.18 feet; thence
WEST, 287.87 feet to a point of curvature; thence Southwesterly, 36.89 feet
along the arc of a curve to the left having a radius of 32.22 feet and a central
angle of 65°36’16” (chord bearing S.57°11’52”W., 34.91 feet); thence
N.60°50’22”W., 31.66 feet; thence N.89°48’12”W., 26.17 feet to the POINT OF
BEGINNING.

 

EXHIBIT “A” - 1



--------------------------------------------------------------------------------

EXHIBIT “B”

ESCROW AGREEMENT

 

 

ESCROW AGREEMENT

THIS ESCROW AGREEMENT (this “Agreement”) dated [                 ], 2018 (the
“Closing Date”) is among CHP II [                 ], LLC, a Delaware limited
liability company (“Purchaser”), THE CROSSINGS AT RIVERVIEW, LLC, a Florida
limited liability company (“Crossings at Riverview” or “Seller”), and FIDELITY
NATIONAL TITLE INSURANCE COMPANY, as escrow agent (“Escrow Agent”).

This is the escrow agreement referred to in that certain Asset Purchase
Agreement by and between Seller and CHP II Partners, LP, dated                 ,
2018, as assigned to Purchaser by that certain Assignment and Assumption of
Asset Purchase Agreement between CHP II Partners, LP and Purchaser (as amended
and assigned from time to time, the “Purchase Agreement”). Capitalized terms
used in this Agreement without definition shall have the respective meanings
given to them in the Purchase Agreement.

The parties, intending to be legally bound, hereby agree as follows:

1. ESTABLISHMENT OF ESCROW.

(a) As of the Closing Date, Crossings at Riverview has deposited with Escrow
Agent an amount equal to Five Hundred Thousand and No/100 Dollars ($500,000.00)
in immediately available funds (as increased by any earnings thereon and as
reduced by any disbursements, amounts withdrawn under Section 5(j), or losses on
investments, the “Escrow Fund”). Escrow Agent hereby acknowledges receipt
thereof.

(b) Escrow Agent hereby agrees to act as escrow agent and to hold, safeguard and
disburse the Escrow Fund pursuant to the terms and conditions hereof.

2. INVESTMENT OF FUNDS. Except as Purchaser and Seller may from time to time
jointly instruct Escrow Agent in writing, the Escrow Fund shall be invested from
time to time, to the extent reasonably possible, in United States Treasury bills
having a remaining maturity of ninety (90) days or less and repurchase
obligations secured by such United States Treasury bills, with any remainder
being deposited and maintained in a money market deposit account with any bank
or trust company organized under the laws of the United States of America or the
laws of any state thereof which has a long term debt rating from Moody’s
Investor’s Service, Inc. or from Standard & Poor’s Corporation of at least an
“AAA” rating or as to which Seller and Purchaser shall have otherwise given
their consent, until disbursement of the entire Escrow Fund. Escrow Agent is
authorized to liquidate in accordance with its customary procedures any portion
of the Escrow Fund consisting of investments to provide for payments required to
be made under this Agreement.

 

EXHIBIT “B” - 1



--------------------------------------------------------------------------------

3. NOTICE RE DISTRIBUTION OF ESCROW ACCOUNT. Seller or Purchaser (the “Notifying
Party”), as the case may be under Paragraph 4, shall notify the other Party (the
“Notified Party”) and Escrow Agent when any of the Conditions Precedent set
forth in Paragraph 5, below, have occurred. If the Notified Party does not
within ten (10) business days thereafter notify both the Escrow Agent and the
Notifying Party in writing that the Notified Party disputes the Notifying
Party’s notice of the occurrence of a Condition Precedent, the Escrow Agent
shall forthwith deliver the Escrow Account in the manner and to the Party as set
forth in Paragraph 4 and the Escrow Agent shall have no further obligations
under this Agreement.

4. CLAIMS.

(a) From time to time on or before [                 ], 20    [INSERT DATE THAT
IS DAY PRIOR TO ANNIVERSARY OF CLOSING DATE], Purchaser may give notice to
Seller and Escrow Agent specifying in reasonable detail the nature and dollar
amount of any Indemnification Claim it or any Purchaser’s Indemnitees may have
under Article 12 of the Purchase Agreement. Any notice under the preceding
sentence is referred to herein as a “Notice” and any claim for payment from the
Escrow Fund under the preceding sentence is referred to herein as a “Claim.” If
Seller gives notice to Purchaser and Escrow Agent disputing any Claim (a
“Counter Notice”) within ten (10) Business Days following receipt by Escrow
Agent of the Notice regarding such Claim, such Claim shall be resolved as
provided in Section 3(b). If no Counter Notice is received by Escrow Agent
within such ten (10) Business Day period, then the dollar amount claimed by
Purchaser as set forth in its Notice shall be deemed established for purposes of
this Agreement and the Purchase Agreement and, at the end of such ten
(10) Business Day period, Escrow Agent shall pay to Purchaser the dollar amount
claimed in the Notice from (and only to the extent of) the Escrow Fund;
provided, however, no payment shall be made by Escrow Agent to Purchaser until
the amount of Claims exceeds $50,000, individually or in the aggregate;
provided, further, that in the event the amount of Claims exceeds $50,000,
individually or in the aggregate, Escrow Agent shall pay the entire amount
without deduction of the first $50,000. Escrow Agent shall not inquire into or
consider whether a Claim complies with the requirements of the Purchase
Agreement.

(b) If a Counter Notice is given with respect to a Claim, Escrow Agent shall
make payment with respect thereto only in accordance with (i) joint written
instructions of Purchaser and Seller or (ii) a final, nonappealable order of a
court of competent jurisdiction. Any court order shall be accompanied by a legal
opinion by counsel for the presenting party satisfactory to Escrow Agent to the
effect that the order is final and nonappealable. Escrow Agent shall act on such
court order and legal opinion without further question.

5. RELEASE OF PROCEEDS FROM ESCROW ACCOUNT. The Escrow Agent shall release the
Escrow Fund from the Escrow Account, together with any accrued interest, in
accordance with the procedures set forth in this Paragraph 5, only upon the
occurrence of one of the following express conditions precedent (the following
shall be collectively referred to herein as the “Conditions Precedent”):

(a) On [                 ], 20    [INSERT DATE THAT IS SIX MONTHS AFTER CLOSING
DATE], Escrow Agent shall pay and distribute Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.00) of the Escrow Fund to Seller, unless (i) there have
been any Claims paid out of the Escrow Funds in excess of $50,000 or (ii) Escrow
Agent has received any notice of any Claims in excess of $50,000 from Purchaser
which are then pending, in which case no amounts shall be disbursed from the
Escrow Fund on such date;

 

EXHIBIT “B” - 2



--------------------------------------------------------------------------------

(b) On [                 ], 20    [INSERT DATE THAT IS DAY PRIOR TO TERMINATION
OF ESCROW], Escrow Agent shall pay and distribute the then amount of the Escrow
Fund to Seller, unless it has received any notice of any Claims from Purchaser
which are then pending, in which case an amount equal to one hundred twenty
percent (120%) of the aggregate dollar amount of such Claims (as shown in the
Notices of such Claims) shall be retained by Escrow Agent in the Escrow Fund
(and the balance paid to Seller) until the earlier of: (i) the period for
receipt of a Counter Notice has passed without receipt of such Counter Notice
(at which time the balance of the Escrow Fund shall be delivered to Purchaser),
or (ii) Escrow Agent receives joint written instructions of Purchaser and the
Seller or a final, non-appealable order of a court of competent jurisdiction as
contemplated by Section 4(b).

5. DUTIES OF ESCROW AGENT.

(a) Escrow Agent shall not be under any duty to give the Escrow Fund held by it
hereunder any greater degree of care than it gives its own similar property and
shall not be required to invest any funds held hereunder except as directed in
this Agreement. Uninvested funds held hereunder shall not earn or accrue
interest.

(b) Escrow Agent shall not be liable for actions or omissions hereunder, except
for its own gross negligence or willful misconduct and, except with respect to
claims based upon such gross negligence or willful misconduct, the other parties
hereto shall jointly and severally indemnify and hold harmless Escrow Agent (and
any successor Escrow Agent) from and against any and all losses, liabilities,
claims, actions, damages and expenses, including reasonable attorneys’ fees and
disbursements, arising out of and in connection with this Agreement. Without
limiting the foregoing, Escrow Agent shall in no event be liable in connection
with its investment or reinvestment of any cash held by it hereunder in good
faith, in accordance with the terms hereof, including, without limitation, any
liability for any delays (not resulting from its gross negligence or willful
misconduct) in the investment or reinvestment of the Escrow Fund or any loss of
interest incident to any such delays.

(c) Escrow Agent shall be entitled to rely upon any order, judgment,
certification, demand, notice, instrument or other writing delivered to it
hereunder without being required to determine the authenticity or the
correctness of any fact stated therein or the propriety or validity of the
service thereof. Escrow Agent may act in reliance upon any instrument or
signature believed by it to be genuine and may assume that the person purporting
to give receipt or advice or make any statement or execute any document in
connection with the provisions hereof has been duly authorized to do so. Escrow
Agent may conclusively presume that the undersigned representative of any party
hereto which is an entity other than a natural person has full power and
authority to instruct Escrow Agent on behalf of that party unless written notice
to the contrary is delivered to Escrow Agent.

 

EXHIBIT “B” - 3



--------------------------------------------------------------------------------

(d) Escrow Agent may act pursuant to the advice of counsel with respect to any
matter relating to this Agreement and shall not be liable for any action taken
or omitted by it in good faith in accordance with such advice.

(e) Escrow Agent does not have any interest in the Escrow Fund deposited
hereunder but is serving as escrow holder only and has only possession thereof.
Any payments of income from the Escrow Fund shall be subject to withholding
regulations then in force with respect to United States taxes. The parties
hereto will provide Escrow Agent with appropriate Internal Revenue Service Forms
W-9 for tax identification number certification, or nonresident alien
certifications. This Section 5(e) and Section 5(b) shall survive notwithstanding
any termination of this Agreement or the resignation of Escrow Agent.

(f) Escrow Agent makes no representation as to the validity, value, genuineness
or collectability of any security or other document or instrument held by or
delivered to it.

(g) Escrow Agent shall not be called upon to advise any party as to the wisdom
in selling or retaining or taking or refraining from any action with respect to
the Escrow Fund.

(h) Escrow Agent (and any successor Escrow Agent) may at any time resign as such
by delivering the Escrow Fund to any successor Escrow Agent jointly designated
by the other parties hereto in writing, or to any court of competent
jurisdiction, whereupon Escrow Agent shall be discharged of and from any and all
further obligations arising in connection with this Agreement. The resignation
of Escrow Agent will take effect on the earlier of (i) the appointment of a
successor (including a court of competent jurisdiction) or (ii) the day which is
thirty (30) days after the date of delivery of its written notice of resignation
to the other parties hereto. If, at that time, Escrow Agent has not received a
designation of a successor Escrow Agent, Escrow Agent’s sole responsibility
after that time shall be to retain and safeguard the Escrow Fund until receipt
of a designation of successor Escrow Agent or a joint written disposition
instruction by the other parties hereto or a final, nonappealable order of a
court of competent jurisdiction.

(i) In the event of any disagreement between the other parties hereto resulting
in adverse claims or demands being made in connection with the Escrow Fund or in
the event that Escrow Agent is in doubt as to what action it should take
hereunder, Escrow Agent shall be entitled to retain the Escrow Fund until Escrow
Agent shall have received (i) a final, nonappealable order of a court of
competent jurisdiction directing delivery of the Escrow Fund or (ii) a written
agreement executed by the other parties hereto directing delivery of the Escrow
Fund, in which event Escrow Agent shall disburse the Escrow Fund in accordance
with such order or agreement. Any court order shall be accompanied by a legal
opinion by counsel for the presenting party satisfactory to Escrow Agent to the
effect that the order is final and nonappealable. Escrow Agent shall act on such
court order and legal opinion without further question.

(j) Purchaser and Seller shall pay Escrow Agent compensation (as payment in
full) for the services to be rendered by Escrow Agent hereunder in the amount of
five hundred dollars ($500) at the time of execution of this Agreement and agree
to reimburse Escrow Agent for all reasonable expenses, disbursements and
advances incurred or made by Escrow Agent in performance of its duties hereunder
(including reasonable fees, expenses and disbursements of its counsel). Any such
compensation and reimbursement to which Escrow Agent is entitled shall be borne
fifty percent (50%) by Crossings at Riverview and fifty percent (50%) by
Purchaser. Any fees or expenses of Escrow Agent or its counsel that are not paid
as provided for herein may be taken from any property held by Escrow Agent
hereunder.

 

EXHIBIT “B” - 4



--------------------------------------------------------------------------------

(k) No printed or other matter in any language (including, without limitation,
prospectuses, notices, reports and promotional material) that mentions Escrow
Agent’s name or the rights, powers or duties of Escrow Agent shall be issued by
the other parties hereto or on such parties’ behalf unless Escrow Agent shall
first have given its specific written consent thereto.

6. LIMITED RESPONSIBILITY. This Agreement expressly sets forth all the duties of
Escrow Agent with respect to any and all matters pertinent hereto. No implied
duties or obligations shall be read into this Agreement against Escrow Agent.
Escrow Agent shall not be bound by the provisions of any agreement among the
other parties hereto except this Agreement and any other agreement executed by
Escrow Agent.

7. OWNERSHIP FOR TAX PURPOSES. Seller agrees that, for purposes of federal and
other taxes based on income, Crossings at Riverview will be treated as the owner
of the Escrow Fund and that Crossings at Riverview will report all income, if
any, that is earned on, or derived from, the Escrow Fund as its income in the
taxable year or years in which such income is properly includible and pay any
taxes attributable thereto.

8. NOTICES. All notices, consents, waivers and other communications required or
permitted under this Agreement shall be in writing and shall be delivered as
required under Section 13.1 of the Purchase Agreement to the addresses specified
therein, with the address of the Escrow Agent being as follows:

Fidelity National Title Insurance Company

2400 Maitland Center Parkway, Suite 200

Maitland, Florida 32751

Attention: Mr. Sam Sobering

9. JURISDICTION; SERVICE OF PROCESS. Any proceeding arising out of or relating
to this Agreement may be brought in the courts of the State of Florida, County
of Escambia, or, if it has or can acquire jurisdiction, the United States
District Court in and for the Northern District of Florida (Pensacola Division),
and each of the parties irrevocably submits to the exclusive jurisdiction of
each such court in any such proceeding and waives any objection it may now or
hereafter have to venue or to convenience of forum, agrees that all claims in
respect of the proceeding shall be heard and determined only in any such court
and agrees not to bring any proceeding arising out of or relating to this
Agreement in any other court. Process in any proceeding referred to in the
preceding sentence may be served on any party anywhere in the world.

10. EXECUTION OF AGREEMENT. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement. The exchange of copies of this Agreement and of
signature pages by facsimile or e-mail transmission shall constitute effective
execution and delivery of this Agreement as to the parties and may be used in
lieu of the original Agreement for all purposes. Signatures of the parties
transmitted by facsimile or e-mail shall be deemed to be their original
signatures for any purposes whatsoever.

 

EXHIBIT “B” - 5



--------------------------------------------------------------------------------

11. SECTION HEADINGS, CONSTRUCTION. The headings of sections in this Agreement
are provided for convenience only and will not affect its construction or
interpretation.

12. WAIVER. The rights and remedies of the parties to this Agreement are
cumulative and not alternative. Neither the failure nor any delay by any party
in exercising any right, power or privilege under this Agreement or the
documents referred to in this Agreement will operate as a waiver of such right,
power or privilege, and no single or partial exercise of any such right, power
or privilege will preclude any other or further exercise of such right, power or
privilege or the exercise of any other right, power or privilege. To the maximum
extent permitted by applicable law, (a) no claim or right arising out of this
Agreement or the documents referred to in this Agreement can be discharged by
one party, in whole or in part, by a waiver or renunciation of the claim or
right unless in writing signed by the other party; (b) no waiver that may be
given by a party will be applicable except in the specific instance for which it
is given; and (c) no notice to or demand on one party will be deemed to be a
waiver of any obligation of such party or of the right of the party giving such
notice or demand to take further action without notice or demand as provided in
this Agreement or the documents referred to in this Agreement.

13. ENTIRE AGREEMENT AND MODIFICATION. This Agreement supersedes all prior
agreements among the parties with respect to its subject matter and constitutes
(along with the documents referred to in this Agreement) a complete and
exclusive statement of the terms of the agreement between the parties with
respect to its subject matter. This Agreement may not be amended except by a
written agreement executed by Purchaser, Seller and Escrow Agent.

14. GOVERNING LAW. This Agreement shall be governed by the laws of the State of
Florida without regard to conflicts of law principles that would require the
application of any other Law.

[Signatures appear on following pages]

 

EXHIBIT “B” - 6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.

 

SELLER: THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company

By:  

 

 

 

 

 

 

Name:  

 

 

 

 

 

 

Title:  

 

 

 

 

 

 

 

EXHIBIT “B” - 7



--------------------------------------------------------------------------------

[Signature Page to Escrow Agreement]

 

PURCHASER: CHP II [                         ], LLC , a Delaware limited
liability company

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “B” - 8



--------------------------------------------------------------------------------

[Signature Page to Escrow Agreement]

 

ESCROW AGENT: FIDELITY NATIONAL TITLE INSURANCE COMPANY

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “B” - 9



--------------------------------------------------------------------------------

EXHIBIT 6.13

THIS INSTRUMENT WAS PREPARED BY

AND SHOULD BE RETURNED TO:

John Daniel Ruffier, Esq.

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Phone: 407-843-4600

SPACE ABOVE THIS LINE FOR RECORDER’S USE

RESTRICTIVE COVENANT AND RIGHT OF FIRST REFUSAL AGREEMENT

THIS RESTRICTIVE COVENANT AND RIGHT OF FIRST REFUSAL AGREEMENT (this
“Agreement”), is made as of the                 day of                 ,
20    (the “Effective Date”), by and between                 , a
                (the “Offeror”) and CHP II                 , LLC, a Delaware
limited liability company (“Offeree”). Offeror and Offeree are, at times, each
individually referred to herein as a “Party” and, together, as the “Parties”.

RECITALS

A. As of the Effective Date, Offeror’s affiliated entity conveyed fee simple
title to the real property described on Exhibit A attached hereto (the
“Benefitted Property”) to Offeree (such conveyance is hereinafter referred to as
the “Conveyance”).

B. Offeror remains the owner in fee simple of the land depicted on Exhibit B
attached hereto (the “Encumbered Property”).

C. Offeror has agreed to grant to Offeree certain rights of first refusal to
purchase the Land, pursuant to the terms and provisions of this Agreement.

NOW, THEREFORE, in consideration of the sum of Ten Dollars ($10), the
Conveyance, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby accepted, the Parties, intending to be legally
bound, hereby agree as follows:

AGREEMENT

1. Incorporation. All exhibits referenced in this Agreement are hereby
incorporated herein and made a part hereof by this reference.

 

EXHIBIT “6.13” - 1



--------------------------------------------------------------------------------

  2. Restrictive Covenant.

 

  A. Offeror hereby declares that the Encumbered Property may not be developed,
leased, owned or used for an “assisted living facility” as the same is described
by the Florida Agency for Healthcare Administration as of the Effective Date or
to care for persons suffering from Alzheimer’s disease, dementia or other types
of memory problems.

 

  B. Offeror hereby declares that the Encumbered Property may not be developed,
leased, owned or used for any of the following: (i) industrial or manufacturing
purposes; agricultural or refining operation, (ii) a business which would emit
or produce noxious fumes, gases, excessive dust, dirt or loud noises; provided,
however, a gas station shall be permitted so long as such gas station does not
provide automotive repair services, (iii) surplus or second-hand store, a flea
market, a laundromat, a tattoo parlor or body-piercing establishment, a massage
parlor (provided this restriction shall not prohibit massages in connection with
a beauty salon, health club or athletic facility, or a national massage chain
such as Massage Envy), or for the sale or display of illicit drug paraphernalia,
(iv) adult book store or establishment selling or exhibiting pornographic
materials, (v) sale, leasing, display or repair of mobile homes, boats,
motorcycles or recreational vehicles or sale, leasing or display of motor
vehicles, (vi) operation of a carnival, off-track betting facility, other
gambling facility, discotheque, (vi) operation of a funeral parlor, mortuary or
a crematorium, a veterinary hospital, or for the overnight boarding of animals,
or (vii) operation of a central laundry, dry cleaning plant or laundromat;
provided, the foregoing restriction shall not include an establishment for dry
cleaning drop-off and pick-up only, with no cleaning services being performed at
the subject property.

3. Right of First Refusal to Purchase. In the event Offeror receives an offer to
purchase the Land from a third-party that it wishes to accept (the “Offer”),
Offeror shall offer to sell the Land to Offeree on the same terms and conditions
(the “Notice of Offer”), and Offeree shall have thirty (30) days following
receipt of the written notice to accept such offer. The Notice of Offer shall
set forth all of the terms and conditions of the Offer, along with copies of all
relevant documents pertaining to the Offer (collectively, the “Notice
Documents”), including, but not limited to, a copy of the proposed purchase and
sale agreement. Offeror hereby grants to Offeree the right to purchase the
Property or portion thereof described in the Offer upon the same terms and
conditions set forth in the Offer (the “Right of First Refusal”). Offeree shall
have thirty (30) days after receipt of the Notice of Offer and the Notice
Documents to notify Offeror in writing of its election to exercise its Right of
First Refusal. If Offeree fails to timely exercise its Right of First Refusal as
provided herein, such failure shall be deemed a waiver of Offeree’s right as to
that Offer, and Offeror may proceed to consummate the transaction contemplated
by the Offer in accordance with the terms and conditions thereof. If subsequent
to Offeree not accepting the terms in the Offer: (i) the terms and conditions of
the Offer are modified or amended in any way which affects the financial terms
of the transaction contemplated by the Offer, or extends any time period
contained within the Offer by more than thirty (30) days, or (ii) the
transaction contemplated by the Offer is not consummated within two hundred
seventy (270) days after the date of receipt by

 

EXHIBIT “6.13” - 2



--------------------------------------------------------------------------------

Offeree of the Notice of Offer, then, in either event, Offeree’s rights
hereunder shall be reinstated as to any modified or amended Offer, any offer
continuing beyond such two hundred seventy (270) day period, or any subsequent
Offer received by Offeror from a third party or tendered by Offeror to a third
party. In the event Offeror proceeds to close on the sale to a Third Party
strictly in accordance with this Section, then this Right of First Refusal shall
expire and be deemed released as to the property included in the sale on the
date of closing of the sale by Offeror to the Third Party. This right of first
refusal shall be binding upon the Encumbered Property (or the portion of the
Encumbered Property that is subject to an Offer) until such time as Offeror
sells or disposes of the Encumbered Property (or the portion of the Encumbered
Property that is subject to an Offer) to an offeror following the waiver by
Offeree of its right of first refusal as described above. In the event that
Offeree exercises its right of first refusal and thereafter defaults by failing
to close the transaction, this right of first refusal shall terminate as to all
of the Encumbered Property. The right of first refusal shall not apply to a bona
fide mortgage transaction or the conveyance of any portion of the Encumbered
Property by foreclosure or deed in lieu of foreclosure. The right of first
refusal will terminate upon the conveyance of the Benefitted Property by Offeree
to any unrelated third party.

4. Notices. Any notices or other communications permitted or required to be
given hereunder shall be in writing and shall be delivered by both electronic
mail transmission and one of the following forms of delivery: (a) personally, in
which case notice shall be deemed delivered upon receipt or refusal of delivery;
or (b) by reputable overnight delivery service, in which case notice shall be
deemed delivered on the date of deposit with such courier. Notices on behalf of
the respective parties may be given by their attorneys and such notices shall
have the same effect as if in fact subscribed by the Party on whose behalf it is
given.

 

If to Offeror:   

 

     

 

     

 

     

 

     

Attention:

Telephone No.:

Facsimile No.:

Email:

   with a copy to:   

 

     

 

     

 

     

 

     

Attention:

Telephone No.:

Facsimile No.:

Email:

  

 

EXHIBIT “6.13” - 3



--------------------------------------------------------------------------------

If to Offeree:   

CHP II                     , LLC

c/o CNL Healthcare Properties II, Inc.

450 South Orange Avenue

Orlando, Florida 32801

Attention: Chief Financial Officer and General Counsel

Telephone No.: (407) 650-1000

Facsimile No.: (407) 540-2576

E-Mail: john.mcrae@cnl.com

E-Mail: tracey.bracco@cnl.com

with a copy to:   

Lowndes, Drosdick, Doster, Kantor & Reed, P.A.

215 North Eola Drive

Orlando, Florida 32801

Attention: John D. Ruffier, Esquire

Telephone No.: (407) 843-4600

Facsimile No.: (407) 843-4444

E-Mail: john.ruffier@lowndes-law.com

Such addresses may be changed by notice to the other parties given in the same
manner as provided above.

5. Miscellaneous.

A. This Agreement sets forth the entire understanding and agreement of the
Parties hereto with respect to the matters set forth herein, and shall supersede
any other agreements and understandings (written or oral) between the Parties on
or prior to the Effective Date with respect to the transactions described in
this Agreement.

B. No Party shall be deemed to have waived the exercise of any right which it
holds under this Agreement unless such waiver is made expressly and in writing.
No delay or omission by any Party in exercising any right shall be deemed a
waiver of its future exercise. No waiver made as to any instance involving the
exercise of any right shall be deemed a waiver as to any other instance, or any
other right.

C. This Agreement shall be given effect and construed by application of the law
of the State of Florida.

D. No determination that any provision of this Agreement is invalid or
unenforceable in any instance shall affect the validity or enforceability of any
other such provision, or that provision in any circumstance not controlled by
such determination. Each provision shall be valid and enforceable to the fullest
extent allowed by, and shall be construed wherever possible as being consistent
with, applicable law.

E. Time shall be of the essence of this Agreement.

 

EXHIBIT “6.13” - 4



--------------------------------------------------------------------------------

F. This Agreement may be signed in counterparts, all of which when taken
together shall constitute the one and same original. The exchange of copies of
this Agreement and of signature pages by electronic mail shall constitute
effective execution and delivery of this Agreement as to the Parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
Parties transmitted by electronic mail shall be deemed to be their original
signatures for all purposes.

G. Each Party hereby acknowledges that all Parties participated equally in the
negotiation and drafting of this Agreement and that, accordingly, no court
construing this Agreement shall construe it more stringently against one Party
than against the other.

H. Offeror and Offeree represent and warrant to each other that neither has
dealt with any broker or agent in the negotiation of this Agreement. Offeree
agrees to indemnify and hold Offeror harmless from any and all costs or
liability for compensation claimed by any broker or agent employed by Offeree or
claiming to have been engaged by Offeree in connection with this Agreement.
Offeror agrees to indemnify and hold Offeree harmless from any and all costs or
liability for compensation claimed by any broker or agent employed by Offeror or
claiming to have been engaged by Offeror in connection with this Agreement.

I. This Agreement shall not be amended, and no obligation of a Party shall be
waived, except by written instrument signed by both of the Parties.

[Signatures on the Following Pages]

 

EXHIBIT “6.13” - 5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have each executed this Agreement as of the date
first above written.

 

Signed, sealed and delivered in the          OFFEREE: presence of the following
witnesses:                   CHP II                                 , LLC, a

 

         Delaware limited liability company Signature of Witness         

 

         By:                                          
                                             Printed Name of Witness         
Name:                                          
                                                 Title:
                                         
                                         

 

         Signature of Witness         

 

         Printed Name of Witness         

STATE OF FLORIDA

COUNTY OF ORANGE

The foregoing instrument was acknowledged before me this                day
of                 , 20    , by                , as                 of CHP
II                , LLC, a Delaware limited liability company, on behalf of the
company. He (She) is personally known to me or has produced                as
identification.

 

(NOTARY SEAL)

  

 

   Notary Public Signature   

 

   (Name typed, printed or stamped)    Notary Public, State of Florida

 

EXHIBIT “6.13” - 6



--------------------------------------------------------------------------------

Signed, sealed and delivered in the    OFFEROR: presence of the following
witnesses:       _______________________, a
                                                                                
                                                               Signature of
Witness                                          
                                              
By:                                                                             
Printed Name of Witness    Name:                                          
                                 Title:
                                                                         
                                                                                
     Signature of Witness                                          
                                               Printed Name of Witness   

STATE OF FLORIDA

COUNTY OF                     

The foregoing instrument was acknowledged before me this            day
of                     , 20    , by                            ,
as                     of CHP II                        ,
a                            , on behalf of the                    . He (She) is
personally known to me or has produced                            as
identification.

 

(NOTARY SEAL)  

 

  Notary Public Signature  

 

  (Name typed, printed or stamped)   Notary Public, State of Florida

 

EXHIBIT “6.13” - 7



--------------------------------------------------------------------------------

EXHIBIT A TO RIGHT OF FIRST REFUSAL AGREEMENT

BENEFITTED PROPERTY

 

EXHIBIT “6.13” - 8



--------------------------------------------------------------------------------

EXHIBIT B TO RIGHT OF FIRST REFUSAL AGREEMENT

ENCUMBERED PROPERTY

[To exclude property under contract negotiations with Aldi unless Aldi deal
fails]

 

EXHIBIT “6.13” - 9



--------------------------------------------------------------------------------

EXHIBIT “8.3.1”

FORM OF SELLER’S CLOSING CERTIFICATE

 

 

SELLER’S CLOSING CERTIFICATE

THIS SELLER’S CLOSING CERTIFICATE (this “Certificate”) is made and entered into
as of the     day of                 , 2018, by THE CROSSINGS AT RIVERVIEW, LLC,
a Florida limited liability company (“Seller”), to and in favor of CHP II
[                 ], LLC, a Delaware limited liability company (“Purchaser”),
pursuant to Section 8.3.1 of that certain Asset Purchase Agreement, dated as of
                , 2018, by and between Seller and Purchaser, as assignee of CHP
II PARTNERS, LP (the “Agreement”), with respect to the purchase and sale of the
Assets, as defined in the Agreement.

The undersigned, on behalf of Seller, hereby certifies as follows:

1. I am the duly elected, qualified and acting officer of Seller, and I have
been duly authorized to execute and deliver this Certificate on behalf of
Seller.

2. The representations and warranties set forth in Section 5.1 of the Agreement
are true and correct as of the date hereof.

3. Seller performed all of their covenants and obligations under the Agreement
as of the date hereof.

IN WITNESS WHEREOF, Seller executed this Certificate as of the day and year
first above written.

 

SELLER: THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company
By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

EXHIBIT “8.3.1” - 1



--------------------------------------------------------------------------------

EXHIBIT “8.3.3”

FORM OF BILL OF SALE

 

 

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made and entered into on this     day of
                , 2018 (the “Effective Date”), by and between THE CROSSINGS AT
RIVERVIEW, LLC, a Florida limited liability company (“Seller”), and CHP II
[                 ], LLC, a Delaware limited liability company (“Purchaser”).

RECITALS

WHEREAS, Seller and CHP II Partners, LP entered into that certain Asset Purchase
Agreement, effectively dated as of                 , 2018 (as amended and
assigned from time to time, the “Purchase Agreement”) and unless otherwise
defined herein, all capitalized terms have the meanings ascribed to such terms
in the Purchase Agreement; and

WHEREAS, CHP II Partners, LP assigned its interest in the Purchase Agreement to
Purchaser pursuant to that certain Assignment and Assumption of Asset Purchase
Agreement dated as of the Effective Date; and

WHEREAS, in connection with the sale and purchase of the Assets, each Seller
agreed to sell, transfer and convey to Purchaser all of the Fixtures, Personal
Property, Consumables, Plans and Specifications, Warranties, General
Intangibles, Books and Records and the Other Assets owned by such Seller
(collectively the “Conveyed Assets”).

IN CONSIDERATION OF the receipt of TEN DOLLARS ($10.00) and other good and
valuable consideration in hand paid by Purchaser to Seller, the receipt and
sufficiency of which are hereby acknowledged and confessed by Seller, Seller and
Purchaser do hereby agree as follows:

AGREEMENTS

1. Recitals. The foregoing recitals are true, correct and by this reference
incorporated herein.

2. Conveyed Assets. Each Seller hereby sells, convey, assign, transfer, set
over, and deliver to Purchaser, its successors and assigns, all of the Conveyed
Assets owned by such Seller free and clear of all liens all liens, mortgages,
security interests, adverse claims, and all encumbrances (other than Assumed
Liabilities), and Purchaser hereby purchases and accepts all of the Conveyed
Assets, as of the Closing Date.

3. Subject to Terms and Conditions of Purchase Agreement. This Bill of Sale
shall be subject to the terms and conditions set forth in the Purchase Agreement
and nothing contained in this Bill of Sale shall be construed to limit,
terminate or expand the representations, warranties and covenants set forth in
the Purchase Agreement.

 

EXHIBIT “8.3.3” - 1



--------------------------------------------------------------------------------

4. Binding Effect. This Bill of Sale shall be binding upon and inure to the
benefit of Purchaser, Seller and their respective successors and assigns.

5. Governing Law. This Bill of Sale shall be subject to and governed by the laws
of the State of Florida.

6. Counterparts. A party hereto may deliver executed signature pages to this
Bill of Sale by facsimile transmission or other electronic submission to the
other party hereto, which facsimile copy or electronic copy shall be deemed to
be an original executed signature page. This Bill of Sale may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the parties hereto had signed the same signature page.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

EXHIBIT “8.3.3” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed effective as of the date first above written.

 

SELLER: THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company
By:                                     
                                                            

 

 

 

 

 

Name:                                     
                                                      

 

 

 

 

 

Title:                                     
                                                        

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

EXHIBIT “8.3.3” - 3



--------------------------------------------------------------------------------

PURCHASER: CHP II [                        ], LLC , a Delaware limited liability
company By:                                     
                                                            
Name:                                     
                                                      
Title:                                     
                                                        

 

EXHIBIT “8.3.3” - 4



--------------------------------------------------------------------------------

EXHIBIT “8.3.4”

FORM OF ASSIGNMENT AND ASSUMPTION OF FACILITY CONTRACTS, LICENSES AND PERMITS,
FACILITY LEASES AND RESIDENT AGREEMENTS

 

 

ASSIGNMENT AND ASSUMPTION OF FACILITY CONTRACTS, LICENSES AND PERMITS, FACILITY
LEASES, AND RESIDENT AGREEMENTS

THIS ASSIGNMENT AND ASSUMPTION OF FACILITY CONTRACTS, LICENSES AND PERMITS,
FACILITY LEASES, AND RESIDENT AGREEMENTS (this “Assignment”) is made and entered
into on this      day of                 2018, (the “Effective Date”) by and
between THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company
(“Assignor”) and CHP II [                         ], LLC, a Delaware limited
liability company (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor and CHP II Partners, LP entered into that certain Asset
Purchase Agreement, effectively dated as of                 , 2018 (as amended
and assigned from time to time, the “Purchase Agreement”) and unless otherwise
defined herein, all capitalized terms have the meanings ascribed to such terms
in the Purchase Agreement; and

WHEREAS, CHP II Partners, LP assigned its interest in the Purchase Agreement to
Assignee pursuant to that certain Assignment and Assumption of Asset Purchase
Agreement dated as of the Effective Date; and

WHEREAS, Assignor is the owner of the Conveyed Assets (as defined herein); and

WHEREAS, in connection with the sale and purchase of the Assets, Assignor agreed
to assign all of the Conveyed Assets to Assignee, and Assignee has agreed to
assume from Assignor all of Assignor’s Liabilities with respect to the Conveyed
Assets arising or accruing on or after the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. Recitals. The foregoing recitals are true, correct and by this reference
incorporated herein.

2. Assignment. Assignor hereby assigns, sells, transfers, conveys, and delivers
to Assignee all of the following tangible and intangible assets (collectively,
the “Conveyed Assets”) owned by such Assignor:

(a) All Facility Contracts to the extent listed on Exhibit A attached hereto,
together with any and all security deposits associated with or otherwise
relating to such Facility Contracts;

 

EXHIBIT “8.3.4” - 1



--------------------------------------------------------------------------------

(b) To the extent assignable/transferable under applicable law, all Licenses and
Permits to the extent listed on Exhibit B attached hereto;

(c) All Facility Leases to the extent listed on Exhibit C attached hereto; and

(d) All Resident Agreements to the extent listed on Exhibit D attached hereto,
together with any and all security deposits associated with or otherwise
relating to such Resident Agreements.

3. Assumption. Assignee hereby accepts the assignment, sale, transfer,
conveyance, and delivery of the Conveyed Assets. Assignee hereby assumes all
Liabilities of Assignor with respect to the Conveyed Assets which arise or
accrue on or after the Effective Date, and agrees to perform all obligations of
Assignor with respect to the Conveyed Assets which are to be performed or which
become due on or after the Effective Date.

4. Subject to Terms and Conditions of Purchase Agreement. This Assignment shall
be subject to the terms and conditions set forth in the Purchase Agreement and
nothing contained in this Assignment shall be construed to limit, terminate or
expand the representations, warranties and covenants set forth in the Purchase
Agreement.

5. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder.

6. Counterparts. A party hereto may deliver executed signature pages to this
Assignment by facsimile or other electronic transmission to the other party
hereto, which facsimile or electronic copy shall be deemed to be an original
executed signature page. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors and assigns.

8. Governing Law. This Assignment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

EXHIBIT “8.3.4” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed effective as of the day first above written.

 

ASSIGNOR:

THE CROSSINGS AT RIVERVIEW, LLC,

a Florida limited liability company

By:                                                                            
Name:                                         
                                   Title:  
                                                                         

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

EXHIBIT “8.3.4” - 3



--------------------------------------------------------------------------------

ASSIGNEE:

CHP II [                                         ], LLC,

a Delaware limited liability company

By:                                                                            
Name:                                         
                                   Title:  
                                                                         

 

EXHIBIT “8.3.4” - 4



--------------------------------------------------------------------------------

EXHIBIT A

FACILITY CONTRACTS

 

EXHIBIT “8.3.4” - 5



--------------------------------------------------------------------------------

EXHIBIT B

LICENSES AND PERMITS

 

EXHIBIT “8.3.4” - 6



--------------------------------------------------------------------------------

EXHIBIT C

FACILITY LEASES

 

EXHIBIT “8.3.4” - 7



--------------------------------------------------------------------------------

EXHIBIT D

RESIDENT AGREEMENTS

 

EXHIBIT “8.3.5” - 1



--------------------------------------------------------------------------------

EXHIBIT “8.3.5”

FORM OF ASSIGNMENT AND ASSUMPTION OF INTELLECTUAL PROPERTY

 

 

 

ASSIGNMENT AND ASSUMPTION OF INTELLECTUAL PROPERTY

THIS ASSIGNMENT AND ASSUMPTION OF INTELLECTUAL PROPERTY (this “Assignment”) is
made and entered into as of the      day of                 , 2018 (the
“Effective Date”), by and between THE CROSSINGS AT RIVERVIEW, LLC, a Florida
limited liability company (“Assignor”), and CHP II [                         ],
LLC, a Delaware limited liability company (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor and CHP II Partners, LP entered into that certain Asset
Purchase Agreement, effectively dated as of                 , 2018 (as amended
and assigned from time to time, the “Purchase Agreement”) and unless otherwise
defined herein, all capitalized terms have the meanings ascribed to such terms
in the Purchase Agreement; and

WHEREAS, CHP II Partners, LP assigned its interest in the Purchase Agreement to
Purchaser pursuant to that certain Assignment and Assumption of Asset Purchase
Agreement dated as of the Effective Date; and

WHEREAS, Assignor is the owners of the Conveyed Intellectual Property (as
defined herein); and

WHEREAS, in connection with the sale and purchase of the Assets, Assignor agreed
to assign all of the Intellectual Property relating to the Business to Assignee
(the “Conveyed Intellectual Property”), and Assignee has agreed to assume from
Assignor all of Assignor’s Liabilities with respect to the Conveyed Intellectual
Property arising or accruing on or after the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. Recitals. The foregoing recitals are true, correct and by this reference
incorporated herein.

2. Assignment. Assignor hereby assigns, sells, transfers, conveys and delivers
to Assignee, effective as of the Effective Date, all of the Conveyed
Intellectual Property.

3. Assumption. Assignee hereby accepts the assignment, sale, transfer,
conveyance, and delivery of the Conveyed Intellectual Property and hereby
assumes all obligations and liabilities of Assignor under the Conveyed
Intellectual Property which arise or accrue on or after the Effective Date, and
agrees to perform all obligations of Assignor with respect to the Conveyed
Intellectual Property which are to be performed or which become due on or after
the Effective Date.

 

EXHIBIT “8.3.5” - 1



--------------------------------------------------------------------------------

4. Subject to Terms and Conditions of Purchase Agreement. This Assignment shall
be subject to the terms and conditions set forth in the Purchase Agreement and
nothing contained in this Assignment shall be construed to limit, terminate or
expand the representations, warranties and covenants set forth in the Purchase
Agreement.

5. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder.

6. Counterparts. A party hereto may deliver executed signature pages to this
Assignment by facsimile or other electronic transmission to the other party
hereto, which facsimile or electronic copy shall be deemed to be an original
executed signature page. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors and assigns.

8. Governing Law. This Assignment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

EXHIBIT “8.3.5” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Assignor and Assignee have executed this Assignment as
of the date set forth above.

 

ASSIGNOR:

THE CROSSINGS AT RIVERVIEW, LLC,

a Florida limited liability company

By:                                                                            
                                                                              
                                            
                                                 
                                                                              
                                            
                                                 
                                                                              
        Name:                                         
                                                                       
                                                 
                                                                              
                                            
                                                 
                                                                              
                                            
                                                  Title:  
                                                                         
                                                                              
                                            
                                                 
                                                                              
                                            
                                                 
                                                                              
       

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

EXHIBIT “8.3.5” - 3



--------------------------------------------------------------------------------

ASSIGNEE:

CHP II [                                         ], LLC,

a Delaware limited liability company

By:                                                                            
Name:                                         
                                   Title:  
                                                                         

 

EXHIBIT “8.3.5” - 4



--------------------------------------------------------------------------------

EXHIBIT “8.3.14”

FORM OF SELLER’S CERTIFICATE

 

 

Seller’s Certificate

This SELLER’S CERTIFICATE (the “Certificate”) dated                          ,
2018, is being delivered by THE CROSSINGS AT RIVERVIEW, LLC, a Florida limited
liability company (“Seller”), to CNL Healthcare Properties II, Inc., a Maryland
corporation (“CNL”), and its applicable subsidiaries, in connection with the
acquisition being closed on the date hereof (the “Transaction”), which
Transaction is set forth in that certain (i) Asset Purchase Agreement, dated as
of                 , 2018, by and among Seller, as Seller, and CHP II Partners,
LP, as purchaser, as Purchaser’s interest in such agreement has been assigned by
CHP II Partners, LP to CHP II[                         ], LLC, a Delaware
limited liability company (“Purchaser”), by Assignment and Assumption of Asset
Purchase Agreement of even date herewith (as amended and assigned, the “Purchase
Agreement”, capitalized but undefined terms in this Certificate have the meaning
ascribed to them in the Purchase Agreement which is incorporated herein by
reference), and (ii) those certain agreements, documents, instruments,
certificates, assignments, assumptions, deeds, bills of sale, estoppels,
affidavits, notices, terminations and releases executed and delivered between
Seller (and its applicable affiliates) and Purchaser (and its applicable
affiliates) in connection with the closing of the transactions set forth in the
Purchase Agreement (collectively with the Purchase Agreement, the “Transaction
Documents”).

After investigation and consultation with all necessary parties, a review of the
relevant Transaction Documents and additional relevant documents and records,
the undersigned, on behalf of their respective Seller, hereby certify, warrant
and represent to CNL as follows with respect to their respective Seller:

1. I am the duly elected or appointed, qualified and acting representative of
the Seller for which I have executed the Certificate, and I have been duly
authorized to execute and deliver this Certificate on behalf of Seller on whose
behalf I have executed this Certificate.

2. Neither CNL, nor any subsidiary of CNL, nor any officer, director, manager,
employee, agent, representative or consultant of CNL or any subsidiary of CNL,
or any immediate family member of any of the foregoing (each, a “CNL Party”)
has, or has ever had, any direct or indirect ownership or beneficial interest in
Seller, any Affiliate of Seller or any entity having an ownership or beneficial
interest in Seller or any Affiliate of Seller. Neither Seller nor any of their
Affiliates, nor any of their officers, directors, managers, employees, agents,
representatives or consultants, or any immediate family member of any of the
foregoing (each, a “Seller Party”), have any agreements (whether oral or
written), or intends to have any agreements (whether oral or written), for any
dealings or arrangements with any CNL Party that will result in any CNL Party
having any direct or indirect ownership or beneficial interest in Seller or any
Affiliate of Seller.

3. No CNL Party possesses, or has ever possessed, directly or indirectly, the
power to direct or cause the direction of the management of Seller or any
Affiliate of Seller, whether through the ownership of voting securities, by
contract or otherwise. No Seller Party has any agreements

 

EXHIBIT “8.3.14” - 1



--------------------------------------------------------------------------------

(whether oral or written), or intends to have any agreements (whether oral or
written), for any dealings or arrangements with any CNL Party that will result
in any CNL Party having any power to direct or cause the direction of the
management of Seller or any Affiliate of Seller, whether through the ownership
of voting securities, by contract or otherwise.

4. No CNL Party is currently, or within the last five (5) years has been, an
officer, director or manager, nor an employee, agent, representative or
consultant of, such Seller. No Seller Party has any employment, consulting or
similar agreements or arrangements (whether oral or written), or intends to have
any employment, consulting or similar agreements or arrangements (whether oral
or written) or arrangements (whether oral or written), with any CNL Party.

5. Other than as set forth in the Transaction Documents, there are no, and there
have not been any, agreements (written or oral), understandings (written or
oral), payments, contributions, significant gifts, transfers of interests,
personal loans or other consideration made, exchanged or promised, or to be
made, exchanged or promised, between or from any Seller Party and or to any CNL
Party with respect to negotiation and consummation of the Transactions.

6. With respect to the business to be operated by a third party manager as a
result of the consummation of the Transaction, no Seller Party has any
agreements (whether oral or written), or intends to have any agreements (whether
oral or written), for any dealings or arrangements with any CNL Party that will
result in the payment of any sum of money, transfer of any interest or any other
type of consideration to any CNL Party other than as set forth in the
Transaction Documents.

7. Seller understands that CNL, its securities counsel, its tax counsel and its
accountants are relying on this Certificate with respect to CNL’s reporting and
other requirements under the rules and regulations of the Securities and
Exchange Commission, including, without limitation, the Sarbanes-Oxley Act of
2002.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

EXHIBIT “8.3.14” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

SELLER:

THE CROSSINGS AT RIVERVIEW, LLC,

a Florida limited liability company

By:                                                                            
Name:                                         
                                   Title:  
                                                                         

 

EXHIBIT “8.3.14” - 3



--------------------------------------------------------------------------------

EXHIBIT “8.4.1”

FORM OF DEED

 

 

This instrument was prepared

by and should be returned to:

[                                                         ]

[                                                         ]

[                                                         ]

[                                                         ]

SPECIAL WARRANTY DEED

THIS SPECIAL WARRANTY DEED, made and executed as of the      day of
                 2018 by SSL RIVERVIEW, LLC, a Florida limited liability
company, having a mailing address at 9995 Gate Parkway North, Suite 320,
Jacksonville, FL 32246 (hereinafter referred to as the “Grantor”) to and in
favor of CHP II [                         ], LLC, a Delaware limited liability
company, whose address is c/o CNL Healthcare Properties II, Inc., 450 South
Orange Avenue, Orlando, Florida 32801, Attention: General Counsel and Senior
Vice President (hereinafter referred to as the “Grantee”);

W I T N E S S E T H:

That the Grantor, for and in consideration of the sum of TEN DOLLARS ($10.00)
and other valuable consideration, the receipt and sufficiency of which are
hereby acknowledged by these presents grants, bargains, sells, alienates,
remises, releases, conveys, and confirms unto the Grantee that certain piece,
parcel or tract of land situated in Hillsborough County, Florida particularly
described as follows, to wit: SEE EXHIBIT “A” (hereinafter referred to as the
“Subject Property”);

TOGETHER WITH all the tenements, hereditaments, easements and appurtenances,
including riparian rights, if any, thereto belonging or in anywise appertaining;

TO HAVE AND TO HOLD the Subject Property in fee simple forever;

AND the Grantor hereby covenants with and warrants to the Grantee that the
Grantor is lawfully seized of the Subject Property in fee simple; that the
Grantor has good right and lawful authority to sell and convey the Subject
Property; and that the Grantor fully warrants the title to the Subject Property
and will defend the same against the lawful claims of all persons claiming by,
through or under the Grantor, but against none other;

THE conveyance made herein, however, is expressly made SUBJECT TO ad valorem
real property taxes and assessments for the year 2017 and thereafter, not yet
due and payable, and the easements and restrictions described on EXHIBIT “B”
attached hereto, the reference to which shall not operate to reimpose or modify
the same.

 

EXHIBIT “8.4.1” - 1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor has caused these presents to be executed and
delivered in manner and form sufficient to bind it as of the day and year first
above written.

 

Signed, sealed and delivered in the     GRANTOR: presence of      
                                                                              
                            SSL RIVERVIEW, LLC, Name:  
                                                                                
              a Florida limited liability company
                                                                              
                            By:                                         
                                                    Name:  
                                                                                
              Name:         Title:                                         
                                                   

STATE OF FLORIDA

COUNTY OF                

The foregoing instrument was acknowledged before me this     day of
                , 2018 by [                         ], as
[                         ] of [                         ], a                 ,
on behalf of the                  . He is personally known to me or has
produced                 as identification.

 

(NOTARY SEAL)

                                          
                                                                Signature of
Notary Public     Typed or Printed Name of Notary     Commission No.:     My
Commission Expires:

 

EXHIBIT “8.4.1” - 2



--------------------------------------------------------------------------------

EXHIBIT “A”

LEGAL DESCRIPTION

 

EXHIBIT “8.4.1” - 3



--------------------------------------------------------------------------------

EXHIBIT “B”

PERMITTED EXCEPTIONS

[Permitted Exceptions for purposes of this list to include matters which would
be disclosed by an accurate survey of the Property]

 

EXHIBIT “8.4.1” - 4



--------------------------------------------------------------------------------

EXHIBIT “8.4.2”

FORM OF BILL OF SALE

——

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made and entered into on
this                day of                , 2018 (the “Effective Date”), by and
between SSL RIVERVIEW, LLC, a Florida limited liability company (“Seller”), and
CHP II [                 ], LLC, a Delaware limited liability company
(“Purchaser”).

RECITALS

WHEREAS, Seller and CHP II Partners, LP entered into that certain Asset Purchase
Agreement, effectively dated as of                , 2018 (as amended and
assigned from time to time, the “Purchase Agreement”) and unless otherwise
defined herein, all capitalized terms have the meanings ascribed to such terms
in the Purchase Agreement; and

WHEREAS, CHP II Partners, LP assigned its interest in the Purchase Agreement to
Purchaser pursuant to that certain Assignment and Assumption of Asset Purchase
Agreement dated as of the Effective Date; and

WHEREAS, in connection with the sale and purchase of the Assets, Seller agreed
to sell, transfer and convey to Purchaser all of the SSL Personal Property.

IN CONSIDERATION OF the receipt of TEN DOLLARS ($10.00) and other good and
valuable consideration in hand paid by Purchaser to Seller, the receipt and
sufficiency of which are hereby acknowledged and confessed by Seller, Seller and
Purchaser do hereby agree as follows:

AGREEMENTS

1. Recitals. The foregoing recitals are true, correct and by this reference
incorporated herein.

2. Conveyed Assets. Seller hereby quitclaims, sells, convey, assign, transfer,
set over, and deliver to Purchaser, its successors and assigns, all of the SSL
Personal Property WITHOUT WARRANTY, except that Seller owns the SSL Property
free and clear of all liens all liens, mortgages, security interests, or
encumbrances created by Seller, and Purchaser hereby purchases and accepts all
of the SSL Personal Property, as of the Closing Date.

3. Subject to Terms and Conditions of Purchase Agreement. This Bill of Sale
shall be subject to the terms and conditions set forth in the Purchase Agreement
and nothing contained in this Bill of Sale shall be construed to limit,
terminate or expand the representations, warranties and covenants set forth in
the Purchase Agreement.

 

EXHIBIT “8.4.2” - 1



--------------------------------------------------------------------------------

4. Binding Effect. This Bill of Sale shall be binding upon and inure to the
benefit of Purchaser, Seller and their respective successors and assigns.

5. Governing Law. This Bill of Sale shall be subject to and governed by the laws
of the State of Florida.

6. Counterparts. A party hereto may deliver executed signature pages to this
Bill of Sale by facsimile transmission or other electronic submission to the
other party hereto, which facsimile copy or electronic copy shall be deemed to
be an original executed signature page. This Bill of Sale may be executed in any
number of counterparts, each of which shall be deemed an original and all of
which counterparts together shall constitute one agreement with the same effect
as if the parties hereto had signed the same signature page.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

EXHIBIT “8.4.2” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Purchaser have caused this Bill of Sale to be
executed effective as of the date first above written.

 

SELLER: SSL RIVERVIEW, LLC, a Florida limited liability company

By:  

 

 

 

 

 

 

Name:  

 

 

 

 

 

 

Title:  

 

 

 

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

EXHIBIT “8.4.2” - 3



--------------------------------------------------------------------------------

PURCHASER: CHP II [                    ], LLC , a Delaware limited liability
company

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “8.4.2” - 4



--------------------------------------------------------------------------------

EXHIBIT “8.4.3”

FORM OF ASSIGNMENT AND ASSUMPTION OF LICENSES AND PERMITS

ASSIGNMENT AND ASSUMPTION OF LICENSES AND PERMITS

THIS ASSIGNMENT AND ASSUMPTION OF LICENSES AND PERMITS (this “Assignment”) is
made and entered into on this     day of                 2018, (the “Effective
Date”) by and between SSL RIVERVIEW, LLC, a Florida limited liability company
(“Assignor”) and CHP II [                 ], LLC, a Delaware limited liability
company (“Assignee”).

W I T N E S S E T H:

WHEREAS, Assignor and CHP II Partners, LP entered into that certain Asset
Purchase Agreement, effectively dated as of                 , 2018 (as amended
and assigned from time to time, the “Purchase Agreement”) and unless otherwise
defined herein, all capitalized terms have the meanings ascribed to such terms
in the Purchase Agreement; and

WHEREAS, CHP II Partners, LP assigned its interest in the Purchase Agreement to
Assignee pursuant to that certain Assignment and Assumption of Asset Purchase
Agreement dated as of the Effective Date; and

WHEREAS, Assignor is the owner of the Licenses and Permits (as defined herein);
and

WHEREAS, in connection with the sale and purchase of the Assets, Assignor agreed
to assign all of the License and Permits to Assignee, and Assignee has agreed to
assume from Assignor all of Assignor’s Liabilities with respect to the Licenses
and Permits arising or accruing on or after the Effective Date.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
agree as follows:

1. Recitals. The foregoing recitals are true, correct and by this reference
incorporated herein.

2. Assignment. Assignor hereby quitclaims, assigns, sells, transfers, conveys,
and delivers to Assignee to the extent assignable/transferable under applicable
law, all Licenses and Permits to the extent listed on Exhibit A attached hereto
(the “Licenses and Permits”) WITHOUT WARRANTY;

3. Assumption. Assignee hereby accepts the assignment, sale, transfer,
conveyance, and delivery of the Licenses and Permits. Assignee hereby assumes
all Liabilities of Assignor with respect to the Licenses and Permits which arise
or accrue on or after the Effective Date, and agrees to perform all obligations
of Assignor with respect to the Licenses and Permits which are to be performed
or which become due on or after the Effective Date.

 

EXHIBIT “8.4.3” - 1



--------------------------------------------------------------------------------

4. Subject to Terms and Conditions of Purchase Agreement. This Assignment shall
be subject to the terms and conditions set forth in the Purchase Agreement and
nothing contained in this Assignment shall be construed to limit, terminate or
expand the representations, warranties and covenants set forth in the Purchase
Agreement.

5. Further Assurances. Assignor covenants with Assignee and Assignee covenants
with Assignor that each will execute or procure any additional documents
necessary to establish the rights of the other hereunder.

6. Counterparts. A party hereto may deliver executed signature pages to this
Assignment by facsimile or other electronic transmission to the other party
hereto, which facsimile or electronic copy shall be deemed to be an original
executed signature page. This Assignment may be executed in any number of
counterparts, each of which shall be deemed an original and all of which
counterparts together shall constitute one agreement with the same effect as if
the parties hereto had signed the same signature page.

7. Binding Effect. This Assignment shall be binding upon and inure to the
benefit of Assignor, Assignee and their respective successors and assigns.

8. Governing Law. This Assignment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Florida.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURES APPEAR ON FOLLOWING PAGES]

 

EXHIBIT “8.4.3” - 2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Assignor and Assignee have caused this Assignment to be
executed effective as of the day first above written.

 

ASSIGNOR: SSL RIVERVIEW, LLC, a Florida limited liability company

By:  

 

Name:  

 

Title:  

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

EXHIBIT “8.4.3” - 3



--------------------------------------------------------------------------------

ASSIGNEE: CHP II [                    ], LLC , a Delaware limited liability
company

By:  

 

Name:  

 

Title:  

 

 

EXHIBIT “8.4.3” - 4



--------------------------------------------------------------------------------

EXHIBIT A

LICENSES AND PERMITS

 

EXHIBIT “8.4.3” - 5



--------------------------------------------------------------------------------

EXHIBIT “8.5.3”

FORM OF PURCHASER’S CLOSING CERTIFICATE

 

 

PURCHASER’S CLOSING CERTIFICATE

THIS PURCHASER’S CLOSING CERTIFICATE (“Certificate”) is made and entered into as
of the     day of                 , 2018, by CHP II                  , LLC, a
Delaware limited liability company (“Purchaser”), to and in favor of THE
CROSSINGS AT RIVERVIEW, LLC, a Florida limited liability company (“Seller”),
pursuant to Section 8.5.3 of that certain Asset Purchase Agreement, dated as of
                , 2018, by and between Seller and Purchaser, as assignee of CHP
II PARTNERS, LP (the “Agreement”), with respect to the purchase and sale of the
Assets, as defined in the Agreement.

The undersigned, on behalf of Purchaser, hereby certifies as follows:

1. I am the duly elected, qualified and acting                 of Purchaser, and
I have been duly authorized to execute and deliver this Certificate on behalf of
Purchaser.

2. The representations and warranties set forth in Section 0 of the Agreement
are true and correct as of the date hereof.

3. Purchaser performed all of its covenants and obligations under the Agreement
as of the date hereof.

IN WITNESS WHEREOF, Purchaser executed this Certificate as of the day and year
first above written.

 

PURCHASER: CHP II [                    ], LLC , a Delaware limited liability
company

By:  

 

Name:  

 

Title:  

 

 

 

SCHEDULE 8.5.3 - 1



--------------------------------------------------------------------------------

SCHEDULE R-C

SSL RIVERVIEW PERSONAL PROPERTY

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE RC - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.5

FACILITY LEASES

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 2.2.5 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.6

INTELLECTUAL PROPERTY

1) Any rights to use the name “The Crossings at Riverview”

2) Any additional items to be provided by Seller within 10 days following the
Effective Date

 

SCHEDULE 2.2.6 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.7

FACILITY CONTRACTS

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 2.2.7 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.8

LICENSES AND PERMITS

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 2.2.8 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.2.13

RESIDENT AGREEMENTS/RENT ROLL

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 2.2.13 - 1



--------------------------------------------------------------------------------

SCHEDULE 2.3.2

THIRD-PARTY ASSETS

[To be provided by the Seller within 10 days following the Effective Date]

 

SCHEDULE 2.3.2 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.1.3

CURRENT MANAGER ASSETS

[To be provided by Seller within 10 days following the Effective Date].

 

SCHEDULE 5.1.3 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.1.9

LITIGATION

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 5.1.9 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.1.28

FORM OF RESIDENT AGREEMENT

[To be provided by Seller within 10 days following the Effective Date]

 

SCHEDULE 5.1.28 - 1



--------------------------------------------------------------------------------

SCHEDULE 5.1.36

ADDITIONAL LAND

[ROFR Property and any other Additional Land to be inserted by Seller within 10
days following the Effective Date]

 

SCHEDULE 5.1.36 - 1